Case 6:19-cv-00569-ADA Document 1-1 Filed 10/04/19 Page 1 of 91




       Exhibit 1
           Case 6:19-cv-00569-ADA Document 1-1 Filed 10/04/19 Page 2 of 91
                                                                                IIIIIIIIIIIIII
                                                                                            Illllllllllllllllllllllllllllllllllllllllll11111111111111111
                                                                                                           US007818691B2


c12)   United States Patent                                                             (10)   Patent No.:                   US 7 ,818,691 B2
       Irvine                                                                           (45)   Date of Patent:                           Oct. 19, 2010

(54)   ZEROCLICK                                                                   (58)    Field of Classification Search ......... 715/856-863,
                                                                                               715/802-803, 701-702, 764, 805, 711; 709/218,
(76)    Inventor:     Nes Stewart Irvine, 16 Sollershott West,                                                        709/224; 345/157, 163, 179
                      Letchworth, Hertfordshire (GB) SG6                                   See application file for complete search history.
                      3PX                                                          (56)                        References Cited
( *)   Notice:        Subject to any disclaimer, the term of this                                     U.S. PATENT DOCUMENTS
                      patent is extended or adjusted under 35
                      U.S.C. 154(b) by 983 days.                                          5,600,778    A   *    2/1997   Swanson et al. ............      715/762
                                                                                          5,689,667    A   *   11/1997   Kurtenbach .................     715/810
(21)   Appl. No.:          10/275,863                                                     5,721,853    A        2/1998   Smith
                                                                                          5,745,116    A   *    4/1998   Pisutha-Arnond ...........       715/863
(22)    PCT Filed:         May 3, 2001                                                    5,790,115    A   *    8/1998   Pleyer et al. ................   715/716
                                                                                          5,805,167    A   *    9/1998   van Cruyningen ..........        715/808
(86)    PCT No.:           PCT /GBOl/01978                                                6,028,271    A        2/2000   Gillespie et al.

        § 371 (c)(l),
        (2), (4) Date:     Apr. 11, 2003
                                                                                                                   (Continued)
(87)    PCT Pub. No.: W002/05081
                                                                                                 FOREIGN PATENT DOCUMENTS
        PCT Pub. Date: Jan. 17, 2002                                               EP                  0 660 218            6/1995

(65)                     Prior Publication Data
       US 2003/0197744Al                 Oct. 23, 2003                             Primary Examiner-Tadeese              Hailu
(30)                Foreign Application Priority Data                              (57)                            ABSTRACT
  May 11, 2000           (GB)                                       0011321.7
  May 12, 2000           (GB)   .................................   0011370.4
  May 12, 2000           (GB)   .................................   0011441.3      A GUI interface, a method of programming a GUI interface,
  May 24, 2000           (GB)                                       0012582.3      and an apparatus which enables functions of controls in the
  Nov. 1, 2000           (GB)   .................................   0026891.2      GUI to be activated by a movement to a control and then
  Nov. 20, 2000          (GB)   .................................   0028097.4      another subsequent movement related to that control. It may
  Nov. 27, 2000          (GB)   .................................   0028693.0      be defined more precisely below. A GUI in which, when a
  Nov. 30, 2000          (GB)   .................................   0029148.4      pointer Ois immediately adjacent or passes over a control area
  Dec. 21, 2000          (GB)   .................................   0031164.7      1, a procedure is initiated whereby subsequent movement of
  Dec. 27, 2000          (GB)   .................................   0031680.2      the pointer over a predetermined path area 3 generates a
                                                                                   'click' event which simulates direct clicking of the control I
(51)    Int. Cl.                                                                   and moving outside the predetermined path area 3 prior to
        G06F 3/00                    (2006.01)                                     completion of the path 3 resets the control to as if the pointer
        G06F 3/033                   (2006.01)                                     has never started along the predetermined path area 3.
(52)    U.S. Cl. ....................... 715/856; 715/863; 715/802;
                715/805; 715/711; 345/157; 345/163; 345/179                                       105 Claims, 42 Drawing Sheets




                                     1,1-·-    ______
                                                               ___       _L3_o_o
                                                                               __


                                                                                  /l
                                                                                               .. __           _
    Case 6:19-cv-00569-ADA Document 1-1 Filed 10/04/19 Page 3 of 91


                                                               US 7,818,691 B2
                                                                      Page 2


            U.S. PATENT DOCUMENTS                                                  6,496,206   Bl * 12/2002 Mernyk et al. ..............     715/835
                                                                                   6,618,063   Bl*   9/2003 Kurtenbach .................     715/834
6,057,844   A *    5/2000   Strauss .......................     715/863            6,707,443   B2 * 3/2004 Bruneau et al. .............      345/156
6,094,197   A *    7/2000   Buxton et al ................       715/863            6,819,345   Bl* 11/2004 Jones et al. .................    715/856
6,101,498   A *    8/2000   Scaer et al ....................     707/10            6,915,489   B2 * 7/2005 Gargi .........................   715/790
6,104,400   A *    8/2000   Halacluni et al. ...........        715/854            7,003,734   Bl*   2/2006 Gardner et al ...............    715/808
6,239,803   Bl *   5/2001   Driskell ......................     715/810        2002/0087661    Al*   7/2002 Matichuk et al. ............     709/218
6,337,698   Bl*    1/2002   Keely et al. .................      715/823        2003/0200505    Al* 10/2003 Evans .........................   715/507
6,429,846   B2 *   8/2002   Rosenberg et al. ..........         345/156
6,445,383   Bl *   9/2002   Chambers et al ............         345/173    * cited by examiner
    Case 6:19-cv-00569-ADA Document 1-1 Filed 10/04/19 Page 4 of 91


U.S. Patent        Oct. 19, 2010        Sheet 1 of 42       US 7,818,691 B2




                                       ;300
                                   I
                                                                 -· -·        .
                                                                         ~-......




         _______
                                           ...,_____
                                            /1
                                               f-L-2---.3


                                               c J
        -T- Cl0          -         ----301
                                             ____ _____..
    Fig. l


                                       300




                  Fia. 2
                   '-"
    Case 6:19-cv-00569-ADA Document 1-1 Filed 10/04/19 Page 5 of 91


U.S. Patent             Oct. 19, 2010       Sheet 2 of 42               US 7,818,691 B2




                                                                        '--1
         7 ---------
          8
           9
                          .-      -------=1~ri1~
                                    ----
                                        .         ~ --~-

                                                           ':}..
                                                                          ---~2
                                                                            '-3
                        .____.                         -    ~···

                         Fig. 4                                    l7




              ---··--

           Fig. 5                                                       3
    Case 6:19-cv-00569-ADA Document 1-1 Filed 10/04/19 Page 6 of 91


U.S. Patent                 Oct. 19, 2010              Sheet 3 of 42                     US 7,818,691 B2




         1L1.
              ....-------1                                                           I l
      12____                                                                        _ --2
        13__ --:-:- --~r:::i                                                    -        ---3
         15       ___ -~~                                              L-:~J
                                              ____ l~                                I


                    .____                              -              it"~
                       Fig. 6                                                  20b


                           .----------

              14-~----                                                         ··--1
        12              --                                                      -----2
          -3
           ___---------                                    t:    (\

         1    '----1--t-          -             - -    -b       -u
                                                                                         3
          15-- -!---                           -~




                           Fig. 7                                     20a



                                                                                    --1
               8-
                    9--- l:---===--...::=::-::-:;:::
                                                       --~-
                                Fig, 8
                                                                                    19
     Case 6:19-cv-00569-ADA Document 1-1 Filed 10/04/19 Page 7 of 91


U.S. Patent       Oct. 19, 2010   Sheet 4 of 42         US 7,818,691 B2
     Case 6:19-cv-00569-ADA Document 1-1 Filed 10/04/19 Page 8 of 91


U.S. Patent        Oct. 19, 2010    Sheet 5 of 42             US 7,818,691 B2




                        ~
                                   16


                                  H DI
                                    /                     I   •••


                                                          iC) t
                                                        ____
                                                          j
                                                                    .....   ~




                                                                            ~
                                   19                   O !   C)
                                                                            I
                                                        ··-···,C)·!
                  21                                      .
                                                          I
                                                               I
                                                          '-··-·....I
                                                    /
                                              20
                    \~
                     0-;~
                            Q
                            ;s:
                            \




      Fig. 11 (16 - 21)
    Case 6:19-cv-00569-ADA Document 1-1 Filed 10/04/19 Page 9 of 91


U.S. Patent       Oct. 19, 2010   Sheet 6 of 42        US 7,818,691 B2




                                                      10 l l




         1
          21




       Fig. 12
    Case 6:19-cv-00569-ADA Document 1-1 Filed 10/04/19 Page 10 of 91


U.S. Patent       Oct. 19, 2010   Sheet 7 of 42         US 7,818,691 B2




                                                          33

              e
         31


     l
         21
    Case 6:19-cv-00569-ADA Document 1-1 Filed 10/04/19 Page 11 of 91


U.S. Patent         Oct. 19, 2010         Sheet 8 of 42                US 7,818,691 B2




         ':t C/0 - cough                     o'cough
         :J;.Bloodin sputum- symptom~    ~,~ Drycough
         ~~ Breathlessnesssymptom    l   ~ Productivecough-clear spu
         :..; Hiccoughsymptom       i ~, Productivecough -green :p
         s·r.:·
             Breathsymptom          , ".~.£°
                                           Productivecough-yellow:pu
         ~t. C/0 - catarrh         : :. :· Productivecough NOS
         :-:~RespiratorysymptomsNOS : · :_Nightcoughpresent

         !t·~:;,/i\·~:i:,!~,-;'.t~···       ~~~~~?~t:ti~ts=-==
                    ..:?~'.·}:~'.~.<:.-~·t,t·:
                               ::~\
        Fig.17          64
    Case 6:19-cv-00569-ADA Document 1-1 Filed 10/04/19 Page 12 of 91


U.S. Patent                   Oct. 19, 2010               Sheet 9 of 42            US 7,818,691 B2




                         0~5/ 306
         Fig 1~8=-----==--====,!==3
               ...-==-.




                           ..···--··
                             -. ..... ~
                                 . ':.:
           4                      ~

                                ....?#1:.~
                                        ·-...
                                      --:• if'I-Q--1!..
                                            ,.                   · ...;- _._
                                                          ......,..!~.-::,,    3
                          1---",ltlol                         -   ' ':




                                                                               6
          30                                        304
    Case 6:19-cv-00569-ADA Document 1-1 Filed 10/04/19 Page 13 of 91


U.S. Patent        Oct. 19, 2010   Sheet 10 of 42        US 7,818,691 B2




        Fig.
           20
                                                    166167
             89909395                               65
           89a
   Case 6:19-cv-00569-ADA Document 1-1 Filed 10/04/19 Page 14 of 91


U.S. Patent        Oct. 19, 2010   Sheet 11 of 42      US 7,818,691 B2




              98
    Case 6:19-cv-00569-ADA Document 1-1 Filed 10/04/19 Page 15 of 91


U.S. Patent       Oct. 19, 2010   Sheet 12 of 42        US 7,818,691 B2




               21
         l
   Case 6:19-cv-00569-ADA Document 1-1 Filed 10/04/19 Page 16 of 91


U.S. Patent       Oct. 19, 2010                      Sheet 13 of 42                                        US 7,818,691 B2




                                                                   0 0
                                                                   00 l          0 0 l
                                                                           ····-·--· i-.
                                                                   00 4          00
                                                                   0 0 5         00 5
                                                 . .. ..        .. 00 6          0 0 6
                                     7        ool     ool      007        ool          oo
                                              r·-. a·a· 8.• -· o··a 9·- o o 8 o o
                                     I - - o-ci.
                                              _.... ... .....         - . --··- ·---...
                                  ..          009                  009             009             009              00
                                  0           000                  ooo             0 0 0            0 0 0           0 0
                                       O ,Uu"rdPctito-().
                                  ,DumMio         ,OmJMtoO ,llml                                  ito"o     <i'
                                                                                                     ,O~P(ijo
                                  tMI     ""oo"
                                         tMJ° 0 0 Hill O O H1M°"
                                                               .0                                       0 !Md       O o"
                                  : !liira:to o      --ilirii--o
                                                             o · ~t              ...ci o · !ilirato o·· Win         o"o
                                    -ci.o·•1u~· -oa *1+1w
                                  *MA~~                   a·*iwf·ao•~iili·--a
                                                        ··a·              -a
                                     I~       oo.i~-· a·o fixii!e. o o l ~iiil o o 1iMle o o
                                     • Bplk.0°0          rqif"oo-
                                                               ·Eqa.is"0 'a : fqii'"'""l
                                                                                     ii' :·fqJlk·
                                                                                              ..0 O.
                                                                    .. ---..... .. ···--- -·- ...
                                                 0   •




                                          .              .

                                      Fig.25
                       l ;37 138 . 39 140
                ~l     Savs o o Sae o o SclVeo o Sa e o o Save o o
                       I 'f"'".....    1··- . ..- J .•. -- I
                                                                                      1


                                                                                                    (" .
                                  ·-- ..                  _---
                                                     . .....                                      ..-···----·.
                       2               2          2                 2                               2
                                 ·- ·-· . ...               ..... -                              ·- ...-
                                                                                                    ,      .- ...
                                      3           3                 3                               3
                               ·-·- i                                                               --·--···-
                           ·- -··---.... .. . . . i. ....           i___                    ..   .. !

                                                                                          -·-    - -.      ... ..
                                          1                                                         7
                       8
                               ·-.
                                          ~
                                                               -
                                                               8
                                                                               ·-· ·-
                                                                                  6                 8
                        -- -·. - -        ... ·--
                                        ..···                            --·          -----
                       9
                       -- -- . ... .. ·-·- 9                             ....
                                                                                  9                 9
                       0                  0                    0                  0                 O
                                                         -
                       ,M!llro~ ,fle!i~
                                     Pcql                      ,D                 ,Oociloc!Pii
                                                                                         l     , 0~1i!P&t
                       tMl.. -·           +Adi                 +A        . • . Hid....           -· +Md
                       .Soo~att...."9Jhoct-· . .. . t                             •   9J~all        • Wl3tl . - ·-
           Fig.26      I I~~-.••. 'illffirh . *!
                                        .... -· . J!
                       J Dii.~1 - I rttJe
                                                                           .. - *l·!])iif I ... iMII~
                                                                      . . l rwk. . . . . J £ft.le- .
                                                                                                    -
                                                                                                                     ·-· .

                       -[~~~··a
                           o   o          .[q.Jal;           o :r~i11o o -51~~a a . EmLika o
    Case 6:19-cv-00569-ADA Document 1-1 Filed 10/04/19 Page 17 of 91


U.S. Patent       Oct. 19, 2010   Sheet 14 of 42       US 7,818,691 B2




                                                           64




     : !:.·
     Case 6:19-cv-00569-ADA Document 1-1 Filed 10/04/19 Page 18 of 91


U.S. Patent                                Oct. 19, 2010                   Sheet 15 of 42                                  US 7,818,691 B2



       Fig.29
                                           ::::~:=       ~ ,.., t ~~if'"'"''~
   tllMdedfl;ti";' "
   \, ..:·:;/~?-,:,.,....(__!!la]i~n-~
   ·:·:::·:.:,~
            ·:
                -~·\.t'_:
   :.t•,=···· . _.·:·.
                              0
                                , ••
                                       :
                                    palien~;;
                                           (
                                     Diagn~slic
                                                           --=·
                                                '?,_,:::,:,~
                                                                ::; :;:u~:J
                                                             ~~11!!1~
                                                                 ~slory          ~~(§.~pu:-.SJJ!!JJJ!o_f
                                                                 ~isl~~___ :. B'.ealhl~!
                                              procedui~i'"·· Social
                       · · ,. ·::· ·_.fnvestigation-laboratot,,
                                                        ,::,Pastmedical
                                                                                        __ iymplom
                                                                      history :;_Hiccough
                                                                                                  :;, D!Y cough
                                                                                                              ______
                                                                                                  : .· Prodac~ve
                                                                                        ~mplom ·,-,. Producliv
                                                                                                               .oE~h
                                                                                                                   ·cl~
                                                                                                              cough-greenI
                                                                                                                                  If, .F:,?      ,J


   ,)"-·'-..._-.. ..·,J •.N;..ei~.;;,b;-;, _,a,....;.gi<ol;.;;--·
                                                             .,ireiii,'i.,.,. ----- ,, ,..;;.,,                                   e0......-..]
   ~..    1:,,r3' --~--"~,:
   }' ... ·-...:~ ......
                           ....
                             ;.;...,:
                     \ ..!Jf\,\
                                       P1iv~~v~_pr~cedu~
                                       ~p~a!!_~~s
                                               ~f!..d_p1~cec>
                                                             .. ~e~I_SJ'!!!P~!!l.!..~·-
                                                            · ~~!P.iratorv
                                                                       symptoms
                                                                                   ."""·C/0:;_ lauh-_--~ ..- Product'
                                                                                .. ' Respilorysy~p:oms
                                                                                                                                  ~~Bh~
                                                                                                                 ti!!:·~\~!c -~~~p~~~n~__:_
                                                                                                                                                  NOS

   -:~_::'-·
          "7:. ·.-..,:,:-,.
                         ~-.:/:.·t'- O![!e1          _.i1· ;' Car!fu!vascular
                                           lhe!apeulic;                    ~fmplo!J!O.\.'.....:,.. ,,(:~~;:,        ,.:.![JJhtug~_a_b~ -1
                                                                                                          .. , ,,,,.~
                                                                                                              1• •• i'·' Cou symplom
   ,:·:."r.,,a.,
              ..-.·-,,.·a.,:·
                          ..'\ ·:.. '~ Admifiislrati    .,. ', GIT,ymptoms        : .·,, ;. ,:'....~,.:~--·,.~                                  NOS
   r.,..;.               ~;i,,·-.;
          ·:-ey;I:;J·?F'.''
                         .•            ln!eci'_
                                             --~~~asiticdi:~:            wm~oms-
                                                            .,, Genilou_~'la.!l     ,~::.     +:::,·.,~:,,,!=-=::_:.·<--·:··  _..:~~:·~,       ....,..-..~
   ii_"f./-.',:,-:--···:                 _corg
                        ,_._,;,;;./ic.\!·;                                ... _:+;~t:..-
                                                        ~ ~i:'-~NS.!.vmptom                      ..J~},: :,;;_f, .._:r::Z:.=f!--cJ·:·:              ../~
   r ·· • ·,,o=,;ii--:=·" : ·.':· . · Endocrinediseases·        Eaispmptoms         ··· \Jij·07-·: - ~ ......., .. " ,-~- · ........ · ·_. ·.,,,.,~- · ·

   :;.~~t-~~~~r~:~
   ... . l5~=r,;-:..-
   ';'" : •. : , ! ' '
         ... _ ..~ .:. ~'·"
                                 ·:
                 :· i~~~:~..::~;:~~~tpt:~~:
                       ~::-=:::-··~"·
                                 h.•
                                         l.l;5;~::;i~~:::
                              .... Cardiac
                                              . ~r.:
                                         :=.'..;[
                                  CNSd1seam
                                              •

                                        d11eases
                                                  ..
                                                 '""'' . Orelar,11
                                                              hrstary
                                                              •

                                                       , Concerned
                                                                            ~;.~~ ~
                                                                                    1
                                                                                     :

                                                                                         •

                                                                 aboutappean;,....;:;:.h-·,
                                                                                          ·
                                                                                             r::3/~{~~:t~::
                                                                                    •;,;,.,_""71=
                                                                                              :· •
                                                                                                  I -
                                                                                                      !j:IS'-· •
                                                                                                   ~~1~··..:..
                                                                                                   "''·
                                                                                                        ''       i:~·..:,;:· • .-, ·~··,
                                                                                                                                         :.,q."l! .
                                                                                                                                     --~~·~=:~:!'
                                                                                                                                            ,1
                                                                                                               · :.,..,,. · •· •. ·.;,.··--·.
   ~t:;·r:·:·
   ,,..._
                      _·' ·:::~~:i     ~,~ ~~-!!~~~ijistem_di;ti
       . .' ,. : • :· ·.·-:.:.·.;:;.,-:::::_.,_:.
                                           019.'::!!ive
                                                   syrlern
                                                         drse., -· H1rlorylsymplom
                                                          ~                                       ~
                                                                                                             ~.'..t~·?;;:--.·_
                                                                / N~rompfaiiiis---:;,=,,. :.,"!f/:f,;-~:'f,/J/·
                                                                              NOS ·           . ·-.:.::--,. ·.,.77-,:,
                                                                                                                ~
                                                                                                                              ;~:i~
                                                                                                                  .~·- · •·····:,:..::;:
                                                                                                                                     ·,




    ::ifr.... -..:-.::.,-.:-:··1-l·il                   -,·-·:i--·.:--.-->ld~-,::·":,··:-':::~ll-~lq
                              f.:-,,.·,•.,..-:.:.---~-~-<l-8                                              ,·..-=-·-·<·,;~1
                                                                                                  ..:'. ....


                                                                                                                                          69
      Case 6:19-cv-00569-ADA Document 1-1 Filed 10/04/19 Page 19 of 91


U.S. Patent                                           Oct. 19, 2010                           Sheet 16 of 42                                                             US 7,818,691 B2




                                                                                                                                                                                                                    69
   Fig.31
   ~QiileitQi~;..:.-..~·   ~·:Cfiffljiaf.Q~~rh'Qn
                                               ~:-~"'
                                                   ~;llisldi
                                                          1i mpiomg,;:~                      ·..: J;Jn~~:COlI!{lr·
                                                                      •.;...RespiralOIJJ·S_p'~
                                                                                       to111i~~~         ,;::"· :·:-
   ~                      :: ·: HistorI s mtom&~ :~:Depth ofhistory ·: CJO-cough            lJ Nocou9h              ·
   1..1,:-·····
           = ~-     ~"'-/ "-u amination
                ..,..·                    ofpatient~              --- 'i::-· Bioad
                                                   ·.;:Fwy.hi&toip-             insputum:-    ~:Orycough--
                                                                                         nijitiii
   tt:: : J ~f::~~..:)\.,;;;            ~iDiagnoit1cprocedures\:
                                                              "'-Socialhisto19      :•..:B1eathlwriestsy
                                                                                                       ptom  t, .. Pioduciive         cau·-=i:~aii
   ~::"1:)":~":~~y:1J·O~~               ~ lnvesitgaiiii;iaboiaioi'"
                                                              ;:~:Pastmedical                          .._- )·,,:Pioducl1ve
                                                                            histoty: ,,-:.Hiccoughsympto_                              cauh~gieen:
   i:§.~·~·-1=·:f.'fQ.                ";'.::·Physics
                                                 inmedicine!: G~aecologicalhistmy   · . Brealllsymptom i"" Productive                  co h·yellow:
   ~~~\'~-t~:=\:·"'?;~:.ir
   .-.:.~·.l.··~:.·e=..~~~.....r-..,-
                                        ;:::;                     General
                                             Preven~ve"proceduief'1  ~-
                                                                        &Jmplomt: ,:: c1o=
                                                                                         ---
                                                                                                    . ..- . :c,',Productive
                                                                                              catarrh.
                                                                                                            -·    -----
                                                                                                                                       coghNiif
                                                                                                                                         ---
                                                                                                                                                    ".
       : :~,.··,:~,_;:   :;;,:.,)::;~·i.;
                                        ·::Operalion;
                                                    andpro                 symptom:if Respira!o1y
                                                                  Respiraloiy                     sympoms  ND·:·.Night      coughresent
   . _ :; ·: :. ·_.:_-    __..:··t :,.-,~::  Other
                                                therapeun~pro
                                                            . Ca1diovascula1tympto   J:}?ii0f-~f:~~:  ·:.;:2::  :.-Night    cough.       bsent--
   ::'=::·~:~~c:.:.·;,
                     ..'·/{:.:::··.·                   - ~t .Gif,j;iipimiis--
                                       :'.·. A.dminigfiaiion                       ~ ;.:~·!.:..:-:;:;-.~..::,:'kg
                                                                                                          ..~";;;
                                                                                                               .-1;fouijii    sym~      amNOS-,
         ·t'r:'..:.. ' · · ·Infectious/parasitic
    1:.~A-:;,.:.:.::   O       \,,.,      -.:
                                                          dif': · Genftourinary
                                                                            symptomi
                                                                                O
                                                                                    ::l;...-:.1·;..'51~.:·:-~·'~:\{~1.U
                                                                                                         -;~". i::~~:;'c_~!ti       •
                                                                                                                                       ~;=;,r"$_~'i';;.·
                                                                                                                    -:~,1:.--;:o•,,,.. • 7-., .... •.   t"'       • ••

    ·=,.'.:
       ~~~-..                             · :::;Cancers
                                                                                                                                                                                                  0


                                                                                ,· · · CNS
                                                                                         symptom                       •· ·                 · . · ·..· . :,- -:.·
                                                                                                                                                               · · ··• ·.;
    : •. :. ~.;;"·         ~__c.-r-:.:.         ::
    ,:;:;: :.". "-::Tc"=~·:::',;'::.'"=;'~Blood/blood
                                                     End~~~diseas~s .
                                                          ·..::.General
                                                  forming()':,.     symptom
                                                                         descnpl
                                                                                ~    E~imjjiims
                                                                                            --. ·              ~~:;,;.:f
                                                                                                            i~~:
                                                                                                               .. ~
                                                                                                                        ~~~:~~+~~f£t£
                                                                                                                    J_~~_:·::~
                                                                                                                         .,.,,~l-v,/~,..                                                                       i.   ·'




    ~~;:~~ii~~~ii::~~
                                                                              I • -                             -          ... - • ·"·--,         -·~         •




                                   ;:,.·Drgesl1ve
                  ..;.;-,,:ci,,,..:0..~.,.,..
     :::'d:-G:::<·-"'-                            dise,.: ·
                                              sydem                                             NOS:,..- .,:::.g,;.
                                                                                      History/sJmplom                      . . ._ .. ·.:·., : .:1..:...-•":.:..-;' ,, ••.,..... • •
     ~.,:·:
       ;:~?·...
             ·:·'(f\.":··'· ·GeiiftouiiiiaiisYs~;~i
                                          ~ Read  Administratioi
                                               Code                                         -~:r
                                                                                      ~::::,;.±
                                                          :'-=~~·,·.·":::';~~':7'':t7'·~-Bh    .. .'~i~                                                             ;;E . ::'.·




                                                                                                                                                                                                           t .~.




      -:-;.1:1
            ·:··/·:·-·-.:i·:·"'.-'".-..J  • r·1·__
      ., ... -.:..-··-..::.;..- ··.. ·,... J. .
                                                 , -·· · _:.-:
                                                       l.S.
                                                            't:   ...   :   •   rt".!1·,,
                                                                                     ·;....   :·._..·:-:.-.:.-·.-1
                                                                                       I :··-,,:._    =-
                                                                                                       ..
                                                                                                             .·'fl·-:1·
                                                                                                                    c· -       • -
                                                                                                                                     :ff··f-;:-:·
                                                                                                                    ·::,.~:-.<:'='.::.:,t
                                                                                                                                '~-'=°~I     ~ ·: .,...·'-~.!trI
                                                                                                                                              .   •l:             •..    ' .. ,   -   ..   _ ..       ,? ::-·.···
    Case 6:19-cv-00569-ADA Document 1-1 Filed 10/04/19 Page 20 of 91


U.S. Patent                     Oct. 19, 2010   Sheet 17 of 42                    US 7,818,691 B2


                          Fig. 32
                          143                                      157
                                                                         ..-.::..:.·.;:
                                                                                            I
                                                         Productive    cough      -clear~
                                                         Productivpcw~green!




       ~==~~~~ra=::=i1~~=.;...~f+.F.;~~=-t-r--65
                                                                                    69

                                                                                 162
        __. .:~:
           ;_,_.;.._-
            ...."':'-··
         .=... -:.


        \ .~·_..·~~~.~·:?·,··'•
                             :r
    Case 6:19-cv-00569-ADA Document 1-1 Filed 10/04/19 Page 21 of 91


U.S. Patent                                          Oct. 19, 2010                 Sheet 18 of 42   US 7,818,691 B2



    Fig.34
    ·::t. C/0
           .....·_,,.
    .,.:..:.
                 cough            ____          ~
                                                              :~~;No
                                                                   cough            ·-~:   '
    ..,..
       .. Bleod
              insputum
                     -symptoi:"\
                              Diycou9h          i

                    ~ympt~m
    ''·""~rea~~~~~ness   '.·::'.Pr~~'!_c~e  :£lea(
                                        co~gh
    ft:Hiccou_gh symptom 1;2Productive  cough
                                            -green:
    :.:Bleatreym~ioiii"
                     :~!-Productive
                              cough-yellow(
    L C!O-catarr-h
              --·--\-. Pmductiveco.ughNOS  167                                             r

    _,-:::
        A~piratory       S!'mptoms         NO.-~.       Night    cough     !)resent 1
    --        --:,--....         ·.· ·s., ........       -:---"'   ··----·      __ ,I
    ·-:7.:--=::i;¥~
                4.:e; .... .. ··.·::-;.'--··=':.        Nightcough
                                                   :..::~                  absent !
    ·          .~,.:!),£-t".c:,'i::-..,.. -·:
     ., ·:;7i:=.:;:T·.                          :
                                                    .-: :... :...~:..-t·c-   h
                                                        ".:·.'~;,;,.~oug symptom
                                                                                   NOS--·,
                                                                                       .



                                                                                r~·~·=
                                                                      ·.·tlff·iiiil
                                                                      : lloconnh




               167
   Case 6:19-cv-00569-ADA Document 1-1 Filed 10/04/19 Page 22 of 91


U.S. Patent       Oct. 19, 2010   Sheet 19 of 42       US 7,818,691 B2




    Fig.37
      Case 6:19-cv-00569-ADA Document 1-1 Filed 10/04/19 Page 23 of 91


U.S. Patent         Oct. 19, 2010   Sheet 20 of 42        US 7,818,691 B2




  l
    Case 6:19-cv-00569-ADA Document 1-1 Filed 10/04/19 Page 24 of 91


U.S. Patent                Oct. 19, 2010                             Sheet 21 of 42                    US 7,818,691 B2



                                 Fig. 40                       166                    167
                                                                                        -:~   ..
                                                                                      ·.i· • .:: ...

              '>-CID - cough                                  . ;;J Ho cough
              . ~- Bloodinsputi:iiij":"i_11mpto1                    _.Dry c:ough
              '->:ti:',eaihfessrien:        ·: ·· Productive cough-:cir.ai".
                                     symptoin
              ·,·::-Hiccough- sympl°nm. - -: . -· Produi;tive cough •gr;;;;:;=
                    Breath iymptom         _i · Productive cough-yellow'
                    C/0 ~h                   ; .;;;: Prolluctive coupf:!_
                                                                        tl05_t
                    Res iratorp seiitoms NO · :-; Nighl cough preBent !
                                          :...-!
                                               ._::-...
              :·::~._:~,;:.,...:_:::,+-;;:-?-:--:-:..;
                                                     flight cough al»ent
              ~~r.,
                  0
                      ·;    ':    ,   •              1:oug_hsymplom NOS
                                          ·~-~:;.:~'...,."'     •              ·



              ~t~.;1~:-~;~~li~~~~~~
                                                                         172
    Case 6:19-cv-00569-ADA Document 1-1 Filed 10/04/19 Page 25 of 91


U.S. Patent       Oct. 19, 2010                  Sheet 22 of 42                     US 7,818,691 B2

                Fig. 42a
                         History to_
                                                      173
                           '6
                  17f lc;71omsl
                         ,__          Respiratory Symptoms            -t'.J

                Fig. 42b
                         History-to                                176
                                        CVSSymptoms                o
                                                                    I
                 177      --t




                    \ lI        ]5' __
                                                   Che~po~
                                                   SOB ···LJ        179
                                     .__           Oedema -·LJ

                          --            Respiratory Symptoms           -·eJ
              Fig.42c
                                 Header area - Pa e u


           l 7r"¥a---e          History                         180           181
                           --          :.CVSSymptoms::: ---e-J

                                                     ~174
                                                                               182
                            Footerr area -       e Down                       rScrolDown




                Fig.42d                                         183
                           .e, History


                                             B      CVSSymptoms

                                                      ···LI Chest pain
                                                        --E:l SOB
                  18                                    ...LJ   Oedema

                                             ···D RespiratorySymptoms
    Case 6:19-cv-00569-ADA Document 1-1 Filed 10/04/19 Page 26 of 91


U.S. Patent       Oct. 19, 2010   Sheet 23 of 42       US 7,818,691 B2
    Case 6:19-cv-00569-ADA Document 1-1 Filed 10/04/19 Page 27 of 91


U.S. Patent                   Oct. 19, 2010                 Sheet 24 of 42                US 7,818,691 B2



       Fig.44
         01/09/1999

         PC sore lhl'oat 3 clays

         HPC monynose

         PastHcit.ory Diabetes

         Fainily History    Die.betas

         Social Histmy Bank Manager                                                  :!
                                                                                    ...
                                                                                     '
         Symptom Review

         Drug llistory
                  Glucagon Novo (gtucegon)l tllg injection Pm [1op] NHS;Ol/6/l9g9
                  Metfonnin 850mg lablsts bd (56] NHS;Olf6/I g99
                  "Viagra(side~ 50mg PRn SL$ [4] P:ivalo;[I op];Ol/6/199P

         Drug Allergy Amoxycillin

         E.ismination
              Pbaxyngitis
              ToMilli!.is
              Chest clear

         Investigations




     Fig.45
    Case 6:19-cv-00569-ADA Document 1-1 Filed 10/04/19 Page 28 of 91


U.S. Patent       Oct. 19, 2010   Sheet 25 of 42       US 7,818,691 B2



                                             190
     Fig.46
    Case 6:19-cv-00569-ADA Document 1-1 Filed 10/04/19 Page 29 of 91


U.S. Patent       Oct. 19, 2010   Sheet 26 of 42        US 7,818,691 B2




                 202




                                                       Fig.48




                                                     Fig.49
    Case 6:19-cv-00569-ADA Document 1-1 Filed 10/04/19 Page 30 of 91


U.S. Patent       Oct. 19, 2010   Sheet 27 of 42        US 7,818,691 B2



                                                   65     211
     Fig.50
    Case 6:19-cv-00569-ADA Document 1-1 Filed 10/04/19 Page 31 of 91


U.S. Patent        Oct. 19, 2010         Sheet 28 of 42                                                   US 7,818,691 B2




                                         DmgHielo,y

                                         DrugAll~tgy"Arooxydllin


               221                       Er.aminatiou
                                             Phatyngiti~
                                                Tomillili,
                                                Choatclear


          Fig.52                         Inve~lig1'li011!l

                                          Tre~tn1ent
                                             E1ythron1ycin
                                                        2.lOmgqd; (28]
                                   I ~                         ,..:: ·'c: · , . ""'; 0 .. '·:,'-
                                         fuJ·r.1{'·,;l'·fJ.''.:J'.'                                : ''
    Case 6:19-cv-00569-ADA Document 1-1 Filed 10/04/19 Page 32 of 91


U.S. Patent       Oct. 19, 2010   Sheet 29 of 42       US 7,818,691 B2




    Fig.53                                          220
    Case 6:19-cv-00569-ADA Document 1-1 Filed 10/04/19 Page 33 of 91


U.S. Patent         Oct. 19, 2010                                                 Sheet 30 of 42                              US 7,818,691 B2




                                                                                                               225




    Figl55




                  • .-..:.-   .,, ••   ~..;.:   .:;-..1:.... C.,   =-·
                                                                    ::.::!:"" -   -   ··- • -·:   --:,   = •   ..-·· .: J..
     Case 6:19-cv-00569-ADA Document 1-1 Filed 10/04/19 Page 34 of 91


U.S. Patent                             Oct. 19, 2010                                Sheet 31 of 42                             US 7,818,691 B2


    Fig.56
   : :-:\Trauma/Injury                               1 .'t,·, .
                                                               History
                                                     . ,,/. Fam1y  ..-   ....      •••                 ! r · tiir 1ovastul~o1im
                                                                                                                          tomi...
                                                                                                                               ~-:
   · ? . Infectious
                 Diseases"                                      History
                                                     : :/ Previous                                     !i '..-~        of heartbeat
                                                                                                               Awarenes3
                                                                                                           . .       .
   ;~':~Opthamology                                  \ '::,..sym~~ms                                    · 1 Chestpam                      .
    ·;:;~ENT
         ..                                    · i :-:·!   Signs.                                  ···-i ':).      oedenia-
                                                                                                                        symptom
                                                                                                                              _____       :
    ':"7':'.
                                                                                                       i ::··.ProminentveiM- symptom i
   ,/. Dermatology                               i ·:-...: Inveitiqations
                                                 .              -                                      .; ';: !rnpairnd
                                                                                                                      eaercisetolerancej
   :t ..
                                                            ":'\


       Endocrine
             System                              ·:ii:;:.: Screening
                                                                  ..                                   ! ~-;·:'.C/0 cold extremities   !
             ancf          :"?/
                 Haemopoetic  Procedui:e~
   : : Lymphatic
   .:.. Ca~diovascuiar
                      Syst~m
               System···. . ..                       !\;f Advice
                                                               , ..                                   j --------·---·                NO~
                                                                                                        : ·. ·: Ca1diovascul~rsymptoms

   :( Respiratory
        · ... ·- .
                   System.
                      -....
                            . ... . ..-'.,.j              DrugTreatment
                                                    .,_ ... -··.
      ·- Gastrointestinal
                     System            i :.l.Monitoring
   ' '~. Gen~ruinarySystem-            ! '.:-'""Operation

   :;;5Gynaecology.                                  !:£:
                                                tt1dia1i 7~eaie~i~·r·::;:.i;,~.\.
    f';Ob~tetrics                 . . \ ·.· ; Acute.rheum;ticfe~er          i
    :i      Skeletal
                  System     -- . - '. ..;s"Chronictheumatic      heartdisej
                         Tissue.System·:
    .·:.-:Musruloiconnective            ~} ~f-!wperte~_~ive       dise~sLl
    . ·-:- · - • ·• ·• ·-             ! ·.,,Artenoiclerotic    heartdisease!
     '..-.. Central
                 Nervous
                       System         :;~            •-,--·-·--,
     ::·~.··- · . - .          . _ .. \ ·,,.,~eaitd1sease   2 uh~~? _J
    :~=     Psychiatry
            .    . .
                                   · ; t~ Otherform&
                                 ·---                      ol heartdisease
                                                                        --, l
    : ~. Paedlatrics                  l /B Cerebrovascular       dfaease :
      ,.'"Geriatrics
               · ·- -·-··               ·-   --·
                                                      I·,;::Vein/lymphaticdisease+CVS;
                                        ,1] Meiy/arterioiel~a~illary   dii         !
                                                             :"?Circulatorysystemdis.OS                I
                                                             . :~Cir'E~atory     dis;~os
                                                                           s.9sfem                     !


               Fig.
                 -i
                    57 Trauma(Injmy
                                  . . .. . . . .          : ::. Famjfy.H!stori-.                                :ii;:;:,
                                                                                                                      ::~~
                                                                                           f. t\l.!fl!11runirtai1iiii\,~',','
                              biseases
                   .·j infecllous      -                . l ,~PreviousHisl;!Jry · ··· · ·· ~- Q.':.e~of CVSeaaminalion.
                   :·'=ojith.imoiogy
                                -    -- -                         : :.~s;ptoms
                                                                             ..                       ~..:,0/E • pulserale
                   ~~ENT--.. ..                          ~:i¥·. Si(JnS -             - ... ···--                             __ -(1
                                                                                                      ;;;.~0/E - inegula,-p-u..,..ls_e
                                                   • •• _._:'.'=-·. ""                             ...:{. 0/E - p~hasacter-,
                   : !i~   Dermatology                             i ~: lnVeitigatlo~                 <t'.~0/E : a1terial
                                                                                                                        wallchamcterI
                   ,::: fudoa1ne5ystem.
                                    .   -· '.-.:scre~n1ng.. ·--                                       i, 0/E • bloodpressure--
                   '.~ j Lymphatic.
                             andHaemopoe\lc
                                      System:j,:Procidtres. -- .                                                       i,'ruft"
                                                                                                   . .:..; 0/E - e1le1iai           =

                    :_:' C;irdiovascufar
                                   Syst~- •                        1~(   Advice. . . • ··-·         .. ~-0/E-abdominal     vein~
                                                                                                    - \' .. 0/E - ape11beat •
                    '. "';Respiratory-System                       ; ::;;llrllg
                                                                             Treatment
                                                                                    •"
                                                                                                    . ·"/' DIE•cardiac
                                                                                                                     lh1ill           :
                                         . !i Mon~oring--
                    ;:: Gastrointe.~a!System                                                          r; 0/E • heart!!atmd~ --1
                    : -~ Gentourinary
                                  System   : -~.,Operatic~'·-.                                        : .:DIE  :1;>e1icardial
                                                                                                                          hiclianrub :
                                  . :·. ~. .. - ~ ·~
                    : .; G~ae_~ology__                                                                '."';0/E . a!lltiCmu1mur        .
                    : ·..,,Obstetrics                                                                 ;: · 0/E · d01sa~dTs ·R
                                                                                                      ,\. 0/E · dorsalisped-,:-is
                                                                                                                            __...,..L--
                               "systern
                    : .:; Skeletal
                                                                                                                     --
                                                                                                      :.. 0/E.. · DIS eMaminalion ~rns.
                                                                                                                          -----.-.:
                     ,2                 Sy~tem
                                            ..:
                           Muscuro/Canneciive
                                    rissue
                    :_~~; central   syste;,,
                               Nervous   -·. .. :
                    : '. , Psychiatry
                    : .. ·Paediatrics
                                                                  .;
                       :-:"Gerlatric:s
       Case 6:19-cv-00569-ADA Document 1-1 Filed 10/04/19 Page 35 of 91


U.S. Patent                       Oct. 19, 2010                Sheet 32 of 42               US 7,818,691 B2



   Fig.58
   ! ~:·;Trauma/Injury                  : ri:.··
                                              FamilyHstory               · ·1.~-00DIOVASCUtAR·DRUGs·~(,:".~~:
       .. Infectious.Diseases            ·i:PreviousHistOf'/.. - - .   . •"i . '.CARDIAC     GLVCOSIDES             ,·
        · Opthamology
                                          ,..
                                      _, \. Sympto;s    ·                  ..i: ~ THIAZIDE   DIURETICS -· ..·--     ~
                                                                          . i ·-.~LOOP     DIURETICS                :·
    !.: ENT                                ~ Slgn~                            • ~-~ POTASSIUM  SPARING DIURETjcs'.!
   . ,._·Demiatology                   : *. Investigations                    1·····::K-SPARIN6COMPOUND DIURETlcl'
                                       -i
     '.~~EndoctineSystem .... ~ Screerung. -- . ······.                       \;~OSMOTIC     DIURETICS              ~
   '.~::Lymi*,atic  andHaemop~clk:.      ~\Procedures
                                  System'!              . . . . ....--"l        j.. ME!l_c_UR_IA_L
                                                                                               ~-IU_R_ETJ~..
                                                                                                          ----i~
   : .,. Card'rnascuiar
        ·     .....·-
                        System..
                               .       : ~: Advlce
                                           .. _ .       .. ..
                                                                           l...        CARBONICl~~l
                                                                                              ANHY~~ASE
                                                                   .... _.,.;·· DIURETICS•POTAS~!~M      SUPPLEMl,
   '..\·. Respiratory System                ·:Drug
                                                 Treatment                          ·· INDMDUALARRHYTHMIAS i=
   ;r                   System...... "( ,:.~Monitriring.
           Gastrointestinal                                    ---            ) :-:~SUPAAVENTRICU.lAA  ARAHYTHW,j
   't ·Genitourinary   System           · • Operation                  · I t::"V~t!TRICULAifAij~_i!YTHt!.~.~RUq\
            .. ·· -        · ..---·                                            ':·.· BETA·ADRENOCEPTOR  BLOCKERS):
   : ·._!: Gynaecology . . -·-··                                                 ;=:·~ VASiioiiJTOR
                                                                                                  ANTIHYPERTENSIVS:
   i .:'.Obstetrics                                                              F.CENHlALAtHiHYPERTENSIVES          ~
   i;;:sl<ele~r   Syst_em-·-. .....__:                                             :. ADRENER61CNEURiffiEBLDCKEfil.
    .~ ~ Muscu!o/Connective Tissue
                                 System I                                          ·.ALPHA-ADRENOCEPTOR  BLOCKEH~!
    '.~--Centrai'NervousSystem.     .. •                                         ;:::: ACEINHIBITORS. .          - ""f
   ·   ·   ch!.                                                              :.. ~ GANGLION   J!LO(!ING~~~~S         ii
    . :~ Psy atry                     ..1                                        ~;:·OTHER  ANTIH'r'PERTENSIVEs--J:
    : ~;..Paediatrics-                                                           'i::;VASODILATORS        PECTOR:-
                                                                                                   + ANGINA
    ;\; Geriatrics                                                                t:-VASODIWDRS    INHEART FAILURE:
                                                                                  :·~ PERIPHERAL VASODl~TORS ~
                                                                            :'.:':'CEREBRAL
                                                                                         VASODII.ATORS :'
                                                                            ,,:tADRENAllNE     TROPICS Jl
                                                                                           + INO
                                                                                             SYMPATHUM(\
                                                                                 VASOCONSlRICTIN6
                                                                            i:.:;·,
           f·::.~URNf.,.r,1E
                       ..                                                   ¥"~ PARENTERAL         ~
                                                                                       ANTICOAGULANTS
            t FIRSTNAME                                                     t'' ORALANTICDA6ULANTS
            .=:~lIDNAME
                     -.                           .                                PROTAMINE
                                                                                          SULPHATE        i:
            :.·:.SEX         ·-   .      -··     .I                         ,c'-

            .        ----.                     . ··1                        t-FANTIPiATETff
                                                                                      DRUGS           ·--~~
            ~::.BIRTHDATE                   :                                            DRUGS
                                                                            ··: FIBRINOLYTIC              .
            :·:-·M~_RITAL . --        ··-· i
                                                                                ANTIFIBRINOLVTICS/HAEMOSTATii:
                                                                            ,.2;;'
            [~;:OCCUPATION - - - ·1
                                                                             . LIPiDTo\1/ERING
                                                                                           DRUGS          ..
            i-;,.:AD~~~~s~ ..··-~----  ·__. ·                                L~LOCALSCLEROSANTS  -J
            ~::.P,!2QRESS2
             ~  AC'JDRESS3
                          _....- _ ..                                          r,1mmmnrnninmci1
                                                                             ~f.'        - !~
             ;c· ADDRESS4
             ,-·:P:95ICQQ.E
                t · ~ljS.}JUM~~~
                              ·- .. .
                ~.::·HOSNUMBER
                  ~~ ~ECOR.p~lUM-~
                                 --·. . -              i
                  {" PHONE
                  ;:-ft'FAX        ....
                    :· REGI~TR~TIO[I!
                                 ST~WS
                  ...
                  . DRCODE
                         .   .
                  (. DATEJOif\J~D
                  ':~' flEMQYED
                              __..
                  .-..~~STJ.;E~J.
                             _
                                          Case 6:19-cv-00569-ADA Document 1-1 Filed 10/04/19 Page 36 of 91




                                                                                                                                                                                                                                 ~
                                                                                                                                                                                                                                 00
  , ni::;;;Jr
          1
 ic..l:1e!HJ~rl)l1,
             ,.,..,.,L'.
                      : J.:~~
                            ...!::1
                                                    Y!i-1
                        ·,·J.-\:"JT"F':1;mi-'J:;.~i-:.
           ·~r;-''_'.':t~·-.                     ,._     ::]fP'(.;ii·   ,;~};!;"::·· 11i~111fn~:%~     :-Ni.
                                                                 .it ... !~il:: ,. , . filil,) ·~·lr,i,!l~
                                                 •.•• • :·:<·.-!Al·
                                                                                                           :":1!,--1:        1.~t'1i??Fi~\n~:;:.:i1f~
                                                                                                                       .·:;:~1
                                                                                                                                .:I.·-', ......Jl.l..·r.,.~,
                                                                                                        ~·n··,_......., ,..i:r.::!,.,c
                                                                                                                                                             1
                                                                                                                                                             ..HI,,
                                                                                                                                                          ···~
                                                                                                                                                                         -;:t '.-)? 9!·.·r.'.i-,,/-f,
                                                                                                                                                             :i1HtiftTf1·rnil'                              ·/. '/\
                                                                                                                                                                ,::Afl~ · , . :!!iii -, .t·\.: ·. I\;Ji.:.'.<..
                                                                                                                                                                                                                       :l
                                                                                                                                                                                                                ..!':::..:_J
                                                                                                                                                                                                                                 •
                                 it.~ illf,11\1(1\\11\:t
                                                                                                                                                                                                                                 ~
 .[ Dvf.J\iew                                ~Irrrena~111t
                                       :~hi1is           r~nfor ~em~m~t      cunm         com,aw~liijla
                                                                                    dru~sla                anJ  hvesij~aliJn
                                                                                                                          or1ef~                                   i~d~ ~1~ela,~
                                                                                                                                                                                                      ----·---,
                                                                                                                                                                                                                                 ~
                                                                                                                                                                                                                                 ~

 ::}1o~essol~:q\d~n '.R~drgOwgai1Cmcolt~l~essITTceL~~ee11
                                                •                                                                                _                             .j                                       -···-.                   ~

                                                                                                                                                                                                                                 =
                                                                                                                                                                                                                                 ~
 ''.'..:
    Mai1~emenl
         ~rn(T,'IJI 11/iilrom~wrerl
                              y&1rr1ren!~rdocol                                                                                                                 =

!i~~a;ffioj~         '.IiiO~~~~ oom~l&e ®i~rn\;;na·nmai·~ht~~Call~e
                                                                 moJuro~J
                                                                       llie~i~~ElNP:e                                                                --1                                     .               ---J

;;:;Cli~e
        inManagemenl :1ecor1~@med ~~I rowiialoo
                                !o1                                                                                                                          '. lhe!~OVM~
                                                                                                                                                                      l1crne~anaron
                                                                                                                                                                             lo~o~m-lis
                                                                                                                                                                                    ~eDis
                                                                                                                                                                                  snow  iram~rnw11:                             0
<01f~p!a1111~m       . [~13n~@olco1illm~1oocta
                                            andl0t~~cl~tro~J~mf1Ulel                                                                                            .                        ·----:                                 (')
                                                                                                                                                                                                                                .....
                                                                                                                                                                                                                                ......
·:;lnvei~~1~cm l'~is~om
"'-"··                     . for        toreor~ff
                                irNes~MC!ij   P.acrola  pinl!d
                                                     form1                                                                                                      i                           ....
                                                                                                                                                                                                                         :     "'\,Ci

_.J;P1il!~·~dit~1    !~owsu!e(           ihg:
                             lo1clectandplfXlorsekd~      ~ WJgs
                                                   ooroiionm                                                                                                    !                                                               N
                                                                                                                                                                                                                                0
                                                                                                                                                                                                                                ......
{ Adrurgadmg         lwswei  loao£&ugsMd          lli~
                                        gvea1e~on!01 aoiM         au~i
                                                             ~loo&,i!
                                                         rild.101                 ~ cmoi~ons
                                                                            oord~rt101
                                                                      lorselecli~                                                                              1                        ------                                  0


)' r.f1a1~i1~
         a&ug                                 locliange
                                        MO\llmer    1~1   ~iea,~ion
                                                        ard         ~1~r
                                                                  101 cl~nge~r1!
                                                                          an~or
                                                                              t~ct©!~~ s~scie,foiniifon
                                                                                   mlJt        [(~ cordl~ns                                                    !
        a~mg
  · Def!nij                                   lo~~de
                                       1Abi!lttff      ru10
                                                   il!ugti,e1e&'Onlreifor
                                                                fo1           ~ roithns
                                                                      mtoocowincr                     -                                                        i                                   ··--·--                      rJJ

·~ ~lllg,ijergy                 -           loAeccdaDru~~J/~g,ardla
                                       ·ftJowiui~    &tormlicm~onto~e1rob11gAuJmi~                                                                    --'.                       ---·----                                       =-
                                                                                                                                                                                                                                ('D
                                                                                                                                                                                                                                ('D
                                                                                                                                                                                                                                ......
.:·:.~RI~fl/ei!
       Siae                              UI{{
                                       Wows        ~1aa
                                           bRei'.JJtd
                                               aDrv~  rnetiaoolormMctnlo
                                                            ailoma[c ~mbhgAi,itJ                                                                               ;                                                                ~
                                                                                                                                                                                                                                ~


      ~~ Dmgi
{, I00/I                                  a~1idugs
                                       :~hw1t            ~ tredu~t
                                                lalliepauenl      ~esCTi~~on
                                                                la-J  ~le,         M~
                                                                                    co11¢~l:e
                                                                              comffim.
                                                                        1€'3!00101                                                                             ;                                                     1
                                                                                                                                                                                                                                0
                                                                                                                                                                                                                                -.
                                                                                                                                                                                                                                .i;...

·Lffslmal
-~·
      L~!e,                            iShwi~
                                          aRkh    alfilen~
                                            Iet~ox~ill1   ooi~oclea
                                                       !el!c1        ~a!lli~
                                                                ~eav~~
                                                              ~ooi      cou.11omii~                                         •
                                                                                                                                                             T                                                       ,
                                                                                                                                                                                                                     I
                                                                                                                                                                                                                                N


 \_.;[/ec!iorH~.ler                    i[n~~~~~tfil!olamr!ele~m1~lomspl~                                                                                     :                                   -----1
\).Jte~Y  ~llru                       !U!~~~ dlan,s    loroiion
                                                  bsr1efiial ~en~ ootlor
                                                                     aro'a ~i/~o~i~a
                                                                         ~a~inl   ao\1ce
                                                                                     for
                                                                                      ccroiloo ~ llir11~es
                                                                                          i~J~ea                                                               '                                                    J
         clfo1rn~m
:.·:.Pto11oi                                  ~ ComP\le!
                                      Iruo~eitio           bcm~
                                                     !B13\~e                                                                                                   :                                                    i
j forr~l~eCfuirJ
             Nol~                     !!~~ rnipeys    a~~rnm
                                               thecomp~te    ainan~n~d3rf\~
                                                                        ·~~can~   urels
                                                                                 ~1e
                                                                             m~ioo~  ~~a,a~                                                                    i~e.~w
                                                                                                                                                                    thrn~1eda1i
                                                                                                                                                                  rue        ro~~~rreiic1/
                                                                                                                                                                         clllie   role$ ·                                       d
'_~:
   Hil!o,po/P1eienl~1gfomrlin
                    !llie~ierenl~wmplanilai~/iislo~                                                                                                           r- ----..·-·--~                                                   r.,;_
                                                                                                                                                                                                                               '-"-.....l
                                                                                                                                                                                                                               QO
:::::p~IMedil'Jl    i~~!Meoi~~a11s~~fo~J~~~~m!o~Soc0I~~~                                                                                                      :                     Figl OUa ~                                  "'""
                                                                                                                                                                                                                               '-"QO
                                                                                                                                                                                                                               O',
                                                                                                                                                                                                                               \C
                                                                                                                                                                                                                               "'""
                                                                                                                                                                                                                               =
                                                                                                                                                                                                                               N
                                 Case 6:19-cv-00569-ADA Document 1-1 Filed 10/04/19 Page 37 of 91




                                                                                                                                                                ~
                                                                                                                                                                00
                                                                                                                                                                •
'··:S~&B!IISRevi~
    ·-·                -···
                              i[ha1eviewol~~m~c~s~terns
                                    ·-·--------
                                                                                                         -··   T--
                                                                                                               -+----·-        _,__
                                                                                                                                            ----i
                                                                                                                                                        I    ~
                                                                                                                                                                ~

                                                        ~~. a~1      re~~-                                                                                      ~
,:_
  :,SaeeringD&.als                 ~ ~'9
                              1Sl1DW1 C\Il!~    1ecorn~inae~metnm~
                                        Yooct~ovemrnenl      m~t~1e
                                                                 ~13!
                                                                   ne~to                                       _l_______         _ ____
                                                                                                                                     _                       ~

. .. Exiiliiy
         EKamuiation          i~l'Ol'lt
                                  ~ ~leleDJded   dela~
                                           ~ar;i~ilti     tiepmt~~I ~le~~e fWlell
                                                      leg31df\~              ll~i   oore
                                                                                !'re!B                          I                                            =
                                                                                                                                                             ~


;::;fatfr1~l1w~lig~M
                   ()nONt!ooexiwngnvis!gaOOMl~~iam~orere~Ue~ea
                                            ··--·-                            \               -·-    -
                                                                                                                1
 ( PieviousA1foceG~ien
                   _   :Aecor~~~\~e\1Cd.11a~~retre~od01~~gm1iregaroITTg~ea~~;
                                                              _        ----;- -_______            _
                                                                                                            0
.';':°~r,~im           Jornp&!S  clQ!Ugl
                                     1e~~l
                           l}tre~wafiw 1eque!I!
                                          VI~~~lbJ\iled                                                     :-+-
                                                                                                                                                             (')



  ._..6J.Jl003tedPmct~ ·       ·-·~M-------------·-~----                                    Mle1en~lda~no~.1Mi~w1r~\
                                                                              i1f1esea1e~ierom~~~uggesli~   ......
                                                                                                           "'\,Ci

~-·~uleien~~Di~noi~
                 '"iiiol!))ssMe&a~~!gerera\~~D"Jnl~!tf~OmirciJen.10!croilnM~t~~~loo!pfrin~cmi:m?rdla~cfuiirjo
                                                                                 ! - . ~--·-     N
                                                                                                 0
                                                                                                 ......
Ju1ll'erln~d~~Ont :mmt~eioy~mp.uerloexclroe
                                      ~iournn~~s;~~~
                                                 byij·epa\ieti'1d~lleatu1e.
                                                                  .                              0
                                                                                               • ----~                     -          -·            :


                           ~~ ~ielalesl
                                                                                           1
         P1olocd
...._Mam_yenttr!  : Hie
                      coo,pu!€1          aje ru~ge~oo
                                   rren&;errent cyc°'1ierlor             le~u1es
                                                                     parenti
                                                                ~ffill(UaJ
                                                         contltiJn.ard           I           I
":.·
  De~oiC~l--                  lw9~ledDJ(l)ID~ti·P~i111looure~oo~~loc            --·                                         -·              i               rJJ
                                                                                                                                                             =-
                                                                                    ~ fotagiven                            ~ ~ ~w
                                                                                                                                                            ('D
            olwr~uon
    . tile~UV(W,~Rx              clamw
                              '.~~[$  itanfo~   Anaocurate
                                            clca1a               d~m~!~]
                                                       JIDcmred&im              n!gm1
                                                                         leGltlonlcue        co~               i1!oo    COu'fYJ~li
                                                                                                                  dP,iooa
                                                                                                                      llie      ;(andor~                .   .....
                                                                                                                                                            ('D

                                                                                                                                                            ~
  :;~frne
       (O~ii91ws~             len~lt
                                  oHmie
                                      locome       ~!Oba~lec~cai~re~.
                                           loapro,uion~                    cine~
                                                                     (lj)~~l  IDI~rmorfnmro
                                                                              -    1       ~agnoiis               .i;...
                                                                                                                  0
·.v:fiM(osyrr~(om
             re&iton          :r~e
                                 tal:oo
                                    rreal~  oolfutt
                                         !lie   logrt
                                                   b!reCIJllfltl
                                                           rei!ut®n
                                                                  oll)ID¢m!IS      ;                     ----
                                                                                                                  -.
                                                                                                                  .i;...
                                                                                                                  N
;_:,.-
     h11e!oc1ueol
            ccom1ic11 ;limeti~ent,oCUJeeot~mco                   ·                                  ·-      --
 ~:- Q1~olexplanafonollnecrmifon
                           !tllel!NenmoleJucargtl-epa~erJ1eJa1omgtrernro~-         :         --
        olaov~e
     ~ucl!}1     lo(lJnffiion-·iijuol!J
             ~eneli:i~               ~r~n~on
                               cll1eam1 aoi~
                                           to~erU
                                                atrlaM~ ~i~ mcom~~\Ce
                                                    toSOOII                     .  ;     o-··-·
 2p,3ija11'sst~~~~1eadionto~oc\or
                           l~owdfecwewM!l·f~ocloitbedri~erna1mamco1cetl~JPalEnl
                                                                         -                  ---
                                                                                                                 d
.,..;Coitollre~ing!fie~;n          ~ ooclor~o~
                           !rOCN~roi!    metii~a!l,
                                               mv~!oo;,        i;~;r
                                                           ard~[l9
                                                      1ele11~s,                   ·!-··-                    -    r.,;_

i                     -~~~toreoo1~~~0~1m1
     ~o~enmit~NH~!re~!ient                                                                ·· Fi~Q
                                                                                                                '-"-.....l
                                         ~NHSRMsog.mmrnert!Cdnpanloawtl~m·rol~~.1m91}3irerasap~opi~hea[o~lal2W1oµo~lelire1
                                              1
                                                                                  /                              QO                        b -·-·-
                                                                                                                 """"
                                                                                                                '-"QO
                                                                                                                                                            O',
                                                                                                                                                            \C
                                                                                                                                                            """"
                                                                                                                                                            =
                                                                                                                                                            N
    Case 6:19-cv-00569-ADA Document 1-1 Filed 10/04/19 Page 38 of 91


U.S. Patent               Oct. 19, 2010    Sheet 35 of 42                                                      US 7,818,691 B2




    Fig.
      61                    241           242
    ~~-~--~~::~r~~~-                      ~~!?:-·!~r~::~:.~_::~
                                                      250
                                           :.~.:.··· trmicalManagemenL
                                                                  ~'.'.,;_ :·.                               ~
                                                                                                       :n~M~~~;,'.
                                                                .   \:.;.:::·
                                                            . ... ·."::..·
                                                                       ..:.·~--. ... ·..·.·-··
                                                            ......
                                                       ·,~.-,.·:..
                                               ·.·.·.:···_(·.
                                                                           t    'I   '

                                                                                ... ,·.
                                                                            .··.:·_                 -·..·,.-:;?.-::
                                                                                                       , ~. •••••

                                                                                                             ·.·:
                                                                                                                    ·-




                                                                                                                                                        251
                                                                                         :'._·-.·_:_
                                             ...                                ..             •....:-'.':




    ',
    ·:· ~.         .. .
                :..·
                                                                                                                         .          ..:.:: .- . -.: :
         ·-~~?·.\\··.::                                                                                                      .:.~
                                                                                                                             .{",::
                                                                                                                          . - . :
                                                                                                                                      .....
                                                                                                                         : ·. ·. _._.....
            . . .- ..
          ~...                                                                                                             . :-::. ·····=·:-·



             ·-.··.:•.
                                                                                                                                      '?·¥.= .~ ..
      Case 6:19-cv-00569-ADA Document 1-1 Filed 10/04/19 Page 39 of 91


U.S. Patent                                                        Oct. 19, 2010   Sheet 36 of 42                                                 US 7,818,691 B2




                                                                                                                "l.r··.-   ..
                                                                                                                                                             ...
                                                                                                                                                                 ·'.·
                                                                                               •   1.·                                                                                        •




                                                                                            -·-'.-·-:};.:~:\'.::'.'.,'._}il51
                                                                                                                                     .••         '"'
                                                                                                                                           • '.'.!.•'
                                                                                                                                                          .
                                                                                                                                .:                   ·....
                                                                                                                                           . .:...·.:-.                 -
                                                                                                         ···-        .: .. ~ =.. \, .... :;~            ::--·:     ..::·~ ·.·: .
   • •• t          :;·

                                                                                                                                                                                         .        •.




                                                                                                                                                                                   ,•: ....-..,
                                                                                                                                                                                   ....  ·. ·:
      . ·..·.·
    :"~:±}~~:.
    ·.!....-,.-:..




                                                                                                         \:...·.....
                                                                                                                 }.\~·:...
                                                                                                                        :·.·.~.\',,''-.-
                                                                                                                                     .........
                                                                                                                                          I.:.":.··~·
                                                                                                                                                    .
                                                                                                                           . ...-... ~~..':;,'.._;::::::,.:.:""·        r ..;.:,    -:-•I,,\:, ....:

                                                                                                                                                .. - ....... ·. .. . .                   ~    ··;      .



                                                                                                                                                                                             .~. ,.,.·
                                                                                             ftisimportaitt
                                                                                                       not
                                                                                                         tomiss
                                                                                                             anyserious
                                                                                                       m~sl
                                                                                                   · The   common
                                                                                                                StriollS


                                                                                                                                                                            ·..::




                                       \:-:·.;,



              '•     .   ,' ~   ..
                                                                                                                                                                                             .;..,     .
                                .i .;:,t.


                                                  .   ·~:;.·_;,.
    Case 6:19-cv-00569-ADA Document 1-1 Filed 10/04/19 Page 40 of 91


U.S. Patent                                   Oct. 19, 2010                                Sheet 37 of 42                                     US 7,818,691 B2




                                                                                                                                                    253




                                                  ,_......;;.;;.;="""""'F'"r"'-·
                                                                                          ·~.                                ,   •.__,·,~ .., "'-----=>-~=---'<l,..;.;~~7:~~
                                                                                                       : : ··.-~Genera\Advice
                                                                            ·.·.!Tii'ea:a;::·.:._·:·:·-:::·:;<·":':···
                                                                             •·. OAn~~            __ ··--        •.
                                                                                    11,U
                                                                              .. iRell.t!oesoiitag'fil-
                                                                                            - · ---:-   t ~ important
                                                                                                                 nottomiss
                                                                                                                        anyserious
                                                                                                   __ diagno~s.
                                                                            ·. Ji\alje~(OaCo1ta'tSy11diomeJ           2
                                                                                                               Themostcommonserious..,C..:
                                                                                                                                       .. .:.
                                                                            . . AMxllll'i~=:.                   angina/ML
                                                                                          __ - . - . -~ diagnosis~     The    are :n• •.:.;•
                                                                                                                         others
                                                                              'J 5ros1.roiiW:1[fer.e1)llJm!ii!)
                                                                                                         ...                                                      :~....~
                                                                              • &Pleurisy
                                                                                     -· -            -      --         ..   rarer.
                                                                                                                                                                  .·
                                                                                                                                                                  :~..r·..
                                                                                   : 1Pepli:IIU!
                                                                             ..'·~~Y~-----~-                      Acareful history
                                                                                                                                and examination
                                                                                                                                             often
                                                                             . SSl"itgles
                                                                             . . . lOUi ------                      h.tdesenous
                                                                                                                  exc ·;•    . patho1Og'J.
                                                                                                                                       lfthereis. any --....
     ··:;.'...·.
                           •L!.:.,
                                                                             .... 11    e:nh~rutose            ...doubt,then  admit.
                                                                                                                                  01he1w~e.!hepatient
                                                                                                                                                      ·,
                                                                                                  ·- -- · - .· should
                                                                                . 12Piiioona'"iyi'darct                  lietold  if!he
                                                                                                                               that   chestpain          ..        ~




                                                                                _ )3HO~                            worsens,orchanges
                                                                                            ~!pei~oprucooshucti1eco10011JOPt:·      towardsacar<f1ac
                                         .
                                                                             :· :...._l~~~~~:. ·---·-- -· · --·;,.
                                                                                       15f1ar.lmed1ibs         ;~
                                                                                                                   piclureto   999
                                                                                                                            diru
                                                                                                                                 '
                                                                                                                                   take
                                                                                                                                      aspirin
                                                                                                                                            and  cah1tlq

                                             255
     .,:•····.·..           . :;_.;.                                                                                                                1
                     M      :,       0                                          ·.· 16Myocaif.fa                : ·awaittheambulance.
                    ': .   ~;    .·:.                                                   ·-_-::~I
                                                                               · 1JPneuma!ho!-;--
     -""'""'-"-~-'-"-'-------------J.·i                                             ..,   r .. ·. . ..-}1·:~••,iri,.11.,...
    Case 6:19-cv-00569-ADA Document 1-1 Filed 10/04/19 Page 41 of 91


U.S. Patent       Oct. 19, 2010   Sheet 38 of 42          US 7,818,691 B2




                                                    · · t1iisoriWol-E------:
                                                       l.All,DPRl\201£
                                                                    ----
                                                                       ~
                                                       Omepraiolii2ffiw~ii,amlll<Jcm'rn
                                                       0111ep:nclo
                                                               21ln<~
                                                                   bd,clan1lucmyc~-
                                                       lan1cp1azole
                                                               30mg ~!!.R!l!'Y.~·
                                                       I.Am~c 30!!!.M,clanlluom7,;




        Fig.65
    Case 6:19-cv-00569-ADA Document 1-1 Filed 10/04/19 Page 42 of 91


U.S. Patent         Oct. 19, 2010        Sheet 39 of 42             US 7,818,691 B2




      Fig 67

                                                                         __300
     l         _/                                                           321
                                                                              22
   30 l-l-1-1---+-                  ~                                        3
                                                                             2


    Fig. 68                306,
    Activating a bordergrid for a ivmrdP' or phrase in a text box by an
    invisible zeroclick in the spaces either side of the word or phrase.



                                       ,..     ..
    [Chest      ;is~~In~ntral? · Isftcrushing? . IsIt>.20min.
       ~aln.Palhway
                                              ·- .
                                                           T-
                                                                    .
                                                                                  l
                                                                        Ml!h~ ottack)_

     Fig.69                eral?
                    lsPainlat       ischest        Isit < 20rnin
                                         tender'I 1...--~----  ?
                                                              ---
    Case 6:19-cv-00569-ADA Document 1-1 Filed 10/04/19 Page 43 of 91


U.S. Patent         Oct. 19, 2010          Sheet 40 of 42                    US 7,818,691 B2




                                    Fig.71                              Fig.73
                                                                         Lowbloodpressure
                                      Age> 40years
                                                          -·   ·-
                                                                         Irregular
                                                                                pulse
                                      SexMale> Female
                                                    ---
                                                                         FineCreps
                                                                                 Chest
                                                                                         ·-
               Incidence                  > l Oday
                                      Smokes
                                    --··   .
              - .                                                        Othersigns
               Symptoms                   > 30u/wk
                                      Drinks
                                      Other
                                          Demographic
                                                  features
               Signs                                                    Fig.74
                Investigations                                           ECGSTElevation
                Management          Fig.72                               HighCardiacEnzymes

                Follow
                     up               Central
                                           Chest
                                              Pain                       Stress
                                                                             ECG
                                                                        -
                Advice                Crushing
                                            ChestPain                    otherInvestigations
                Referral              Shortness
                                             ofBreath                    Dictionary
                                    I---···
                Etc                   Pale                                  Dictionary
                                      SWeafy
              Fig.70                  Triggered
                                             bycold
                                                                    -
                                                                        Fig.
                                                                           75
                                               -·---                    -            ---·-·
                                      FHIHD                             CallAmbulance
                                            -.
                                      H/0Diabetes                       Check
                                                                            asprin
                                                                                 allergy
                                       othersymptoms                    Aspirin
                                                                             300mgstat
                                                                        Streptokinase
                                                                        OtherRx
    Case 6:19-cv-00569-ADA Document 1-1 Filed 10/04/19 Page 44 of 91


U.S. Patent       Oct. 19, 2010            Sheet 41 of 42           US 7,818,691 B2




                                                  Incidence         .Centrql
                                                                          ChestPain
                                                   Symptoms         Crushing
                                                                           ChestPain
                                                   Signs            Shortness
                                                                           of Breath
                                                                     -·
                                                   Investigations   Pale

                                       .
                                       I
                                                   Management
                                                   Follow
                                                        up
                                                                    Swea1y
                                                                            by cold
                                                                    Triggered
                              'I

                        ..,
                        -     h
                                   ;
                                                   Advice           FHIHD
                                                   Referral         H/0Diabetes
                                                   Etc              Othersymptoms




                                       1


                    I
                   O        Hello            Fig.77
    Case 6:19-cv-00569-ADA Document 1-1 Filed 10/04/19 Page 45 of 91


U.S. Patent               Oct. 19, 2010            Sheet 42 of 42                     US 7,818,691 B2




                                  Pointer movement to come in contact
                                  with control area l . This may be any
                                  control area l as described. It may
      Fig. 78                     also be in the form of a HCG,
                                   bordergtid or qualifier grid. This
                                  activates and may adjust the visibility of
                                  the region 2 and the addl11onal area 3 within
                                  which Is the area for the predetermined path 3.




     In addition the wrong
     sequence of movem
     may reset the contr
     appearance
                                                       l
                                          Pointer movement
                                          from the
                                                                                   Movement
                                                                                         oul8lc:le
                                                                                             aea
                                                                                   1he con1ro1 1
                                                                                   cm the mQIOrl  2
                                                                                   reeel8the CCll'llrol
                                                                                   as If 1hepok1fer
                                                                                   hasnotc:cme
                                                                                   too~
                                                                                   Withthe c:x>nlrci
                                          control l to the                         aaa1.
                                          additional area 3. This
      Pointer movement                    may be associated
      outside addlllonal area 3           with user feedback.
      or predetem,tned path 3
      area, and If required
      wrong sequence of
                                                      L
                                  Initiation of subsequent movement
      pointer movement            within the oddltlonol area 3
      with subareas in 1he        In a predetermined path. Thismay be
      predetermined path 3        associated with user feedback. It may use
      resets the control ..       subareas to provide user feedback as to
      region and additional       the precise movements required for the
      area, as If 1he pointer     pointer to complete the correct
      hod never Initiated         subsequent movement within the
      its movement In the         predeteimlned path to complete the
      predetermined path.         pointer movement to activate the
                                   simulated 'click'. Other Userfeedback may occur


                                               Furthersubsequent
                                               movement within
                                               a predetermined
                                               path 3. Maybe
                                               associated with
                                               use feedback.
                                                 ~
                                        Completion      of
                                        subsequent      pointer movement
                                        acflvatlng   the simulated
                                        'click'. User feedback    may occur.



                                        User mov have the opportunity
                                        to reverse the action of the
                                        zerocllck In the vicinity of the control
                                        ane1regional area.
                                        1he user feedback In an
                                        the boxes may provide all the
                                        bac1<ground Information so that
                                        the user Is fullY Informed of the
                                        significance    and lmpllcotlons  of
                                         actfvallng  the ZArocllck.
         Case 6:19-cv-00569-ADA Document 1-1 Filed 10/04/19 Page 46 of 91


                                                      US 7,818,691 B2
                               1                                                                        2
                       ZEROCLICK                                        collar in claims 13, and 17 of Smith or start a timer function
                                                                        described in claim 18 of Smith as 'subsequent to said detect-
  In addition to the other disclosed priority documents in the          ing selection of said GDE waiting a first period of time prior
Foreign Application Priority Data, this specification cites             to performing said displaying said collar associated with said
document 0010535.3 (GB) filed on Feb. 5, 2000.                          GDE'. Thus neither the collar being displayed nor the timer
                                                                        could be initiated unless a click event of'selecting said GDE'
           CROSS-REFERENCE TO RELATED                                   (step 704 of FIG. 7) occurred, and this occurred by the pointer
                  APPLICATIONS                                          moving over said GDE.
                                                                           This choice of Smith to execute a click event 'to select said
                  The Subject of the Search                        10   GDE' by moving the pointer over said GDE, had a high
                                                                        chance of the user accidentally moving over the icon and
  A GUI in which, when a pointer is immediately adjacent or             executing the click event of selection of said GDE uninten-
passes over a control, a procedure is initiated whereby sub-            tionally. Smith had tried to reduce this accidental triggering
sequent movement of the pointer over a predetermined path               by limiting the size of the control area (GDE) to the GDE 10
generates a' click' event which simulates direct clicking of the   15   'being of minimal size', and/or causing a delay timer to be
control.                                                                trigger after the click event of 'to select said GDE'. In addi-
                                                                        tion, to prevent any of the secondary menu being accidentally
U.S. Pat. No. 5,959,628 Cecchini et all                                 triggered, Smith emphasised' It should be recognized that the
U.S. Pat. No. 5,805,165 Microsoft                                       buttons 302d operate in a conventional manner in that they
                                                                   20   enable the user to open additional windows or initiate execu-
U.S. Pat. No. 5,721,853 AST Research Inc                                tion of applications programs simply by clicking on the
U.S. Pat. No. 5,852,439 JBA Holding PLC                                 appropriate button(s).' This emphasis of the conventional
                                                                        manner of executing functions was 'clicking', would clarify
U.S. Pat. No. 5,914,716 Microsoft                                       to a person skilled in the art to use clicks for all functions that
U.S. Pat. No. 5,995,979 Avid Technology                            25   Smith did not describe executing a click event by moving the
                                                                        pointer over a control area.
JP2000181779 Hitachi                                                       All these above methods have limitations. The icon has to
   Online printout from Gale Group computer database,                   be displayed and visible of 'sphere appearance' means that
Accession No 1460825, "Connectix launches HAND-OFF                      Smiths GDE could not have any other appearance. This was
II), Mac Week, vol 5, n40, p12(1), 19.11.91                        30   so that the icon conformed to the conventional GUI method
   From the above documents the concept of activating some              that the user would see this visible appearance of this icon and
element of a GUI without clicking is known. However, I was              know it would behave in its specific manner. Thus Smith
unable to find any disclosure of the concept described in this          shows a visible icon. Likewise the icon in Jones (U.S. Pat. No.
application of moving the pointer to a first zone and then to a         6,819,345) in the independent claims 1 and 4 of Jones is
second related zone to activate the function of a GUI.             35   'visually embedded' and therefore a visible icon, with further
   Smith (U.S. Pat. No. 5,721,853) is the nearest prior art to          visible display of a first border in c) and text in d) of the
this invention. In FIG. 1 of Smith, Smith described the typical         independent claim meaning that in Jones the control area
embodiment of the conventional graphical user interface GUI             (visible embedded subdocument) and further changes inc)
and how it could be generated by a computer. There is a                 and d) are essential visible changes displayed on the screen of
computer screen 16 in FIG. 1 of Smith, showing the Smiths          40   the method of operating this GUI. Likewise the visible dis-
spot interface GDE 10 overlaid on a window 12 of the con-               played icon in Smith was a minimal size, to minimize acci-
ventional GUI. Within the window 12, Smith showed several               dental triggering and obstruction of the underlying window.
visible icons of the GUI, including the invention of Smith,             Therefore in Smith the icon could not be any size but only
which was also a visible icon, always on top of any other               minimal size restricting the GDE to a maximum size of an
graphical object unless disabled. Smith invention was similar      45   icon. Furthermore if a timer was not used, then there was a
to the other icons of the conventional GUI, in that they were           greater risk of accidentally triggering the 'click' event of
all visible, so that the user need only 'remember the icon' and         selection of the GDE; and if a timer was used the user was
the user could directly move the pointer over the icon, then            inconvenienced to having to wait for the timer to elapse
select and execute that function by clicking the picture rep-           before the user could access the collar or secondary menu. In
resentation of that function.                                      50   addition once the user was over the secondary menu, the user
   Smith described that the clicking was done by a mouse                could not access any of the functions of the secondary menu
input 22 of FIG. 1 of Smith, and this mouse input had two               without a mouse button press or release. All the above were
features. The first was an input to move the pointer; 'a mouse          limitations which affected the user.
is an input device which, when moved over a surface, moves                 Instead of having any of the above limitations, Irvine used
a mouse pointer across the computer display in a correspond-       55   pointer movement in a different manner to Smith. In Irvine
ing manner'. The second was the mouse buttons; 'which                   the movement of the pointer over the first zone (GDE or
when pressed, generate to the computer an input relating the            control area) did not generate a 'click' event as in Smith.
user and the location of the mouse pointer on the computer              Therefore, there was no accidental triggering of the selection
display.'                                                               of said GDE if the pointer moved over said GDE. Therefore,
   Smith's GDE icon was similar to the conventional GUI in         60   the control area could be a control of any size up to the full
that it was visible and had a distinct sphere appearance to             screen, not just the minimal size of the icon as in Smith.
remind the user of its function. However, it differed from the          Likewise the control area could be invisible and indeed not
conventional icon which required a button press and release             displayed on a touch sensitive surface with no visual feed-
over the icon (e.g. My Computer) to select the GDE. Smith's             back, and furthermore the control area could trigger any func-
inventive step was that the user could by the 'movement of the     65   tion of the GUI because the user could design the second
pointer over said GDE, thereby to select said GDE'. Once                specified movement to be a sequence of pointer movement
selected, this could trigger either the immediate display of a          almost impossible to occur by a random movement.
         Case 6:19-cv-00569-ADA Document 1-1 Filed 10/04/19 Page 47 of 91


                                                       US 7,818,691 B2
                                3                                                                        4
          BACKGROUND OF THE INVENTION                                             BRIEF DESCRIPTION OF THE SEVERAL
                                                                                        VIEWS OF THE DRAWING
   Since the invention of the mouse, the mouse has had two
major functions. The first was the movement of a pointer over                FIG. 1 shows a computer screen 300 containing an area of
a screen and the second was a button press/click. Conse-                  the screen 300 called a control area 1 with a pointer Oadjacent
quently the programming design for all graphical interfaces               to the control area 1 and a predetermined path area 3. The
has been based with the mindset of using the movement of the              'click' event is generated by moving the pointer O from the
mouse (or other pointer device) to locate a graphical user                control area 1 by a subsequent movement to within the pre-
interface (GUI) control in conjunction with the double click,        10
                                                                          determined path area 3 according to a specified movement to
the click, the up and down button press to activate the function          generate a 'click' event by triggering a function related to the
of the GUI control.                                                       control.
                                                                             FIG. 2 This shows a computer screen 300 containing an
        BRIEF SUMMARY OF THE INVENTION                                    area of the screen 300 called a control area 1 which contains
                                                                     15   two predetermined path area 3 within the control area 1. It
   This invention provides the design of the computer inter-              illustrates the control area 1 can generate more than one
face to the movement of the pointer alone for both the location           'click' event; each predetermined path area 3 can generate one
and "click" events and offers the programmer and user an                  or more different 'click' events by completing a pointer
additional "visual" click system to program increased func-               movement according to a specified pointer movement for
tionality and ergonomic design. This specification then devel-       20   each predetermined path area 3.
ops the idea, showing how all existing mouse functionality (or               FIG. 3 This show a screen area of a control area 1 which
any other user input device and keyboard functionality) may               contains a further screen area of the predetermined path area
occur by mouse movement alone. It then shows how this                     (3) which has a left subarea 4 and a right subarea 6.
methodology may be applied giving examples of character                      This describes how a 'click' event can be generated by a
                                                                     25
entry, number entry, date entry, data entry using hierarchical            specified pointer movement by moving the pointer in a certain
structures (HCG), a collection of data elements from a hier-              order between the subareas. It illustrates a reverse movement
archical structure (pattemclick), a bordergrid (defined later in          (e.g. a left reverse Zeroclick means that the pointer completes
program), a qualifier grid (defined later in program), and a              a specified movement from subarea 4 to subarea 6 back to
comprehensive example within a medical program demon-                30   subarea 4 to generate a 'click' event while remaining within
strating all the previous features. In this specification, the            the predetermined path area 3) or a specified pointer move-
whole control of the computer can be a series of pointer                  ment which is the pointer moving in a certain direction within
movements.                                                                the predetermined path area (3) to generate a 'click' event
   The methodology of the invention provides programmers                  (e.g. A left to right direction
and users with a new GUI method to update their existing             35
                                                                             Zeroclick generates a 'click' event by the specified move-
program design based on the conventional prograniming                     ment of moving a pointer from within subarea 4 to subarea 6
model (of pointer movement to locate a GUI control area and               while remaining within the predetermined path area 3). It then
click) or create new programs to the new methodology (of                  describes that the reverse or direction specified movement
pointer movement to come into contact with the GUI control                can be in any direction.
                                                                     40
area and second pointer movement to activate a click of the
                                                                             FIG. 4 This shows a predetermined path area 3 containing
GUI control area or to confirm it was the users intention to
                                                                          three subareas 7,8,9 at right angles. It describes how moving
activate that GUI control area) which enables more ergo-
                                                                          a pointer within a predetermined path area 3 according to a
nomic, more user friendly and more intuitive programs.
                                                                          specified movement from contact with subarea 7, to subarea 8
   With the prior art, it is known that if a pointer is moved over   45   to subarea 9 can generate a 'click' event called a right angled
a GUI, the movement may trigger a function. These functions,              zeroclick. It then describes how if the predetermined path
however, are functions where accidental triggering by unin-               area 3 is rotated to generate right angled specified movement
tentional mouse movement is not serious and usually provide               at any angle.
information like hover text, animation, bitmaps, i.e. to pro-
vide further information regarding the GUI that the mouse has        50
                                                                             FIG. 5 this is a variationofFIG. 3. The subareas 4 and 6 are
moved over. In other words the worst that may happen if a                 smaller and further apart in FIG. 5 to illustrate how FIG. 5 can
                                                                          generate a direction "click" event in a safer manner than FIG.
pointer is unintentionally moved over a GUI control is more
                                                                          3.
information is shown regarding the GUI interface. In pro-
grams, where accidental activation of functions are not                      FIGS. 6,7,8,9,10 all show variations of the same four T
wanted the movement to locate the GUI is used and then the           55   shaped Zeroclick. This described how the left single, tight
"click" functionality is used as a best compromise between                single, left double and right double button 'click' events may
speed of activating a function and prevention of unintentional            be generated by different specified pointer movements
triggering of function. In the prior art, there has been no               between the subareas 12, 13, 14 or 15 within the predeter-
extensive research into a 'click' by movement alone due to the            mined path area 3. Then describes how using other direction,
existing effectiveness and error prevention for all functions        60   reverse or angled specified movement may simulate addi-
that require this dual combination of functionality. This new             tional 'click' events.
Zeroclick method may allow all functions that would have                     FIG. 11 shows different styles of subareas within the pre-
required a pointing device click or key press in existing pro-            determined path area 3 and by a subsequent movement of the
gram to be activated by a pointer movement instead of a click             pointer according to a specified movement of a correct
or a key press when they were never previously associated            65   sequence of the pointer moving over two or more subarea
with a click by movement alone in the existing relevant oper-             generates a 'click' event. These are only a few examples. The
ating system and program context.                                         range in styles is vast.
         Case 6:19-cv-00569-ADA Document 1-1 Filed 10/04/19 Page 48 of 91


                                                      US 7,818,691 B2
                               5                                                                    6
   FIG.11 shows some different styles of zeroclick. These can        vcr/tv controls. However, the intention of these were for a
be interchangeably swapped as different styles for the prede-        specialized market and never for the broader market and there
termined path area (3). FIG. 3 shows 16, FIG. 4 shows 17, and        has been a failure to address the major problem of considering
FIG. 5 shows 18.                                                     a click replacement system by movement alone, which is that
   FIG. 12 and FIG. 13 show a bordergrid 22 being generated          the speed of a mouse click is faster than a click in inexperi-
by moving over a control area 1.                                     enced users by movement and it has lower unintentional error,
   FIG. 14, FIG. 15 and FIG. 16 show a method that the               better speed of activation and better use of the graphical
bordergrid may be used for character and number data entry.          interface. Thus for any click system by movement to offer a
   FIG. 17 and FIG. 19 shows an alternative style ofborder-          viable alternative to the conventional mouse movement and
grid.                                                             10 click, the following problems need to be identified and obvi-
   FIG. 18 describes some features of the predetermined path         ous solutions and benefits need to be made public so that
area (3) and/or the specified pointer movement that can be           developer and user may be aware and understand the signifi-
varied for the purposes of improving the speed of completion         cant evolutionary benefits of using the Zeroclick methods, to
of the 'click' event and/or improving the error prevention of        motivate them to learn and adopt this GUI method seriously
the 'click' event. It describes the components of the path 3, the 15 as an additional method of a user controlling a GUI. For it to
path length 303, the path width 306, the distance between            be a serious competing method of operating a GUI, the user
subareas 304, the height of the subarea 305 and the width of         will need to perceive the definite benefits and need for change
the subarea 302 and the specified pointer movement within            before changing from such a well accepted conventional
the predetermined path area (3) that can be adjustable for           methodology.
these purposes.                                                   20    1) Solutions need to be provided because the speed of a
   FIG. 20 shows the search on the Hierarchical Cascading            mouse click is very fast, and it is difficult to design move-
Grid (HCG). FIG. 21 show a HCG keyboard replacement,                 ments of the mouse that would be specific enough as a click,
FIG. 22 shows a HCG keyboard replacement to write phrases,           but also fast enough to equal the click. This is the major aspect
FIG. 23 shows HCG date entry, FIG. 24 show a variation of            that all the prior art has failed to address. If a child or inex-
date entry in the HCG. FIG. 25 and FIG. 26 shows numerical 25 perienced user is asked to click a button or to move a mouse
data entry in the HCG.                                               to activate a click then clicking a button will be a much faster
   FIG. 27, FIG. 28, FIG. 29, FIG. 30, FIG. 31, FIG. 32, FIG.        activity. Thus no programmer has seriously considered
33, FIG. 34, FIG. 35, FIG. 36, FIG. 37, FIG. 38, FIG. 39, FIG.       designing a GUI click emulation by movement alone because
40 and FIG. 41 illustrate the features of the HCG with an            the speed of a movement to click would be slower than click-
example a medical application.                                    3o ing a mouse to achieve the click with the same degree of error
   FIG. 42a-d show a variation of the HCG in the form of a           prevention. Thus all the known and commercial programs
hierarchical tree view.                                              today have based their technology on using the click buttons
   FIG. 43 shows how the HCG could be operated by the                on the mouse and do not have additional or replacement click
keyboard in addition to pointer movement.                            emulation by movement for all their GUI controls (except
   FIG. 44 shows traditional computerised medical notes 35 those functions which do not cause unacceptable conse-
which can operate by specified pointer movement.                     quences if accidentally triggered by movement). Solution. 1.
   FIGS. 45, 46, 47, 49, 50 and FIG. 51 show data entry in the       The movement click should be a simple but distinct move-
HCG medical example.                                                 ment. Usually this will mean horizontal, vertical movements
   FIGS.52,53,54,55,56,57,58,59,          60a, 60b, 61, 62, 63,      requiring one change of direction if 180 degrees over a certain
64, 65 illustrate a medical application which could operate by 40 line, or 90 degrees within a given path. 2. The path of the
pointer movement.                                                    pointer movement from coming in contact with the control
   FIG. 67 show how a "click" event may be simulated by              should be as efficient as possible and easy to navigate for the
specified movement over a touch screen or a touch pad being          user. Thus the pathways from the specific control should be
completed by jumping from one location of the screen to              accessed with the most appropriate hierarchical structure.
another. This is in addition to "click" events generated by 45 Thus the information may be organised automatically accord-
specified movements over a touch screen or touch pad with            ing to user usage, common classification or grouped accord-
finger movements or pointer movements.                               ing to useful groups of information specific to achieving a
   FIGS. 69, 70, 71, 72, 73, 74, 75, showing examples of             certain useful task. An ideal combination of using hierarchi-
hierarchical medical menus accessible from an anatomical             cal structure dependent on appropriate classification, com-
structure and condition locator shown in FIG. 76                  50 mon usage, useful combinations of subdata, and all the sup-
   FIG. 68 shows a "click" event generated by pointer move-          porting information will allow the user to appropriately use
ment over an invisible control area (1) and an invisible pre-        the right function and know the implications of selection of
determined path area (3).                                            that function or data via user feedback. The possibility of
   FIG. 77 describes two ways that a pixel may be selected           having one or more branching hierarchical data structures
and trigger a function by a specified movement of a certain 55 from every cell of a grid, line of a list, item of a menu, icon of
direction of pointer-movement, for example a south west              a toolbar or any other subdata element of a grouped collection
direction, or a reverse pointer movement-the reverse zero-           of data elements as described the bordergrid HCG enhances
click.                                                               the efficiency of the controls by a single control having
   FIG. 78 describes the flow chart method that may be used          numerous pathways. It may be achieved by one or more
of simulating a "click" event by pointer movement.                60 bordergrids. 3. The path of the movement click should be as
                                                                     educational as possible. Thus the pathway to trigger a func-
    DETAILED DESCRIPTION OF THE INVENTION                            tion may display information

   The concept of a replacement methodology for the tradi-             (e.g. speech, animation, video, audio, photography) in any
tional mouse movement and clicking has little development         65   appropriate form on the screen prior to the completion of the
in the prior art, and only in situations where it has been a           movement click, and provide information afterwards of the
necessity, like small computers, or force feedback devices, or         implications of the click via information. 4. The path of the
         Case 6:19-cv-00569-ADA Document 1-1 Filed 10/04/19 Page 49 of 91


                                                       US 7,818,691 B2
                                7                                                                       8
movement should activate as many functions as appropriate               will be triggered by mouse movement alone, but will require
with the appropriate user feedback to achieve 3. above. E.g. in         a click or key press. Zeroclick goes against the prior art. The
a medical data recording program when a user moves over a               conventional design of all existing programs assumes if you
condition, all the necessary information may be seen, and               randomly move your mouse over a computer screen with a
tailored to be displayed according to the doctors preference,           GUI then unless you have clicked a button, or made a key
so that the doctor may as rapidly as possible get a full picture        press to activate a program or a function, then there will be no
of the clinical features that support the diagnosis, and the            triggering of any function which would have unacceptable
steps of management and the cost of each management step,               consequences if accidentally triggered. Thus introducing a
all from a single movement over an individual cell. By mov-             click system by movement alone will require a learning curve,
ing over any additional grid providing more information the          1o and require practice even by experienced mouse users as they
screen will then show the additional information so that the            learn a new method of 'clicking', and learn to avoid acciden-
doctor may be fully informed of the specific implications of            tally triggering functions, that would have previously
the existing data of the subject. The doctor never needs to type        required a click, by pointer movements over the screen. Solu-
in or use any click mechanism to select any data already                tions 1) reducing the width of path makes unintentional trig-
inputted regarding the condition. He then by a further move-         15 gering of the movement click less likely 2) making the move-
ment may record any changes or further details to any existing          ment within the path more complicated 3) having a further
recorded data, thus saving the user the need to input any data          movement to undo the consequences of activating a move-
that is on the original system. One of the options will be to           ment by accident, e.g. recording data in the HCG 4) use
record any new changes to existing recorded data, and it will           feedback to warn the user what function is about to be acti-
be hierarchically structured. After the doctor has imputed the       20 vated if the movement is completed. 5) Switch turning Zero-
data, then the user will be presented with all appropriate              click on and off. 6) User adjustment for finding optimum error
deductions from the data entered. Thus if the information was           prevention 7) Education and training of the user of this new
a clinical feature, it will analyse whether that clinical features      GUI which may have functions which were previously only
has further confirmed the diagnosis, or has increased the               activated by the standard click or keyboard now being acti-
differential diagnosis, or the order of the differential diagno-     25 vated by pointer movement alone. 3) Solutions need to be
sis regarding the clinical features entered. If a management            provided because the controls activated by movement will
step (consultation, advice, drugs, operative procedure,                 require greater space than standard clicks. A click with a
change in diet, lifestyle or any other remedy) has been per-            mouse may occur over a very small area, e.g. the X close icon
formed then any change in clinical feature or additional clini-         or the toolbars in Window™ applications. This occupies a
cal features (e.g. history, examination investigations) has          30 small amount of space and requires no adjustment for a click
been recorded. Then the effectiveness of the management                 by movement. It can be located anywhere on the screen with-
step may automatically be deduced by recording the change               out any problems of triggering the control by a click. Thus the
in clinical features that had occurred from the onset of the            controls with the standard click have an efficient use of the
condition. The change in clinical features may then also auto-          screen space. Solutions 1) Show the Zeroclick path only when
matically suggest different management steps according to            35 the pointer is in contact with the related control. 2) If it would
the best evidence based medicine using all the clinical data            go off the screen, adjustment will be made that the Zeroclick
available of the patient. Thus the advice given by the com-             will be on the screen 3) Moving outside the original control
puter will consider the complete patient picture and thus may           and or additional areas made visible will cause all the addi-
give the entire range of managements available and then                 tional screen changes to disappear. 4) The Zeroclick control
arrange the most relevant management steps according to best         40 would be appropriately adjusted for all screen sizes. 5) The
evidence for the condition in an order appropriate for the              Zeroclick Control will be adjusted to provide the optimum
whole patient's position. 5. The whole screen may be used to            adjustment for visibility. 6) Choose suitable transparency of
give user feedback as shown in the medical program. 6.                  the Zeroclick Control for function e.g. if using the HCG for
Speed-indicate the exact pathway that needs to be followed              recording data from a cell then make the path as transparent as
to complete the movement for a click. 7. The program may             45 possible. 4) The controls should have a backward compatibil-
have an option to allow the program to respond to standard              ity path. Solution. 1) The existing programs should have a
clicks, both standard clicks and Zeroclick, or Zeroclick alone          pathway for these programs to be adapted so that the standard
to allow users to train and practise with Zeroclick 8. User             click may be adapted to the Zeroclick (preferably without
adjustment of the Zeroclick path and type of movement and               even needing to alter existing programs but just their environ-
number of interactions and feedback enable faster clicking           50 ment) 2) Able to offer both the standard click functionality
and having the default type of Zeroclick to suit the individual.        and click by movement functionality. 3) To retain the original
Visibility may be switched on and off. 8) Filename structure            style of the GUI interface as much as possible by still having
enables emails to drop files in background to local worksta-            to move in contact with the control to activate the ZCC. 5)
tions or personal computers and the filename structure and              Making known other indirect benefits or unexpected benefits
file then seamlessly may add the web updated data, or the user       55 of a click system by movement alone so that programmers
updated data locally to existing subdata or branching data. 9)          and users become aware of the advantages of this technology.
All keyboard functionality may be replaced by the mouse                 In addition to those mentioned above additional benefits are
movement alone. 10) All data entered may be classified to a             1) The cost and increased effectiveness of touch screens
known hierarchical code. Thus free text entered under a term            which do not need to be pressure sensitive but triggered by
with a known code may be classified to the nearest appropri-         60 movement alone. 2) The ability to fully operate programs
ate code. 11) Provide one uniform interface for all program-            without reference to keyboard or input device buttons, or to
ming needs. It is based on the simplest requirement of mouse            truly surf the web without the slow jerky movement of the
movement. Thus for developers using programs with controls              user using mouse buttons, making the surfing experience
with these events, then it would be known that the information          more enjoyable and effortless. 3) The user may access and
may be portable to all operating systems with mouse input.           65 interact with data as fast as their thought, without the coordi-
   2) Solutions need to be provided because the conventional            nation problem of slowing over a particular area. 4) The
GUI allows the user to assume than no unacceptable functions            noticeable difference in ease and speed in using programs
          Case 6:19-cv-00569-ADA Document 1-1 Filed 10/04/19 Page 50 of 91


                                                        US 7,818,691 B2
                                9                                                                        10
with Zeroclick methods compared to the standard click sys-                 click to find or activate functions on the web pages, or do you
tem which seems slow and having an endless series of addi-                 Zeroclick with the effortless continuous gliding of the mouse
tional clicks to achieve the same functionality. 5) The lack of            to control every aspect of the web page in one harmonious
tension in holding the mouse due to no need to press the                   movement. Or comparing the traditional method of click as
mouse buttons means users may adopt much more relaxed                       someone snow ploughing down a mountain compared to the
posture. 6) Make public the idea that clicking by movement                 evolution of a skier to performing narrow parallel turns. Thus
alone is the next evolutionary step to computing using any                 it would appear to be a backward step not a forward step.
communication method e.g. analogies like:-The skier going                  However, like many evolutionary steps, where further
down the mountain needs to evolve from the inefficient snow                research into apparent dead ends may produce unexpected
plough and leaning backwards from fear, to overcoming their           10   results, the Zeroclick methodology if persisted proves to be
fear and leaning forwards and practising until they achieve a              evolutionary because the user becomes more efficient
new level of control and efficiency as they glide through the              because everything becomes a fluid movement. The whole
snow with increasing more efficient parallel turns. The same               control of the computer is a series of movements. Thus for the
analogy occurs with as swimmer struggling through waves                    Zeroclick to become successful the user needs to believe it is
evolving to surfer gliding over the waves, or rowing boat             15   the next evolutionary GUI interface skill. Thus part of the
evolving to a sail boat. The same analogy applies to the                   Zeroclick methodology must require the user or programmer
traditional slow process of jerky mouse movements with                     having a motivational aspect to use the Zeroclick being a
clicks, appears slow and amateur compared to the evolution to              more effective GUI method than the conventional program-
effortless gliding of the Zeroclick methods. Or asking ques-               ming method. The user will need convincing and persuading
tion to make users or developer recognise the evolutionary            20   that Zeroclicking is worth pursuing and that it is an essential
potential of clicking by movement alone:-Do you clunk and                  interface skill that needs to be developed. They need to
click your way though the web or has your web browser                      improve their dexterity with mouse movement, until the Zero-
evolved to control the web by pointer movement alone? Or                   click becomes more natural than the movement and click. The
have you experienced the next level of efficiency and control              movement clicks seem awkward. However, if persisted, not
with programs that have evolved to have added the clicking by         25   just information or activation of functions without serious
pointer movement alone, or are you still pointing and clicking             consequences but the full control of programs may be
with the mouse?                                                            achieved without a single click. The users today have
   7) Show the evidence that the Zeroclick is evolutionary. It             accepted that for most commercial programs they have to
is a fluid movement. The design leads to more ergonomic                    activate the function by a standard click. Thus with Zeroclick
programming and single movements as part of the predeter-             30   functionality it becomes very important to maximize the
mined path triggering multiple functions. The software com-                ergonomics, educative and intuitive component of the Zero-
panies are given a method by which this functionality may be               click.
rapidly achieved in existing programs that do not have this                   a) Ergonomics. The minimum movement that is easy for
functionality. The keyboard is not needed for data entry, as the           Mouser is needed. Conventional programming relies on hav-
HCG with pattern click may rapidly record data faster than            35   ing a menu system located in a certain area. The Zeroclick
conventional touch typing. The number of functions that may                functionality will try to have all the information flow hierar-
radiate and be activated from a single control may be thou-                chically from the location of the GUI. Thus from one GUI all
sands using a bordergrid. This system educates, and mistakes               the information necessary for understanding and functioning
by accidental triggering may be rectified. It is as safe and it is         that GUI will stem from that GUI. Thus the user follows a
as fast. There is a backward compatibility route, and a mecha-        40   movement path which represents one or more choices to
nism by which the user may by trained in using the Zeroclick               locate a certain specific function or to perform a certain task.
method, and adjust it to their own preference Thus this speci-             The user then does one further movement and that activates
fication provides a public exploration of the unobvious evo-               the Zeroclick. Thus the user becomes so used to using the
lutionary benefits for clicking by movement by finding mul-                mouse movement that one further movement to activate the
tiple solutions and additional benefits by applying these             45   click becomes much more accurate and intuitive than the
solutions to overcome the obvious disadvantages of the                     traditional move to an area then click.
method compared to the conventional GUI interface. By defi-                   b) Educative. Conventionally the help section is part of the
nition evolution means a beneficial adaptation. Thus one very              menu. However, with Zeroclick the help section may be one
important method is convincing the user to persevere with a                of the options of the bordergrid menu items, that the user may
new GUI interface skill (i.e. movement to produce a click)            50   have a context sensitive help activated by a Zeroclick or
that apparently seems more difficult and slower than the tra-              bordergridmenu item. They also may have a hierarchical help
ditional GUI activation of a function by a button press (click)            menu selection. This may be written, audio, multimedia or
on an input device until they master the skill of Zeroclicking.            animation. This help function may also educate the implica-
The lack of its implementation in existing programs is proof               tions of using these functions so that the user understands the
that it is not obvious, natural or easy as clicking a button to all   55   choices and purpose of the function. They could then activate
users of the mouse. This is obvious as novices using the                   the function by another Zeroclick.
mouse find pressing a button easier, and competent users of                   c) It needs to be intuitive.
the mouse are so accustomed to clicking the mouse buttons                     I) It needs to be backward compatible. The user is used to
for activation of the GUI function they also would need moti-                    the GUI remaining stationary and the pointer coming
vation to perceive that the Zeroclicking was a necessary evo-         60         into contact with it and then being able to be activated by
lutionary computer skill. Thus the motivation to change to a                     a click.
Zeroclick method requires the following. The idea Zeroclick                   II) The fourth point is that the Zeroclick must allow for the
is a better way to control computer inputs than the conven-                      user's familiarity and mouse dexterity in performing
tional clicking method needs to be presented. E.g. slogans                       Zeroclicks. The click on a mouse is easier to perform for
like Don't Clunk and Click but Zeroclick or Do you really surf        65         a beginner, than the movement of the mouse. Thus a
the web or are you one of those people who just clunk around                     Zeroclick method preferably has some method that the
the web page with jerky mouse movements and having to                            user may switch on or vary the Zeroclick to their liking.
         Case 6:19-cv-00569-ADA Document 1-1 Filed 10/04/19 Page 51 of 91


                                                       US 7,818,691 B2
                              11                                                                      12
      This may be achieved by having an option on the pro-               Application of Zeroclick May be Comprehensive to all Pre-
      gram that allows the user to customise the GUI controls            vious Software and all Future Software Development.
      to suit the user ability to move a pointer with a pointer             These Zeroclick Methods may transform any operating
      device. This could be altering the style, shape and inter-         system, application or control into a GUI, which does not
      actions within the path of the Zeroclick. It may also              need to use any mouse button or keyboard presses where they
      allow the user to have just traditional clicking method-           were used before. Thus the Zeroclick Methods may be
      ology, combined methodology, or Zeroclick alone. Thus              applied comprehensively to all existing software and all
      the programmer may control all the variables in deigning           future software development. One of the most obvious appli-
      the Zeroclick and the most appropriate aspects of the              cation example demonstrating how the Zeroclick Methods
                                                                    10   may be applied to applications is on an internet browser
      control for the user may vary for the Zeroclick.
                                                                         (Zeroclick Internet Browser). Using the Zeroclick Methods,
    Another aspect of the Zeroclick is to make sure that it              the user would not need to use any mouse button press or
becomes available for existing technology. By adding the                 keyboard presses to completely surf the net. Instead of the
functionality to click by movement alone at an operating                 user moving the pointer then clicking, the user could truly
level, or any computer environment (e.g. web browsers with          15   completely control the interaction with and data entry for the
the Zeroclick methodology or any terminal emulation envi-                internet by mouse movement alone. The browser could rec-
ronment or network environment or operating system i.e. in               ognise the html or any internet language and generate addi-
any computer environment connecting computers, or any                    tion Zeroclick functionality for all the control areas associ-
operating system environment running the program, or at a                ated with any internet web page language. This Zeroclick
program level, or within a GUI development environment a            20   functionality may augment or replace the normal mouse
global event added to all controls and/or individual controls            clicks and/or keyboard functionality to an appropriate Zero-
and or functions or a set of functions in any programming                click or bordergrid. The example of the bordergrid shows a
language) like the internet, or network software, will auto-             generic way that keyboard presses and mouse clicks may be
matically enable existing programs designed to run on that               emulated in addition to or instead of the original web page
operating system or in that computer environment to have the        25   editing. FIG. 15 or 16 (or any additional necessary bordergrid
additional functionality without needing to reprogram the                menu items available to add additional mouse button presses
                                                                         and/or any other group of characters with the character grid.)
application. Thus at every development level there may be a
                                                                         show how any control area may by transformed to have an
group of functions or events that may enable any program,
                                                                         associated bordergrid to replace conventional editing.
operating system or any computer network connecting more
                                                                    30      Thus the internet browser could provide all the conven-
than one computer to have Zeroclick functionality added, and             tional functionality of current internet browsers but in addi-
it could be controlled by any input device with which the user           tion offer the ability of the Zeroclick Methods to control the
may control the movement of the pointer. (touchscreen,                   access to the net through mouse movement alone (or any
mouse, joystick, etc). All the above enables all existing                degree of increased control above that previously by mouse
GUI's, which would only have their traditional click meth-          35   movement). The browser could initially transform any web
odology, to automatically be changed to add or replace it with           page to be surfed using the Zeroclick methods by adapting the
the Zeroclick methodology. It also may be applied as events in           response of the browser to the Web page source code. How-
visual development languages, or functions or procedures or              ever, future internet language could be extended to contain
code that enables the programmers to program the Zeroclick               language or functions to make it more compatible with the
functionality into existing programs.                               40   Zeroclick internet browser. E.g. the HTML source code could
    Currently the operation of computer operating systems and            have a method that generic bordergrid menu item of Right
programs require a compromise between users using the                    Mouse Click could be adapted so that it described the func-
mouse (pointer device) and the keyboard. The user often has              tion. In this way the users could use existing web pages
to switch between the two, which is inefficient. Also the                immediately with the Zeroclick web browser but later web
current program control operation, design and data input            45   pages could become completely customised to the Zeroclick
methods often require too many key presses or clicks to                  Methods as the web site programmers wish to add Zeroclick
record data at speed. The purpose of applying some or all of             functionality on their websites. This method could also apply
these methods partially or completely to existing (or future)            to any other terminal emulator program which communicates
operating systems or programs is to allow a reduction in key             between two or more computers. The Zeroclick functionality
or mouse button presses (or other locator device) in some or        50   may be added to the language, but as previously described, the
all of the operating system and/or program's operation, func-            emulator itself may have existing generic Zeroclick function-
tionality and data recording.                                            ality. Thus both internet browser or any terminal emulator
                                                                         may add Zeroclick functionality to the existing communica-
    This has the advantage of having a single programming                tions with current internet or terminal emulator language. The
interface for touch screens and mouse based computer sys-           55   user may have the option of retaining all the original func-
tems. It will enable users to only need to use the locator device        tionality of the internet browser or terminal emulator. Thus
and also it will change the mindset of compromise of users               the user may use the Zeroclick internet browser or a Zeroclick
and developers still accepting the inefficiencies of the con-            terminal emulator as a conventional internet browser and
ventional GUI needing to move between moving the pointer                 terminal emulator. The Zeroclick browser or Zeroclick emu-
of a mouse, slowing the mouse down to click, and switching          60   lator may have an additional Zeroclick Setting which could
to the keyboard to input data.                                           allowed the Zeroclick Methods to be generated automatically
    Using techniques of having a program react only to the               in an appropriate manner from web pages or the original
mouse position, and directional movement, without having                 terminal emulator communication language. The user would
the need of a mechanical clicking device will streamline the             also be able to customise the Zeroclick methods.
design of all current programs.                                     65      Eventually there may be a situation where the developer or
    The potential and flexibility of using these methods may             user only wishes to use the Zeroclick functionality on the
develop a new style, called the Zeroclick Style.                         Zeroclick internet browser or Zeroclick terminal emulator.
         Case 6:19-cv-00569-ADA Document 1-1 Filed 10/04/19 Page 52 of 91


                                                       US 7,818,691 B2
                               13                                                                       14
The web servers accessed by the Zeroclick internet browsers,              other methods in said existing program can be updated to
or local programs accessed by the Zeroclick internet browser,             operate by said two step method, wherein said GUI triggers
or servers to the terminal emulators, may also wish to add the            one or more functions within the GUI by the completion of
additional Zeroclick functionality by developing new com-                 the following said two step method: first said pointer (0) is
munication and programming language functions to fully                    immediately adjacent or passes within a control area (1),
exploit the power of Zeroclick methods available in the                   which is an area of the screen (300) that may be any size
browser. Operating systems then may add Zeroclick function-               including from a pixel on the screen (300) to occupying the
ality, thus lessening the need for this code at an individual             whole screen (300), and second by the completion of a sub-
program level.                                                            sequent movement of said pointer (0) according to a specified
    U.S. Pat. No. 5,500,935 discloses a GUI including menu           10   movement generates a 'click' event, thereby triggering one or
functions illustrated at FIGS. 3(a) and 4. A user touches a               more functions within the GUI.
touch panel or presses on a stylus, which calls a menu. If the               According to a second aspect of the present invention, there
menu fits, it is displayed at the location of the stylus, and the         is provided a method of operating a graphical user interface
system determines whether the stylus is over a menu item                  GUI. A method of operating a graphical user interface GUI,
when the user removes the stylus, and executes a correspond-         15   which may comprise an update of an existing program, that
ing function. If the menu does not fit at the stylus location, the        may fully operate a GUI by a two step method of movement
user is presented a guide display 66 i.e. a visible adjustment            of the pointer (0) to trigger one or more functions within the
path on the display from the current location, and if the                 GUI, wherein said existing program is any existing program
system detects that the stylus reaches the new location, the              that can operate the movement of a pointer (0) over a screen
menu is redisplayed in full at the new location 7 4. The GUI of      20   (300) and has one or more functions operated by one or more
U.S. Pat. No. 5,500,935 differs from the invention discussed              other methods apart from said two step method, and/or one or
further below in that following the path does not select the              more functions operated by one or more said other methods in
"control area" (i.e. the "colors"), in that the path reflects the         said existing program can be updated to operate by said two
movement to be applied to a menu for fitting it on the screen,            step method, wherein said method of operating the GUI trig-
rather than corresponds to a predefined, standard movement           25   gers one or more functions within the GUI by the completion
corresponding to a given function to be selected, and in that             of the following said two step method: first said pointer (0) is
the (popping up of the) path is dependent on the position of              immediately adjacent or passes within a control area (1),
the unfittable menu on the display, not of the user's intention           which is an area of the screen (300) that may be any size
to have it appear by moving the pointer on a control area.                including from a pixel on the screen (300) to occupying the
    EP-A-0660218 describes (FIG. 8 and corresponding                 30   whole screen (300), and second by the completion of a sub-
description) following an invisible path upwards to change a              sequent movement of said pointer (0) according to a specified
characteristic (capital e.g. "A" instead of small "a") of the             movement generates a 'click' event, thereby triggering one or
selection (character e.g. "a" of a virtual keyboard) obtained             more functions within the GUI.
by placing the pen or stylus on the key corresponding to the                 The present invention provides a group of methods that can
character, and finally completing the stroke by lifting the pen.     35   be applied partially or completely to any apparatus, or any
FIG.11 showsamenumode, whereinamenuappearsrespon-                         program (e.g. a computer operating system, and/or any pro-
sive to pressing the pen and waiting a short interval. The                gram (e.g. a computer operating system, and/or any computer
navigation through the menu is obtained by going over a                   application and/or control), which enables the user to operate
selected item, and the selection is confirmed when the pen is             all or some of the operating system or program functions by
lifted.                                                              40   interaction with the movement of a pointer alone in a GUI to
    U.S. Pat. No. 5,721,853, which is considered the closest              facilitate efficiency of the program through the pointer move-
prior art, discloses a GUI used by means of a mouse, the GUI              ment and/or produce a reduction in clicks and/or keyboard
displaying (see FIGS. 2 and 3) a spot interface comprising a              presses.
collar 200 when the mouse pointer 23 is moved over a spot
                                                                             These methods are called the Zeroclick methods and the
graphical display element GDE 10, without a click being              45
                                                                          specific replacement of the mouse or the pointer device click
needed. Further movement of the mouse pointer 23 into one
                                                                          visual equivalent are referred to as a Zeroclick.
of the quadrants of the collar results in the display of a sec-
ondary interface 302, wherein the user can finally initiate               The Zeroclick Methods
execution of functions by clicking the appropriate buttons.                  This comprises of a method or methods or if appropriate
    The invention is a GUI interface, a method of prograniming       50   devices using a method or methods classified for convenience
a GUI interface, and an apparatus which enables one or more               to three main areas described below, all of which assist in
functions of controls in the GUI to be activated by a move-               improving the speed and relevance of data input and the user's
ment of the pointer to a control and then another subsequent              more efficient control of the devices or programs (this could
movement of the pointer related to that control; that is the              any program---e.g. operating system program, or any appli-
completion of that subsequent specified pointer movement             55   cations or any controls) by pointer movement alone.
related to a control area (1) activates one or more functions of
the GUI.                                                                  1) The Zeroclick Control, which enables a click/command/
    According to a first aspect of the present invention, there is        function to be triggered by pointer movement alone related
provided a graphical user interface GUI. A graphical user                 visually to any control area of certain height or width. The
interface (GUI), which may comprise an update ofan existing          60   bordergrid is also a variation of the Zeroclick which enable a
program, that may fully operate a GUI by a two step method                pop up grid menu system associated with a control area to be
of movement of a pointer (0) to trigger one or more functions             triggered and the grid menu items activated by pointer move-
within the GUI, wherein, said existing program is any exist-              ment alone. The bordergrid may provide a complete keyboard
ing program that can operate the movement of the pointer (0)              replacement, a "click" replacement, further more efficient
over a screen (300) and has one or more functions operated by        65   and powerful data entry and display methods, and any other
one or more other methods apart from said two step method,                functions being accessed for any control area by the interac-
and/or one or more functions operated by one or more said                 tion of the pointer movement with the control area.
         Case 6:19-cv-00569-ADA Document 1-1 Filed 10/04/19 Page 53 of 91


                                                       US 7,818,691 B2
                              15                                                                        16
2) Data input and display methods. Flexible user friendly,               "Click" or "Clicking"
educational, self classifying, rapid data entry recording meth-            "click" or "clicking" will refer to any mouse click actions
ods demonstrated by a hierarchical cascading grid (HCG),                 and/or button press actions and/or pointer device clicks and/
and modified tree view both with increased functional effi-              or locator device button press actions (e.g. these could be
ciency by the interaction of these grids with the movement of            mouse down, mouse up actions, or any other mouse related
the pointer alone. Any of these features may be transposed               buttons).
and/or applied to any hierarchical data display method to                Unique "Click" Action
increase its functionality.                                                 This is any mouse sensitive area of a program, which the
3) Other general design principles (See below relevant section      10
                                                                         developer can assign a unique function related to any form of
in patent description) to increase data input illustrated by             pressing of a mouse button (or any equivalent pointer device
specific application to a medical recording program (but not             with buttons) while the pointer is within the boundary of that
limited in use to it). All these principles can be applied to any        mouse sensitive area. It may apply to all existing or future
                                                                         designs of programs (e.g. operating system, applications or
application in any other knowledge field ifrequiring similar
                                                                         controls) which have areas which have a unique "click"
functionality as illustrated by the medical program.                15
                                                                         action.
   Since these are methods that can be applied to all existing
operating systems and programs, these methods could be                   The Pointer O
added in addition to having the conventional complete key-                  The pointer means the arrow, cursor or other bitmap indi-
board control, and/or mouse button presses (locator device               cating the pointer on the computer screen representing the
                                                                    20   location of the mouse position or pointer device position in
commands). As users need to evolve from existing systems to
ones using new methodology, the application of the method-               relation to the computer screen 300. Cursor may also mean
                                                                         any pointer. It may have any shape, size, appearance or colour.
ology could be as full or partial depending on user and/or
                                                                            The pointer device (or mouse refers to the generic pointing
developer preference or needs.
                                                                         device) (e.g. a mouse, touch pad, touch screen, joystick,
                                                                    25   pointing device, graphic tablet, pen, direction arrows, voice
Definition of Terms Used. Brieflntroduction to the Cambi-
nation of Words Control Area 1 Used in this Patent                       activated, etc) may move a pointer to a specific x,y coordinate
                                                                         on a computer screen 300. They also usually have a minimum
    This is a combination of the two words control and area, It
                                                                         equivalent method of 2 buttons for all the functionality of
is referring to a pointer-sensitive area in a GUI that an object
                                                                         clicking. The action that the click has will be specific to the
(e.g. a command button or any control, component or any             30   pointer location. For example, clicking could be pressing a
pointer-sensitive area in a control, program or operating sys-           mouse button, voice activated command at a specific pointer
tem which may be associated with a function that may be                  location, key strokes at a pointer location, joystick button, etc.
activated by a click when the pointer is over the area) may              And/or This is a term that is used with a list of two or more
trigger a function associated with the area when a pointer is            features joined by the and/or conjunction. It means that the
clicked over that area                                              35   user has the option of combining any one with any other or
    In other words a control area may be any control or object           more of the features (to the maximum of all the features)
any existing program, which has the standard click to trigger            described in the list.
any function currently triggered by a click over a certain
control area or trigger any function that the developer/user             Triggering of the Zeroclick
wished to associate with that control area.                         40      It stands for the triggering of a function related to a control
                                                                         area by the interaction of a pointer movement with a PSA
Control Area 1                                                           (pointer sensitive-area) related to that control area.
   A control area will refer to the existing or future pointer              ZC is Zeroclick. Zeroclick is defined as the triggering of a
sensitive areas of an operating system areas and/or program              function related to a control area 1, or the simulation of a click
areas and/or control areas which have unique "click" action         45   for a control area 1, by the interaction of a pointer movement
associated with them and/or new pointer-sensitive areas to               with an additional area 3 or predetermined path area 3 as
which the developer wishes to add a Zeroclick control. A                 described in the claims.
control area may be any controls or components e.g. com-                    ZCC 2 is Zeroclick Control 2. This contains an additional
mand buttons, labels, edit boxes, list boxes, check boxes,               area 3 or a predetermined path area 3 which is a PSA which by
option boxes, combo boxes, scrolls, picture boxes, vertical         50   the interaction of the pointer movement on or within its
and horizontal scroll boxes, shapes and any other available              boundaries triggers a Zeroclick for the control area with
controls or components, i.e. all these components are pointer-           which the ZCC 2 is in contact, related and indeed has first
sensitive areas and have an event, which can monitor a "click"           been activated by the pointer coming in contact with the
so the user can develop or use a function associated with that           control 1. In the drawings the border of the Zeroclick Control
"click." within that component area. A control area may also        55   (or the border of the area occupied by the ZCC) may be
be subareas of controls which have unique "click" action for             assumed identical to the region 2 described in the claims. This
each subarea, e.g. a menu item of a menu, a row of a list box            region 2 or the boundary of the ZCC 2 may also be referred as
etc. A control area also could be an area of a program that is           the Zeroclick Shape 2. The Zeroclick Control 2 achieves the
arouse sensitive (can detect a pointer movement, while over              Zeroclick for a given control 1 by having a predetermined
that specific area, so that a function could be associated with     60   path area 3 or path 3 or additional area 3 within the Zeroclick
that pointer-sensitive area). In summary a control area may be           Control 2, in which the pointer must perform a subsequent
all known areas of operating systems and/or applications and             movement, after the pointer has already come in contact with
controls associated with a unique "click" action or any                  the control area 1 and moved within or on the control area 1
defined pointer-sensitive area that the developer wishes to              boundary to come in contact and to activate the related Zero-
associate with the unique triggering of an event when a             65   click Control 2 to the control 1. Sometimes the Zeroclick
pointer moves in contact or over that specific pointer-sensi-            Control 2 has a predetermined path area 3 or additional area 3
tive area.                                                               mentioned in the claims and description which is the same
         Case 6:19-cv-00569-ADA Document 1-1 Filed 10/04/19 Page 54 of 91


                                                      US 7,818,691 B2
                              17                                                                     18
size as the ZCC 2 area or region 2. However, the definition of          area, would have meant that the predetermined path would
the additional area 3 or predetermined path area 3 or some-             have gone off the screen and not be accessible to the pointer.
times path 3 is that it is an area with a boundary shape                8. A GUI as defined in claim 1 wherein the predetermined
contained within the region 2 up to the maximum size of the             path may be adjusted to suit a certain screen size. 9. A GUI as
boundary oftheregion2 area or the boundary of the Zeroclick             defined in claim 1 wherein the predetermined path and sub-
control area 2. ZCEC is the Zeroclick emulated Click, i.e. it is        sequent movement within the predetermined path may be
a description of the pointer movement interaction with the              adjusted for the purposes of error prevention. 10. A GUI as
ZCC or its subareas that causes the activation of the function          defined in claim 1 wherein the predetermined path and sub-
associated with the or control area. Sometimes the term Zero-           sequent movement within the predetermined path may be
click equivalent of the Right mouse Click refers to a Zeroclick    10   adjusted for the purposes of user preference. 11. A GUI as
which emulates (triggers) the Right mouse click action. PSA             defined in claim 1 wherein the predetermined path and sub-
is any pointer-sensitive area. In other words the program can           sequent movement within the predetermined path may be
detect if the pointer is over or is moving over this area. This         adjusted for the purposes of speed of completing this Simu-
sometimes is referred to in the documentation as a mouse                lated click. 12. A GUI as defined in claim 1 wherein all the
sensitive area.                                                    15   possible clicks and multiple different clicks related to each
                                                                        control in a program accessed via the GUI would have an
Definition of a Zeroclick                                               equivalent 'click' as defined in claim 1.
   As illustrated in FIG. 1, and further expanded in the                   13. A GUI as defined in claim 12 wherein the various clicks
description of the Zeroclick below, a Zeroclick is an event by          for controlling the control may be listed. 14. A GUI as defined
which the user can trigger a procedure or function with a          20   in claim 12 wherein list of clicks for controlling the control
control area 1 by pointer Omovement alone coming in contact             includes a description of the function to be selected. 15. A
with that control area 1 and then performing a subsequent               GUI as defined in claim 1 wherein the function to be activated
pointer movement, where the conventional methodology of                 by the simulated click previously only been accessed by other
obtaining that action would have involved a "click" over that           methods in the existing program context. 16. A GUI as
control area 1. Therefore a Zeroclick may be defined as the        25   defined in claim 15 wherein the previous other methods
movement click associated with a control area 1 within a                would have been by a standard click method. 17. A GUI as
graphical user interface (GUI) as defined or a method of                defined in claim 15 wherein the previous other Methods
movement clicking within a GUI or an apparatus as defined in            would have been by the keyboard. 18. A GUI as defined in
the claims, which uses this pointer movement click. Thus                claim 1 is in theformofaHCG. 19.AGUI as defined in claim
instead of activating functions related to a control 1 by the      30   1 is in the form of a bordergrid. 20. A GUI as defined in claim
pointer coming into contact and clicking to confirm the selec-          1 is in the form of a qualifier grid. 21. A GUI as defined in
tion and triggering of a function related to the control 1, with        claim 1 is in the form of a sequential grid. 22. A GUI as
the Zeroclick, the user confirms the selection and triggers a           defined in claim 1 whereby the action of the simulated click or
function related to the control 1 by a subsequent pointer               activated function may be reversed by a subsequent move-
movement within a predetermined path related to the original       35   ment in an additional area of the control area. 23. A GUI as
control area 1. The claims in the next five paragraphs as               defined in claim 1 wherein existing programs without the
originally filed give a more precise definition of the Zero-            functionality of claim 1 may have the functionality by means
click:-                                                                 ofa transforming program in the operating system. 24. A GUI
    1. A GUI in which, when a pointer is immediately adjacent           as defined in claim 1 wherein the predetermined path of the
or passes over a control area, a procedure is initiated whereby    40   simulated click activates a pattern click. 25. A GUI as defined
subsequent movement of the pointer over a predetermined                 in claim 1 which may be programmed easier by a set of
path generates a 'click' event which simulates direct clicking          procedures, functions or controls. 26. A GUI as defined in
of the control and moving outside the predetermined path                claim 1 which by prograniming may transform existing pro-
prior to completion of the path resets the control to as if the         grams without the functionality of claim 1 to have the func-
pointer has never started along the predetermined path. 2. A       45   tionality. 27. A GUI as defined in claim 1 which by reinter-
GUI as defined in claim 1 wherein the control area may be any           pretation of the web source pages may transform existing
size, shape, or appearance, and relates to one or more func-            programs without the functionality of claim 1 to have the
tions to be accessed via the GUI. 3. A GUI as defined in claim          functionality. 28. A GUI as defined in any preceding claim
1 wherein the control in claim 1 may be associated with one             wherein the 'click' as defined in claim 1 may be used in
or more predetermined paths generating one or more different       50   conjunction with standard clicks for controlling program
'click' events. 4. A GUI as defined in claim 1 wherein the              functions through the GUI. 29. A GUI as defined in any
predetermined path may extend outside the original control              preceding claim wherein the GUI is displayed on a touch
area and the appearance of said area outside the control area           screen.
and/or the control area may be adjustable to provide feedback              30. A method of operating a GUI in which a function
to the user. 5. The user feedback in claim 4 may be informa-       55   related to a control area may be triggered by a pointer move-
tion how to complete the correct movement to simulate the               ment over the control area, then by further movement over an
direct 'clicking' of the control and may be aided by visible            additional area comprising the steps of: a. moving the pointer
subareas within the predetermined path. 6. The user feedback            into contact with the control area b. initiating activating the
in claim 4 may provide the user within all the movement                 function associated with the control area by moving the
stages from the contact with the control area to final move-       60   pointer to an additional area related to the control area c.
ment that leads to the direct clicking of the control with the          moving the pointer within a certain region containing the
appropriate user feedback that the user is provided with addi-          additional area defined in b. and completing a specified move-
tional information that he may understand the significance              ment within the additional area to complete activation of the
and implications of activating the function by the simulated            function associated with the control area. 31. A method of
direct clicking of the control. 7. A GUI as defined in claim 1     65   operating a GUI as defined in claim 30 wherein the function
wherein the predetermined path may be adjusted so that it fits          to be activated may comprise generation of one or more
on the computer even if the original position of the control            further regions for further function activation. 32. A method
         Case 6:19-cv-00569-ADA Document 1-1 Filed 10/04/19 Page 55 of 91


                                                      US 7,818,691 B2
                              19                                                                       20
of operating a GUI as defined in claim 30 wherein the control           FIG. 2, or the region 2 or Zeroclick Control 2 may only
area may be a screen control of any appearance, size, shape or          partially overlap the control area 1, as shown in FIG.1, or the
colour. 33. A method of operating a GUI as defined in claim             region 2 or Zeroclick Control 2 may just have one aspect of
30 wherein the movement of a pointer over the control area              the region's boundary in contact with the control area's
makes another area or areas visible within the control or in an         boundary. The region 2 or Zeroclick Control 2 may be visible,
area adjacent the control area. 34. A method of operating a             partly visible or invisible. This region 2 or Zeroclick Control
GUI as defined in claim 30 wherein the appearance of the                2 may be visible as part of the control area 1, see FIG. 2, or
control area and the certain region may be varied to provide            may appear when the pointer comes in contact with the con-
user feedback at different parts of the movement described in           trol area 1, see FIG. 1, This region 2 or Zeroclick Control 2
b. & c. 35 A GUI as defined in any claims 30-33 wherein the        10   retains focus of the control area 1 (i.e. the region 2 or Zero-
'click' as defined in claim 1 may be used in conjunction with           click Control 2 thus extends the pointer-sensitive area of the
standard clicks for controlling program functions through the           control area 1 to the increased area covered by the region 2 or
GUI. 36. A method of operating a GUI as defined in claim 30             Zeroclick Control 2), as shown in FIG. 1. If the pointer moves
wherein the areas made visible may be in the form of a                  outside the region 2 or Zeroclick Control 2 and outside the
bordergrid. 37. A method of operating a GUI as defined in          15   control area then the control area resets to its original state and
claim 30 wherein the areas made visible may be in the form of           appearance as if the pointer had never come in contact with
a qualifier grid. 38. A method ofoperating a GUI as defined in          the control area 1. This region 2 or Zeroclick Control 2 con-
claim 30 wherein the areas made visible may be in the form of           tains an additional area 3. The boundary of the additional area
a HCG. 39 A method of operating a GUI as defined in claim               3 may be within the region 2 or Zeroclick Control 2 or it may
30 wherein the areas made visible may be in the form of a          20   be the same area as region 2 or Zeroclick Control 2. The
sequential grid. 40. A method ofoperating a GUI as defined in           boundary of the additional area 3 represent a boundary of a
claim 30 wherein the areas made visible may be in the form of           path that the pointer must complete a predetermined move-
a pattern click.                                                        ment within the path to trigger a function related to the control
   41. A method of operating a GUI in which by pointer                  area. The control area 1, the region 2 or Zeroclick Control 2,
movement alone may activate functions, which were previ-           25   the additional area 3 and any other area of the computer
ously activated in existing programs by other methods. 42. A            screen may change to provide user feedback in response to
method of operating a GUI as defined in claim 41 where the              movement of the pointer coming in contact with the control
other methods may be a standard click method. 43. A method              area 1, and within the region 2 or Zeroclick Control 2 and all
of operating a GUI as defined in claim 41 where the other               further movements within the path 3. The region 2 or Zero-
methods may by the keyboard.                                       30   click Control 2 or additional area 3 (or alternatively named
   44. A method of operating a GUI as defined in claim 30               path 3) may have any appearance, shape, size or colour. The
wherein the additional area and subsequent movement within              appearance of the path 3 or additional area 3 may be designed
it may be adjusted for the purposes of error prevention. 45. A          so that the user may be guided as to the exact movement
method of operating a GUI as defined in claim 30 wherein the            needed to complete the pathway. To help this process there
additional area and subsequent movement within it may be           35   may be visible subareas of any appearance, shape, size or
adjusted for the purposes of speed of clicking. 46. A GUI as            colour (for example, 4,6 in FIG. 3; 7,8,9 in FIG. 4 and FIG. 8:
defined in any preceding claim wherein the GUI is displayed             10,11 in FIGS. 5; and 12,13,14,15, in FIGS. 6,7,9,10) and
on a touch screen.                                                      visible changes related to these subareas and further user
   47. An apparatus incorporating an user-interface according           feedback 301 related to these movements. This feedback may
to any preceding claim. 48. An apparatus as hereinbefore           40   provide the information required to complete the movement
described with reference to the accompanying drawings. 49.              required for the function activation. It mainly will consist of
A method as hereinbefore described with reference to the                the control and the components of the Zeroclick Control 2
accompanying drawings. 50. A GUI as hereinbefore                        changing appropriately to assist the user to complete the
described with reference to the accompanying drawings.                  movement required for the function activation. Sometimes
                                                                   45   other areas of the screen may be used to give further text,
A Description of the Zeroclick                                          animation, movies to improve the user's Zeroclick technique.
   To be industrially sound it will need to address the disad-          Alternatively it may give sound in relation to the movements,
vantages or problems inherent in activating a click by move-            or both audio and visual components so the user's movements
ment alone compared to the traditional click, and design and            are constantly being monitored by the computer and the com-
apply solutions that would enable programmers and users to         50   puter responds with the appropriate verbal or visual signals
adapt it as an alternative or replacement method to the stan-           from the computer to maximize the efficiency of the Zero-
dard method of clicking in a GUI. Below is one method.                  click.
   FIG. 1 shows the boundary of a control area 1, which will               In addition to the user feedback to make the Zeroclick
activate a function if a click is performed while the pointer is        movements intuitive to the user, the movements comprising
on or within the boundary of the control area. This control        55   the Zeroclick (e.g. the pointer movement with the control, the
area may be any existing control, component or known                    ZCC 2 or its components) may provide user feedback (audio
pointer-sensitive area which when clicked with the pointer              and/or visual) that is educational regarding the background
over it triggers a function (or functions if there are more than        information, and implications of selecting a given function
one different types of clicks associated with the PSA) specific         for a control 1, so that the user may always make an appro-
for the control area. The control area 1 may be any future         60   priately informed decision regarding the selection of a func-
pointer-sensitive area, which may have an associated function           tion. The information for this informed decision may be sup-
(or functions) of any appearance, shape, size or colour. FIG. 1         plied in the most appropriate form for the user (e.g. text,
shows the effect of the pointer O coming in contact with the            animation, bitmap, sound bite, or movie) to assist the user
control area 1 activating another region 2 or Zeroclick Control         while making the Zeroclick movements. This additional
2 which has a border or aspect in contact with the control area    65   information may be located anywhere on the computer
1. This region 2 or Zeroclick Control 2 may be the same area            screen, and may occupy one or more areas of the computer
as the control area, or within the control area 1, as shown in          screen. The additional information may be any information
         Case 6:19-cv-00569-ADA Document 1-1 Filed 10/04/19 Page 56 of 91


                                                      US 7,818,691 B2
                              21                                                                      22
available to provide the user with all the relevant information         right to left Zeroclick becomes the bottom to top direction
to know that the selection of the function by completing the            Zeroclick. The region 2 area may be rotated by any degree if
movement within the additional area is the correct function to          user preferred to present a Zeroclick Control 2 with a Zero-
select. After the selection of the function there may be all the        click in any direction or any reverse direction at any degree
information available regarding the implication of having               angle if the user prefers.
selected that function. Thus by movement alone the computer
                                                                           The FIG. 4 shows subarea 7, subarea 8, subarea 9 within the
may provide the user with all relevant information to accu-
                                                                        additional area 3 or predetermined path 3. The pointer move-
rately have all the relevant background information to select
                                                                        ment required to activate a left to bottom right angled Zero-
a function, to know the implications of having selected that
function or recording that particular data into the program.       10   click is to move the pointer within subarea 7 through subarea
   There then may be an opportunity for the user to perform             8 and then through subarea 9 and remain within the additional
another movement or click to reverse the effects of having              area 3. Thus the movement is a change of movement through
selected this function (FIGS. 21,22,23,24,25-all these grids,           90 degrees through three subareas. The pointer movement
movement on the forward direction-records data (i.e. in the             required to activate a bottom to left right angled Zeroclick is
left to right hierarchical grid, movement to the right border of   15   to move the pointer within subarea 9 through subarea 8 and
the grid to the next grid records-data. E.g FIG. 23 moving the          then through subarea 7 and remain within the additional area
pointer from 116 to next right grid (the month grid) records            3. If the Zeroclick Control 2 or region 2 is rotated 90 degrees
1999 in the control text box), movement back to the original            clockwise from the original in FIG. 4 then the left to bottom
grid removes that recorded data and allows selection of a               right angled Zeroclick as described above becomes the top to
different year). In the HCG one Zeroclick records data, and        20   left right angled Zeroclick, and the bottom to left right angled
repeating the Zeroclick removes the recorded data, see FIG.             Zeroclick becomes a left to top right angled Zeroclick. If the
38157 the Zeroclick being performed to record 168. FIG. 39              Zeroclick Control 2 or region 2 is rotated 180 degrees clock-
shows the repeat of the Zeroclick function causes the                   wise from the original in FIG. 4 then the left to bottom right
recorded data to be removed 170.                                        angled Zeroclick as described above becomes the right to top
   Movement outside the additional area 3 or path 3 prior to       25   right angled Zeroclick, and the bottom to left right angled
the completion of the movement to trigger a function with the           Zeroclick becomes a top to right right angled Zeroclick. If the
pointer resets the control area as if the pointer had never come        Zeroclick Control 2 or region 2 is rotated 270 degrees clock-
in contact with the additional area 3.                                  wise from the original in FIG. 4 then the left to bottom right
   The programmer may also reset the function if the wrong              angled Zeroclick as described above becomes the bottom to
movement or wrong sequences of movement has been per-              30   right right angled Zeroclick, and the bottom to left right
formed within the additional area, and/or in relationship to the        angled. Zeroclick becomes a right to bottom right angled
subareas within the additional area 3. This may be described            Zeroclick. These describe the range of right angled clicks.
with reference to FIG. 7. The programmer may design four                Obviously clicks may be designed where the path or subareas
basic Zeroclicks to emulate the standard single double left             make other angled clicks than 90 degrees, and the angled
and right mouse clicks which have a common pathway of              35   clicks may be rotated to any degree, not just 90 degrees. The
staffing at subarea 12 and moving to subarea 13. Thus the               user may have a variation of the angled tick to be rotated with
control area 1 and the Zeroclick will reset if the mouse moves          a path and subarea user feedback that may look like a V or a
from subarea 12 to 15 or subarea 12 to 14.                              tick. Keeping the pointer movement within the V shaped
   As shown by FIG. 2, the programmer may have one or                   additional area 3 or tick shaped outline predetermined path
more regions 2 per control area 1 and/or one or more different     40   area 3 from the beginning of the v or tick to the end would
additional areas 3 or paths per region and/or one or more               trigger a tick Zeroclick or v Zeroclick.
different                                                                  FIG. 5 shows a variation of the FIG. 3 Zeroclick Control 2
   The FIG. 3 shows the subarea 4, subarea boundary line 5,             in the following way. The left subarea 4 is transposed to the
and subarea 6 within the additional area 3. A simple Zeroclick          left subarea ellipse 10 in FIG. 5, and the space between
defined as a left reverse Zeroclick, which the user moves the      45   subarea ellipse 10 and subarea ellipse 11 in FIG. 5 being
pointer from subarea 4 (the left subarea) across the subarea            varied from the subarea boundary, line 5 in FIG. 3 and the
boundary line 5 to subarea 6 then reverses direction back               right subarea 6 being varied to the right subarea ellipse 11.
across the subarea boundary line 5 to the left subarea 4 while          Consequently FIG. 5 may show the complete variations of
remaining within the predetermined path area 3 or additional            reverse Zeroclick and direction Zeroclicks described by FIG.
area 3 it completes the Zeroclick, and hence the name left         50   3. This variation will be used later to discuss the variation
reverse Zeroclick. Thus the right reverse Zeroclick occurs if           required for user, speed of click and error prevention consid-
the user moves the pointer from the right subarea 6 across 5 to         erations.
4 then reverses direction from 4 across the subarea boundary
line 5 back to the right subarea 6 while remaining within the           Classification of Different Types of Zeroclicks
path 3. Thus if the control area 1 or region 2 or Zeroclick        55      Thus the Zeroclick path may have any form of direction
Control 2 was rotated through 90° clockwise, the left reverse           Zeroclick, reverse Zeroclick, or angled Zeroclick or any com-
Zeroclick as described above becomes the top reverse Zero-              bination of these Zeroclicks using variation in shape of the
click, and the right reverse Zeroclick as described above               predetermined path or interaction with subareas. The T
becomes the bottom reverse Zeroclick. A left to right direc-            shaped Zeroclick shows a combination of the reverse and
tion Zeroclick is achieved by moving from the left subarea 4,      60   right angled Zeroclicks to make the equivalent of the left or
across the subarea boundary line 5 to the right subarea 6 while         right single or double mouse clicks. The only additional clas-
the pointer remains within the predetermined path. A right to           sification of zeroclick is a contact zeroclick. This is where the
left direction Zeroclick is achieved by moving the pointer              point comes in contact with the zeroclick control additional
from the right subarea 6 across the subarea boundary line 5 to          area, e,g, FIG. 13 ZeroClick 24. This is rarely used and only
the left subarea 5. By rotating the Zeroclick Control 2 through    65   in combination with other zeroclicks, just because of the high
90 degrees clockwise, the left to right Zeroclick as described          risks of accidental triggering, which usually is more of a
above becomes the top to bottom direction Zeroclick and the             disadvantage than its slightly faster speed.
         Case 6:19-cv-00569-ADA Document 1-1 Filed 10/04/19 Page 57 of 91


                                                       US 7,818,691 B2
                              23                                                                        24
    FIGS. 6, 7,9,10 all show variations of the same four T                  The factors that improve the error prevention and make
shaped Zeroclick. The FIG. 6 show the additional area 3 with             intentional movement more likely are a decrease in the path
a subarea 12 and subarea 13 and subarea 14 and subarea 15.               area 3 (a reduction of size of the path area 3), a change of
This shows how a single additional area 3 or predetermined               direction within a path area 3 (a reverse Zeroclick or a angle
path area 3 may have, several different subsequent move-                 Zeroclick-the more specific the angle and the smaller area to
ments to trigger different Zeroclicks using a different inter-           change direction the better), a reduction in width of the path
action of the pointer with the subareas while remaining in the           area 306, an increase of the distance between subareas 304,
additional area 3 E.g. If the pointer movement remains within            the smaller the subareas, the more changes of directions
the additional area 3 then moving the pointer in contact with            within the path area 3, and the correct sequence of change of
subarea 12, subarea 13, subarea 14 may trigger one function,        10   direction. The changes of direction may be between subareas
e.g. the left mouse click equivalent for control area 1. Moving          or having a path that is bent at various angles. Also resetting
the pointer to subarea 12, subarea 13 and subarea 15 may                 if wrong sequence of mouse movement occurs, and making it
trigger another function, e.g. right mouse click equivalent for          easy for a user to reverse the change of a Zeroclick to give
the control area 1. Moving the pointer to subarea 12, subarea            confidence in using this GUI.
13, subarea 12, subarea 13 and subarea 14 may trigger one           15      The factors that improve speed are simple, easy to learn
function e.g. double left mouse click equivalent for control             movement like right angled clicks or reverse clicks, that have
area 1. Moving the pointer to subarea 12, subarea 13, subarea            a short distance between subareas, but still give the user a
12, subarea 13 and subarea 15 may trigger another function,              reassurance that the error prevention is as good as a mouse
e.g. double right mouse click equivalent for the control area 1.         click, otherwise the user speed slows due to fear of acciden-
Obviously other direction, reverse, or angle clicks may be          20   tally triggering unwanted functions. The double rectangle
used for additional clicks.                                              Zeroclick 18 if it is small enough is a good compromise of
   As common to all Zeroclicks, movement outside the addi-               these features.
tional area 3 or path prior to the completion of the movement               The tailoring of the Zeroclick to the user. Some users are
to trigger a function with the pointer resets the control area as        left to right (western), some are right to left Arabic etc. Some
if the pointer had never come in contact with the additional        25   users find some movements easier to manage. The user may
area 3. The programmer may also reset the function if the                have a control option in the control panel or as a selectable
wrong movement or wrong sequences of movement has been                   function in the program. This may enable to turn on and off
performed within the additional area, and/or in relationship to          the Zeroclick features, and/or to change the various compo-
the subareas within the additional area 3. Also the user feed-           nents of the path as described above to suit the user's style.
back may use any combination of style to indicate the next          30      In the case of the simplest Zeroclick the direction Zero-
movement or complete movement required to perform a                      click, where the pointer moves from A to B e.g. subarea 10 to
Zeroclick. All the components of the control, region, addi-              subarea 11-the left to right direction Zeroclick, then there
tional area or subareas may change colour or appearance to               are two main factors that influence the error of the accidental
provide this user feedback. E.g. the appearance of the T                 triggering of the Zeroclick. The first is the width of the path
shaped Zeroclick may vary from 20 to 21.                            35   that the pointer may move between point A and point B. The
                                                                         narrower the width of the path (ie the vertical distance of the
Some Different Names for Different Types of Zeroclick.
                                                                         path or the vertical distance of the subarea boundary line 5 in
   FIG. 11 shows some different styles of zeroclick. For ease
                                                                         FIG. 3 or the vertical distance of the space between the lower
of description these have been given the following names; the
                                                                         horizontal border of the area 3 and the upper horizontal border
double rectangle zeroclick 16 or the double rectangular zero-       40   of the area 3 in FIG. 5), the less likely is accidental triggering.
click 16, the L shaped zeroclick 17, the O O zeroclick 18,
                                                                         The more the distance between the two subareas, the less
another L shaped zeroclick 19, the T shaped zeroclick 20, and
                                                                         likely is accidental triggering of the Zeroclick.
the arrow T shaped zeroclick 21. However, in the drawing the
                                                                            E.g the boundary line 5 horizontal distance in FIG. 3 and
zeroclicks shown are only for illustration and may be
                                                                         the horizontal distance between subarea 10 and subarea 11 in
swapped for other types, and the appropriate zeroclicks
                                                                    45   FIG. 5 of the vertical, the less likely is accidental error. Thus
required to activate these different types of zeroclick controls
                                                                         the left to right direction Zeroclick for the FIG. 5 Zeroclick
may also be varied if developer or user required. The devel-
                                                                         control 18 than the FIG. 3 Zeroclick control 16 (because the
oper may design a huge variation of zeroclicks built on these
                                                                         narrower the additional area 3 width between the minimum
and other variations in the description.
                                                                         distance the pointer has to move to activate) is less likely to
   The above figures show just a few styles of the Zeroclick,       50   activate the movement click accidentally. Thus the O O Zero-
the variation in the appearance, shape, size and colour of the           click in 18 is less likely to accidentally activate a Zeroclick
control area, region and additional area and any subareas and            than the double rectangular Zeroclick in 16.
the possibility of user feedback at any stage of the pointer
                                                                            The control area 1, region 2 or Zeroclick Control 2, addi-
movement in contact with the control area, region, additional
                                                                         tional area 3, or subareas may also respond to clicks. This
area, and subareas, and the position and visibility of the          55   could be for any reason but it could allow for additional
region area, and the numerous variations of movement within
                                                                         functionality to be obtained with the clicking system. It also
one or more additional areas triggering a function or func-
                                                                         could help a user get familiar with the Zeroclick by providing
tions by different Zeroclicks.
                                                                         both functionality.
   The important aspect is that the programmer understands
the variations of the Zeroclick Control which may improve           60   The Design Considerations of the Zeroclick
the error prevention, improve the speed, and improve the user               This will require design considerations for an appropriate
feedback of the Zeroclick as illustrated by the drawings.                minimum risk of accidental triggering the Zeroclick by user
   Aspects which improve the error prevention of the Zero-               performing the pointer movement unintentionally and/or the
click from the drawings. FIG. 18 shows the various compo-                user being able to perform the task as easily as a click and/or
nents of the path 3, thepathlength303, thepathwidth306, the         65   methods for making Zeroclick as acceptable to the user and
distance between subareas 304, the height of the subarea 305             programming community a method that can be used in con-
and the width of the subarea 302.                                        junction with the click or as an alternative method.
         Case 6:19-cv-00569-ADA Document 1-1 Filed 10/04/19 Page 58 of 91


                                                        US 7,818,691 B2
                               25                                                                        26
Commercial Design of the Zeroclick.                                       opposite directions suggest that two possible activation of the
   One way to achieve the description of the Zeroclick com-               Zeroclick may occur, i.e. a moving the pointer through the
mercially is to make the region 2 into a Zeroclick Control                horizontal arrow 12 and either following the up arrow 14
(ZCC). The Zeroclick Control would be added in a default                  (triggering one Zeroclick) or following the down blue arrow
position, with a default style to a control area (ortheremaybe       5    15 (triggering another Zeroclick)
several different default styles for different objects or con-               FIG. 5 shows the Zeroclick boundary line 5 being altered
trols) by activating a single property e.g. ZeroclickOn=True.             from that in FIG. 3. This demonstrates by increasing the
The click function associated with the control area may be                distance between the subareas 10 and 11, it decreases the
turned        off      by       another        property      e.g.         likelihood of accidental triggering than the Zeroclick path
Traditiona!ClickOff=True. The developer would be able to             10   boundary 3 in FIG. 3.
fully control the style of the ZCC, and the user may be able to              FIGS. 9,10 show how the Zeroclick may be applied to a
adjust all the ZCC properties (e.g. to change appearance of the           grid cell or a menu item. The border of the grid cell 1 or menu
ZCC, the shape of the path, the movement required to activate             item 1 represents the border of the PSA of the control. The
the Zeroclick, the user feedback) to tailor the ZCC to their              ZCC shape and path boundary 2 is invisible in FIG. 9 but
particular use. The Zeroclick Control may be adjusted auto-          15   reflects the outside borders of the arrows in the arrow T
matically with reference to the computer screen (i.e. posi-               shaped ZCC 21 in FIG. 10. Thus using this T shaped Zero-
tioned and/or resized to fit on the computer screen regardless            Click, the grid cell may have four Zeroclicks attached to it.
of position of the control or screen size.) These features may            There may be two or more different Zeroclick Controls within
be built into all programming languages. Thus developers                  the PSA of the grid cell, and they may have been of different
may have additional procedures, functions, properties and            20   types, if the user preferred.
events for all their existing and future controls that would
easily allow the addition of the Zeroclick functionality. Oper-           FIG. 8
ating systems, all network environments and even library                     This shows the Zeroclick control 2 for this control. It also
patches for existing program environments may enable the                  shows three subareas (7,8,9) within the ZC control 2. To
ZCC to be added to existing programs without even changing           25   emulate the standard mouse buttons (left and Right single and
the program, as event-driven operating systems may detect                 double click actions) for the control 1, the movement of the
the pointer coordinates and know which object that the                    pointer would be as follows: Single left mouse click would be
pointer is over, and thus a default ZCC may be added. Like-               by moving the pointer so that it came in contact with the
wise web pages written in source code may be reinterpreted to             subareas 7, 8, 9 in that order while keeping within the path 3.
add Zeroclick functionality by associating a ZCC with the            30   Single right mouse click would be by moving the pointer so it
original control area.                                                    came in contact with the subareas 8, 7, 9 in that order while
Zeroclick Control Components                                              keeping within the path 3.
   This section transtates the description of the Zeroclick to               Double left mouse click would be by moving the pointer so
the ZCC. With reference to FIG. 2 the components of the                   that it came in contact with the red circle areas 7, 8, 7,8,9 in
                                                                     35   that order while keeping within the path 3. Double right
Zeroclick control are the Zeroclick shape (region 2) which
represents the mouse sensitive area of the Zeroclick control.             mouse click would be by moving the pointer so it came in
The Zeroclick boundary (additional area 3 or path), which                 contact with the red circle areas 8, 7,8. 7, 9 in that order while
represents the area the pointer must remain within when                   keeping within the path 3.
perform a certain mouse and/or locator device movement to                    However, if the subareas were accessed in the wrong order
                                                                     40
emulate the click. The Zeroclick boundary may be the Zero-                or the pointer moved outside the ZCC, the ZCC would reset
click shape (the preferred description below) or an area within           and the user would have to move the pointer to have contact
the Zeroclick shape. There are then various subareas or                   with the subareas as described above within the ZC boundary
shapes with the Zeroclick boundary as described above.                    to trigger any of the ZCECs described above.
How the Pointer Movement May Interact with the Zeroclick             45   The Zeroclick May be Triggered Differently if User/Devel-
Control Components to Trigger a Zeroclick.                                oper Prefers
   This is one of numerous possible examples of a Zeroclick                  If the user wished to tailor the zeroclick or the ZCC this
Control associated with a control area. A more comprehen-                 may be achieved by a control in the program or the operating
sive discussion of the variation will be discussed in the next            system. In the control panel the user may be given a control to
section. This example will highlight some useful features that       50   setup the Zeroclick to their desired specification so that it
the Zeroclick may have.                                                   obtains the best compromise of ease of performing the Zero-
   FIGS. 9 and 10 Show the control area and the Zeroclick                 click while minimising the risk of accidental triggering of a
Control                                                                   Zeroclick. The next section, however, describes in more
   The ZCC may be permanently visible related to the control              details the variables of the components of the Zeroclick that
area or may appear when the pointer moves over the control           55   may be adjusted to get the most effective Zeroclick for a user
area. The ZCC may be visible, partially visible, or invisible             developer's preference.
and may be activated by the movement of the pointer with the
control area and the ZCC and its components. The variation                The Appearance of the Zeroclick Control
may be controlled by developer and/or user preference. For                   The ZCC may be permanently visible related to the control
use in a cell with text within a grid it may be beneficial to have   60   area or may appear when the pointer moves over the control
the ZCC invisible until the cell row is in focus so that user can         area. This depends on user preference. The appearance of the
read the underlying text of the cells clearly. For control areas          Zeroclick Control may be different when inactivated, differ-
that are permanent features it may be better that the ZCC is              ent when the pointer moves over its control area, different
visible so that users can aim for the ZCC before the pointer              when it moves over the ZC shape, and different when the
comes in contact with the control area.                              65   pointer interacts in different ways with any ofits components.
   The ZCC may have an appearance, that is intuitive. The                 All these differences may allow the developer the exact con-
design of the one horizontal arrow leading to two arrows in               trol of the style and feedback of the ZCC.
         Case 6:19-cv-00569-ADA Document 1-1 Filed 10/04/19 Page 59 of 91


                                                       US 7,818,691 B2
                              27                                                                        28
How the Zeroclick Control Performs a Zeroclick for the Rel-              the possible functions of the control area. These menu items
evant Control Area.                                                      could be triggered with another Zeroclick to perform the
   To understand how the Zeroclick Control performs a Zero-              relevant function. It will also enable the user to enter any
click, the user will need first to understand the components of          relevant keystrokes or data by using the bordergrid character
the Zeroclick Control, then how the movement of pointer may              data entry style.
interact with these components to perform a Zeroclick in a                  Functionality may also be suggested by bitmaps indicating
preferred Zeroclick shape, then the possible variation of                the function trigger at the end of the pathway. The appearance
appearance of the Zeroclick control, possible variation of               of the control and the appearance of the ZCC and pathways
directional pointer movement interaction with the various                for each function may be suggested by the graphical appear-
components of the Zeroclick Control, and a discussion of            10   ance.
The Possible Variation of Zeroclick Appearance and Pointer                  Prevention of errors. In the preferred ZCC, the variation of
Movement Interaction with the ZCC Required for Activation                pointer movement required to prevent accidental triggering of
of a Function Related to a Control Area                                  the ZCC could be almost infinite. Both the Zeroclick path and
   The developer can have complete control of the pointer                the sequence of movement required to simulate the click for
movement interaction with the Z CC and its subareas.
                                                                    15   the control may be varied. It ends up being a compromise of
   The path of the pointer over a Zeroclick control can be               the user performing actions that are fast (e.g. easy to do, like
detected by X and Y pixel co-ordinates. The interaction of the           horizontal and vertical movements) yet are very unlikely to be
Zeroclick Control with the path of the pointer enables the               triggered accidentally. In the preferred Zeroclick this may
programmer an almost infinite range of possibilities of how to           normally be accomplished by the pointer starting in a certain
                                                                    20   location and the pointer changing direction once between two
display and program the pointer's interaction with any one of
the features of the pointer movement with the ZCC or any                 points (reverse direction 180 degrees) or once per three points
number of subareas (this could be one or more areas which                (e.g. 90 degree change). However, there are certain circum-
could be up to the size of area of the ZCC) within the Zero-             stances where simpler Zeroclick or more complicated Zero-
click Control (ZCC)                                                      clicks are needed.
                                                                    25       Speed. The simpler, easier (e.g. vertical, reverse or hori-
   Some of the possible interactions of the pointer with the
ZCC could be:-start location of pointer, finish location of              zontal lines), more familiar and less far apart the movement
pointer, direction of pointer, distance pointer, moves in a              and the wider the path, the easier and faster it is to trigger the
certain direction related to a certain location speed of pointer,        Zeroclick. This needs to be balanced by making the move-
path of pointer, pattern of pointer movement, pointer move-              ments sufficiently complicated as not to cause accidental
                                                                    30   triggering of the Zeroclick. Size of the ZCC. If the ZCC shape
ment related to the ZCC or its subareas
                                                                         is too small it can become difficult for the user to accurately
The Developer could have Complete Control of the Appear-                 trigger the ZCEC with the pointer movement. In these con-
ance of the ZCC.                                                         ditions the ZC shape could be increased in size to sometimes
   The ZCC may be permanently visible, permanently invis-                greater that the related control area in order for the ZC to be
ible, or appearing when the pointer moved over the control          35   easily triggered by the user
area or subareas of the control area that activate it. The                  Prograniming considerations. The programmer has a large
appearance of the Zeroclick control if visible may vary from             variation of manipulating the various aspects of the pointer
one component to all components being visible depending on               movement with the control area, and the ZCC. The simpler
user/developer/design preference.                                        the movements, the easier to program and the faster the pro-
   The optimum design is a balance between consistency,             40   gram responds to the interaction of the pointer movement
aesthetics, intuitive, educational, functionality, prevention of         with the ZCC. Thus horizontal and vertical movements are
errors, speed and programming considerations (response of                usually the best, but these can be, varied depending on user/
the program)                                                             developer preference. The important aspect to note regarding
   Consistency This is probably the most important feature.              the variations and descriptions of variations of the Zeroclick
Having a Zeroclick which is uniform in design and used a            45   appearance and triggering is that despite providing a few
standard by many software developers would make the Zero-                variations of the Zeroclick, from the definition of the Zero-
click more familiar and useful for the user. This could be               click it is obvious, that there are a vast number of possible
adjusted once per user in the control panel and used for all             variations for the design of the Zeroclick.
programs. For example the user may choose the FIG. 3, the
reverse direction Zeroclick as the standard single click.           50   Components that use a Specific Version of the Zeroclick.
   Aesthetics, The ZCC should be attractive to look at.                     The application of the Zeroclick method could be universal
   Intuitive. The appearance of the Zeroclick Shape should be            to all existing programs or software and control areas, and the
intuitive. I.e. the user should be able to guess the common              functionality may be added to all future programs or software.
movements of for example the ZCC in FIG. 21, which is a                     Any control area that would normally have a click to acti-
picture of three blue arrows heads show the direction of the        55   vate a specific function could have a Zeroclick shape related
pointer. A user may almost guess that two of the Zeroclick               to it to emulate a click action. Thus the Zeroclick method
movements are following the horizontal arrow across and                  enables a developer a complete pointer based emulated click
then turning up and a second movement would probably be                  command sub system for any control area,
following the horizontal arrow and then turning through a                   e.g. any command buttons, radio buttons, text boxes, grids,
right angle and following the downward arrow.                       60   drop down combo, that use the Zeroclick method to enable
   Educational. If a standard design of Zeroclick is univer-             them or a pop up qualifier grid. This would enable a complete
sally adapted by software developers.                                    sub system to be added.
   E.g. an intuitive and recognisable icon, this could have                 The word processor adaptation of Zeroclick. See 222 in
predictable feedback with the arrows changing colour as the              FIG. 52 The current word processors would operate identi-
Zeroclick is being activated by the pointer movement. It could      65   cally using the traditional key based and mouse click func-
be then linked to a bordergrid (See next section). This would            tion. The Zeroclick could be added to the original functions
then show a list of grid menu items, educating the user as to            where there was a click function existing. A specific modifi-
         Case 6:19-cv-00569-ADA Document 1-1 Filed 10/04/19 Page 60 of 91


                                                      US 7,818,691 B2
                              29                                                                       30
cation of the "textbox" control area of the word processor              usually multiple different predetermined path areas 3 as the
could occur. Each word of text could get focus (see 323 in              bordergrid has multiple different zeroclicks, with usually at
FIG. 52) and could become highlighted by a specific zero-               least one per menu item (except where the function for the
click over the word or phrases as shown in FIG. 68. The                 menu item is solely to activate another right hand grid by
Zeroclick illustrated is a combination of a vertical downward           movement over the menu item-which is the default method
zeroclick, followed by a horizontal left to right direction             for the HCG, bordergrid and qualifier grids to activate show-
zeroclick over the word, and then completing the zeroclick by           ing the next right hand grid). Now we will look further at the
an upward direction zeroclick. These all occur in a hidden or           description of a bordergrid, and the variations illustrated by
invisible additional area 3 or predetermined path area 3 being          examples from the figures.
the word (or phrase) plus the spaces either side to perform the    10      As already described in FIG. 13, the simplest form of the
vertical zeroclicks. This is just one example ofzeroclick over          bordergrid is where the pointer moves in contact with or over
the word that may activate a bordergrid. This would activate a          a control area 1. This triggers the bordergrid menu 22, which
Zeroclick for each word. I.e. each highlighted word or                  would be equivalent to the region 2. The position of the
phrases by mouse movement could become a control area for               bordergrid usually is on the border of the control. However it
a Zeroclick Control or bordergrid (88) using each word to          15   may be any position so long as the pointer may move directly
activate a bordergrid. This may be shown to be applied to the           from the control area 1 to the region 2 without losing focus
medical program. If the user moved over any clinical feature            due to some aspect of the control area 1 and the region 2 being
323 in FIG. 52 or management step, the user may use the                 in contact with each other. Thus the position of the region 2 or
bordergrid to record new changes related to the selected (it            menu 22 may vary from completely overlapping the original
may be highlighted) term underneath the pointer or perform a       20   control to only having a partial aspect of its border in contact
relevant function by selecting the appropriate range of func-           with the control area. To enable the completion of a zeroclick,
tions for that term. Thus those doctors who would like to read          the pointer moves to a menu item by a pointer movement
the notes may get a comprehensive overview of the patient's             within the control area 1, through the area in contact with the
history in the traditional recorded notes, yet may use all the          region 2 thus to the bordergrid menu 22, to the specific menu
recorded information to record further changes to the clinical     25   item (e.g. the Left mouse click23). The pointer then comes in
features or management. There would be relevant bordergrid              contact with the ZCC 24 (this may be any of the ZCC
menu items to record new clinical features or management                described in the zeroclick section, and performs the appro-
steps. The information may be organised in chronological                priate zeroclick (this may be any zeroclick as previously
date order or from the last entry backwards depending on user           described appropriate for the ZCC) to activate the relevant
preference.                                                        30   menu function, which would be the simulation of the left
   Other key areas of the word processor that could activate            mouse click for the control area 1. If the menu item and
the Zeroclick would be the margin of the text box. The borders          related function for the original control area 1 to be selected is
of the text box could be to locate different pages or lines e.g.        on a subsequent grid e.g. in FIG. 14 if the function to be
the upper border of the text box activates the Zeroclick to             selected is to record a by a left reverse zeroclick starting at 10
enable page up (see FIG. 42, 180) or line up (see FIG. 42,         35   with the O O Zeroclick control, then the pointer movement
181). The bottom border enables page down (183) or line                 would need to pass in contact from the control area 1, to the
down (182). The right border could enable selection of indi-            menu 22, down to the lower case alphabet menu item 25,
vidual pages, and location of specific text by word, bookmark           horizontally across to the character grid 27, and then up to the
or line search.                                                         menu item and to perform the left reverse zeroclick with the
   The left border could activate the free text data entry. The    40   0 0 zeroclick in that menu item. The region 2 area would have
alphabet grid is modified to enable multiple words to be                increased in size from the menu 22 area to include the extra
entered into the text box without alphabet grid becoming too            character grid 27 area. Thus as more grids are generated the
large (see text regarding 114 of FIG. 22). To enable multiple           region 2 of the bordergrid (since it is a zeroclick variation)
words to be added using this text entry method means that               increases to include all the grids and may increase to include
after the space is applied after each word, it adds the previous   45   the related areas that may be generated for user feedback, and
word to the word processor text box and it restarts the alpha-          fully informing the user of the function about to be activated
bet grid to enable another word to be entered. The use of the           by the highlighted menu item zeroclick.
Zeroclick to mirror the click function of existing programs                The appearance and the activation of the bordergrid from a
means any device with a touch screen could operate existing             control area 1 by the pointer coming in contact with the
programs without needing screen pressure but using just the        50   control may require a more precise movement if the developer
location of the pointer aspect of the screen.                           or user prefers. The developer or user may not like border-
                                                                        grids appearing by random movement over the screen. There-
The Border Grid. (Also Written Bordergrid)
                                                                        fore an additional ZCC (e.g. ZCC 21 in FIG. 12) may be need
Definition                                                              to be triggered by a zeroclick to make the bordergrid appear
   A bordergrid is a control area 1 that triggers the appearance   55   and be activated. Indeed the developer may find it beneficial
of a grid or menu (e.g. 22 in FIG. 13, which is the equivalent          to allow grids to appear by contact with the control area 1, but
region 2 of the zeroclick), and by subsequent movement to the           not be activated (by "activated" is meant that unless activated,
bordergrid menu item from the control area 1 to the grid and            a Zeroclick may not occur even if the pointer movement
then by a subsequent movement within a selected menu item               performs the correct subsequent movement over the visible
or grid cell (the predetermined path area 3) or a zeroclick        60   but inactivated additional area 3 e.g. 24) unless a zeroclick
control within a selected menu item (the predetermined path             was performed on a ZCC (e.g. ZCC 21 in FIG. 13). In this
area 3, e.g. performing a zeroclick by zeroclicking the ZCC             example until the appropriate zeroclick is performed on the
24), a function from the menu item of the bordergrid is initi-          ZCC 21 (e.g. left to top right angled zeroclick ), then no further
ated and activated, as if that function had been initiated by a         zeroclicks on any items of the menu 22 will work. It is a
click over the menu item (or in the specific example a left        65   further form of error prevention it has the benefit that the user
mouse click over the original control I). As may be seen by             is able to see the grids rapidly without having to do a specific
this definition, a bordergrid is a variation of a ZeroC!ick with        zeroclick but by just coming into contact with a certain con-
         Case 6:19-cv-00569-ADA Document 1-1 Filed 10/04/19 Page 61 of 91


                                                        US 7,818,691 B2
                               31                                                                       32
trol area 1, but with the reassurance that the bordergrid would           item in FIG. 14 makes and activates the character grid 27, in
not have a function accidentally triggered by a random move-              this case it is the default lower alphabet key. The movement of
ment. Thus by the appropriate use of these variations the                 the pointer from 25 in FIG. 15 horizontally to the character
developer and/or user may adjust the bordergrid to have the               grid 27 then up to the e character 28 then across to the O O
exact required functionality and error prevention.                        Zeroclick control within the e menu item. A Zeroclick (e.g.
   The user feedback may be the same as the zeroclick. If                 left reverse) adds the letter e to the text box 3 0. The user may
there is any information needed to further aid the selection of           move up and down the character grid adding letters in a
a certain function or record data via a menu item selection,              similar fashion, and two Zeroclicks (e.g. left reverse) on 28
then as previously described regarding, the Zeroclick, the                would cause two e's to be added to the textbox 30. By per-
user feedback may not only inform the user how to activate           10   forming another type of Zeroclick (e.g. right reverse) this
the Zeroclick but may use any additional part of the screen to            would remove the last letter. Alternatively the action grid may
provide all the information needed in the appropriate format              be used to further record and edit further free text. The action
(e.g. text, graphics, image, animation, video clip) that may              grid 32 may contain complete word processing functions.
provide a comprehensive understanding of the function and                    The action grid 32 may be activated and appear when the
its implications. Also the functionality of moving outside the       15   pointer is over any of the menu items in the character grid. It
control area 1 and region 2 area resetting the control area 1 to          would move up and down in the default setting with the blank
the state of never having being activated, and moving outside             space 38 on the same horizontal level as the menu item the
the predetermined path 3 area, having the effect of restoring             pointer is over. By moving the pointer to the action grid, the
the additional area 3 to the state prior to the pointer coming in         default setting is that the pointer would activate the action grid
contact with the additional area 3, as the default applies.          20   by moving the pointer to the menu item 38. It then may move
                                                                          up and down the action grid to use any of the additional word
Description of a Bordergrid.                                              processing functions. Moving over delete all 34 and zero-
    This expands the definition by more reference to the draw-            clicking the ZCC 33 would delete all the text in the editable
ings. In FIG. 12 the pointer moves in contact with the control            text box. Moving over delete word 35 and performing a zero-
1. This may make visible the appearance of the region 2 in           25   click would delete the last word in the editable text box.
FIG. 13 which has the appearance of a grid 22 and/or activate             Moving over the delete last letter and performing a zeroclick
it. Thus the programmer may make the bordergrid visible to                would delete the last letter in the editable text box 30. Moving
show the contents of the bordergrid immediately the pointer               over the check spelling and performing a zc would check the
made contact with the control area 1. However, to increase the            spelling and provide options like that shown in 96 of FIG. 20
error prevention activation of the bordergrid, may require an        30   on the word or words in the editable text box. The words in the
additional Zeroclick e.g. 21 to activate it by a left to top right        editable text box may be listed as a grid to the right of action
angled Zeroclick. Alternatively both the visibility and activa-           grid as separate words and moving over words that are incor-
tion may occur by the pointer coming in contact either with               rectly spelt may cause further hierarchical grid to select the
the control area 1 or both being activated by ZC 21.                      correct spelling of the right word. The options 41 provide a
    The bordergrid' s menu items provide a replacement for the       35   space and 42 to 47 other characters which by a zc in the
mouse clicks (illustrated by the first four menu item in grid 22          correct menu item may cause those characters to be added to
which show the common single and double left and right                    the editable text box 30. Search provides a non hierarchical
mouse clicks                                                              search of any data source. It may have the ability to perform
    if more complicated button presses are required by the                this search and locate the information in the exact hierarchical
       pointer device then further menu items may comprehen-         40   position in a hierarchical grid as shown in FIG. 20. Exit and
       sively deal with all the variations. The next three menu           save the data into the underlying database or file and may
       item show how the bordergrid may be used to simulate               return the control to its inactivated appearance.
       the keyboard. It illustrates the Upper case alphabet,                 FIG.16 shows a bordergrid being used to record numerical
       lower case alphabet, or character groups (these may be             data. This FIG. 16 demonstrates one method that this may be
       numerical, date, other groups of useful key presses).         45   done. Depending on programmer's preference the pointer
    The mouse click emulations are performed by activating                moves to the control; this may make the bordergrid visible.
the relevant Zeroclick in each menu item. Thus once the                   The bordergrid's appearance may be the combined editable
bordergrid is visible and active, the pointer movement, pro-              textbox 30 and the replacement mouse and keyboard func-
vided it stays within the control area 1 and the grid 22, may             tions as shown in the right hand grid to the control areal in
perform a Zeroclick e,g, left mouse simulated click by the           50   FIG. 16. In FIG.16 the pointer has moved over the numerical
correct movement in conjunction with circle Zeroclick 24.                 data 52. The numerical data grid 54 is activated by the pointer
This may be direction, reverse or angle Zeroclicks or any                 being over the bordergrid's Numerical menu item. The
more complicated Zeroclicks, as described in the Zeroclick                numerical grid appears. This lists the numbers in the grid, the
section. However, because it is a bordergrid, it may also just            decimal point, and further mathematical functions. It may be
require the pointer movement to come into contact with the           55   used to enter numerical data orto calculate numerical data. To
circle Zeroclick 24 area, as it may have already had one                  enter numerical data it works the same way as the character
Zeroclick e.g. 21 for error prevention. This method is not                grid. The user moves the pointer to the relevant number (e.g 1
recommended, but is an available option, as the reverse and               53) and adds it by a left reverse Zeroclick (and may remove it
right angle Zeroclicks may, provide better error prevention,              by a right reverse Zeroclick if required). This enters the infor-
with only a marginal decrease in speed and a much greater            60   mation in the text box 55. It shows that 1 has been entered.
reassurance of prevention of accidental triggering. The nor-              This occurred by the pointer moving to the 1 menu item 53
mal circle Zeroclick 24 shape will be a generic symbol for any            and performing a left reverse Zeroclick (again different Zero-
type of Zeroclicks, and if any Zeroclick symbol is used e.g. 21           click controls e.g. 16-21 or movements may be chosen from
it may be assumed that they may be replaced with other                    this default version). To cause the numerical grid to calculate
Zeroclicks if the user/developer prefers.                            65   numerically, numerical data or operator would be added using
    The character grid 27 operates in the following method.               the numerical grid as described above. If operators were used
The pointer movement over the lower case alphabet 25 menu                 with more than one number eg. 132 in FIG. 25 then by
          Case 6:19-cv-00569-ADA Document 1-1 Filed 10/04/19 Page 62 of 91


                                                        US 7,818,691 B2
                               33                                                                        34
performing a left reverse Zeroclick on the equals would cause              medicine. The PatternClick 2 87 will give the default most
the= sign to appear in the textbox and also calculate the data.            useful pattern of symptoms for certain conditions, e.g urti
In the same way as the character grid, the action grid may be              cough, sore throat, pharyngitis, chest clear, Rx symptomatic.
accessed by moving horizontally across from the numerical                  See Patternclick section for description of Patternclick 1 86.
grid (the grid containing the numbers and operators in FIG.           5    Thus with one press you may record the general pattern. By
16). The functions of the action grid may be as comprehensive              further Zeroclicking on individual selected items this default
as the numerical functions required for the purpose. To record             template may be tailored exactly to the patient. All data will
blood pressure the systolic reading would be entered as                    be related hierarchically to the c/o cough even free text. The
described above and then the/61 would be selected and then                 computer will constantly be showing the doctor the differen-
the diastolic reading entered in. The user would just save the        10   tial diagnosis and how the diagnosis and treatment varies as
reading without calculating. The numerical grid may be tai-                the clinical features are added. This may be displayed as user
lored with other operators or characters if useful for other               feedback with a differential diagnosis list (e.g. 252 in FIG. 61)
mathematical functions or purposes.                                        and management list (e.g. 253 in FIG. 61) while data is being
   FIG. 17 shows a variation of the bordergrid, which may be               entered. The doctor may then Zeroclick on the suggested
used with the HCG (hierarchical cascading grid) described             15   management minimising his data entry.
later. The features that are noteworthy are that the bordergrid               FIG. 20 shows the search on the HCG. This search function
area 64 is an integral part of the grid structure. In the inactive         may be used on any bordergrid or control. The find icon 89 is
appearance the HCG looks like a hierarchical grid which the                activated by positioning the pointer over the find icon and
subdata grid (right grid) reflect the subdata for the grid that the        performing a top reverse Zeroclick from 89, 89a, 89. This
pointer is over e.g. the pointer is over c/o cough and the            20   activates and makes visible the text data entry and the char-
subdata grid (right) reflects the relevant subdata for that c/o            acter grid. The letters cough are selected in the default manner
cough menu item. To activate the bordergrid in the HCG, the                for the cough grid by Zeroclicking (left reverse) over the
pointer is moved horizontally over to the portion of the bor-              relevant letters to enter coug in the textbox 90. Thus after
dergrid 66. Activation only may occur in the default version               Zeroclicking the g the pointer moves horizontal to 93, down
horizontally in this direction. The programmer may have user          25   to 94, then Zeroclicks 95. This searches the HCG for all the
feedback at this point. The square 66 may alter in appearance              entries with those letters, by moving the pointer over a par-
e.g. in colour and shape (254 in FIG. 62), or alternatively as             ticular entry c/o cough 96 the search positions the user in the
another example, show two arrows one above say a red thin                  exact hierarchical position. The relevant hierarchical level
rectangular line around the border of the 66 rectangle. The                may be set by the user. It may be set for the subset of the
upper arrow pointing vertically upwards with a tiny arrow             30   relevant data, or any hierarchical level related to the selected
pointing downward in the midline over the rectangle indicates              element. The purpose is that the user may use the hierarchical
there is a Zeroclick route (a bottom reverse Zeroclick starting            grid, and learn its classification even while performing free
in 66 moving to 67 then back to 66). This may cause the                    text searches. Its advantage is that every word searched may
bordergrid 88 to appear. There is a downward arrow with a                  be seen in its useful clinical setting.
small reverse upward arrow from the bottom side of the 66             35      FIG. 21-FIG. 26 This shows an alternative data entry
rectangular red outline. It is indicating there is a top reverse           method for character, date and numerical data. All these
Zeroclick (moving the pointer within the three rectangles                  assume that they are activated by a Zeroclick from a control or
66,68,66) designed for recording the c/o cough entry into the              a menu item from a bordergrid. FIG. 21 shows a control area
recorded data column shown in FIG. 50. Further top reverse                 1 activated by a Zeroclick (left to upper right angled Zero-
Zeroclick would remove the c/o cough entry from the                   40   click) activating the cascading character grid to replace need-
recorded data section. If the user performs the bottom reverse             ing a keyboard. The default is the lower case. The user wishes
Zeroclick the bordergrid becomes visible 88 (moving the                    to add a capital H by moving the pointer to Caps 98. This
pointer with the three rectangles 66,67,66). The appearance                changes the lower case alphabet to upper case. Then to H 99.
of the bordergrid now gives the user multiple branching hier-              As with all bordergrids, qualifier grids, or HCG the next right
archical grids relevant to the c/o cough symptom. Thus the            45   grid is generated by movement over the menu items of the
bordergrid allows the doctor to record c/o cough with a menu               grid. Moving to a preceding grid or control e.g. over the
item by performing a left reverse Zeroclick in the record                  control removes the H letter and restores the default lower-
menu item 71. A Zeroclick in the No 72 menu item would                     case setting. Moving the pointer forward to the next right
cause No c/o cough to be added to the recorded data. This is               boundary to the next right grid allows access to the next right
an example of a descriptive qualifier i.e. adding No, the             50   vertical lower case grid e.g. 100,101,102 enabling Hell to be
descriptive term, to the original term, c/o cough. Repeating               written in the editable text. An automatic search is performed
the Zeroclick (e.g. left reverse Zeroclick) would cause that No            when the selection of possible words with those letters is
c/o cough entry in the recorded data to be removed. The menu               equal to or less than a given number e.g. 3. It then gives a list
items 73-76 would allow other descriptive terms to be added                of the three possible words with that spelling and displayed in
or removed by Zeroclick to the recorded data. Search would            55   another right grid. Moving the pointer to 103 selects Hello
allow the web or other databases to be searched for data on                and moving to save and Zeroclicking saves the Hello.
cough. 78 would allow all other functions of the program to be                FIG. 22 shows a similar type of cascading character-grid.
accessed hierarchically from the bordergrid. This minimizes                Using the method described above it allows a phrase to be
the movement to switch functions. 79 would provide a com-                  written. 107,108,109,110,111 a man. When it is time to save,
prehensive list of all background information for the symp-           60   search or further modify the text, the pointer moves to the save
tom all arranged in grid format so all clinical features and               112 and then confirms this with 113. Alternatively, access to
management textbook advice would be able to be recorded                    other word related functions may be achieved by other menu
(E.g. FIG. 70). 80 list a differential diagnosis (252 in FIG. 61           items on this grid (containing 113). The menu item restart
as an example-see further description later) based on the                  with space 114 allows the cascading character grid to never
clinical features already added by the system. 79-85 looks            65   get wider than one word i.e. when a space is selected the word
through the comprehensive history, examination, investiga-                 is saved and the pointer is placed in the first letter column of
tion, and management of cough according to evidence based                  the character grid. The default use of the space would be to
         Case 6:19-cv-00569-ADA Document 1-1 Filed 10/04/19 Page 63 of 91


                                                       US 7,818,691 B2
                               35                                                                        36
add a space to the text box. The Restart with space 114                    The bordergrid can also contain a HCG, qualifier grids and
function allows the user to reset the cascading character grid          pattemclicks allowing a full range of data input and display
after a word is entered. The space signals the word is auto-            methods.
matically added to the text box, then the grid resets to the first         The method the bordergrid performs the following further
column again. This may also reset the pointer position to               functions for the control area are:
restart at the beginning. This pointer reset as well as the                The way the bordergrid provides a mouse replacement.
restarting of the grid after each word is optional. If the user            FIG. 13 shows a bordergrid 22 with the first four rows
moves over the original control then it enables the user to             showing the minimum mouse replacement. Additional mouse
access the previously entered word, with the pointer and grids          or locator buttons could be listed below if required. By mov-
being generated to the appearance of the grid just prior to the      1o ing the pointer over the red circle 24 in the "left Mouse Click"
space resetting the character grid and pointer (if required).           row would simulate the action of the Left Mouse Click and
Thus the previous word or previous words may be edited if a             trigger the function associated with a left mouse click for that
mistake was made.                                                       control area. To repeat the click, the user would need to move
   FIG. 23 Date entry. This shows a cascading date entry                to another row then move over the red circle. However, this
method. Again it works on similar principles. The control            15 Zeroclick action may be varied for developer and/or user
with or without a Zeroclick 21 (left to top right angle Zero-           preference and the Zeroclick could be any Zeroclick design
click) generates the date grid. The difference with this is the         instead of the circle. (e.g. FIG. 11 (16-21)).
entire date control is shown. It shows a sequential grid rather            in reality, the developer would never use the term left
than a cascading grid. If the user wished to just record a year         mouse click for a menu item unless it was modifying an
then the user would move the pointer from cell 115,116,123.          20 existing program or web page not designed for Zeroclick
By moving the pointer over the correct decade 115, year 116,            functionality or it was purely educational to change the users
correct month 117, and correct day of the months (the correct           thinking of using control areas with clicks to control areas
lO's 118 and the correct 1's 119), the correct date may be              with bordergrids as the new development in programming.
entered in the control area 1 if the user moves to the save cell        The developer would probably use a grid menu item describ-
and Zeroclicks 121. Then this is the Zeroclick 121 that saves        25 ing the function that the "Left Mouse Click" did for that
the date information. (e.g. in the text box 127). This date data        control area.
input mechanism shows how by one last Zeroclick, four                      However, it is easy to see by listing the mouse functions as
pieces of data are entered in the correct manner. This date             in the first 4 rows of the bordergrid, how every control area
mechanism illustrates the sequential HCG. Related data that             could have their mouse/locator "click" action replaced or
is necessary to ask to complete a task e.g. to record a date         30 duplicated by that action being performed by a bordergrid
accurately the year, the month and the day (118,119) need to            menu item specifying that function and using a Zeroclick to
be recorded. Likewise for any other task where sequential               activate the function.
related information is needed a sequential HCG is a very
useful format that several different aspects of related infor-            The Way the Bordergrid Provide a Keyboard Replacement.
mation may be recorded with a single Zeroclick. Another              35      In FIG. 13, the upper case and lower case alphabet 25 and
exampleofa sequential grid is the druggridshowninFIG. 55.                 other character bordergrid menu items illustrate how key
Thus by a left to right movement using a grid an entire thought           presses of all the keyboard (and thus all characters available
may be captured. Thus this illustrates that for sequential grids,         as the bordergrid is not restricted by the number of keys) may
which do not change and are limited in size it is better that the         be emulated by using the bordergrid as an alternative or
control is shown completely so that the user can see the             40   replacement character data input method.
various aspects highlighted by each grid that are required for               I.e in the same way the group oflower case alphabet letters
one complete sequential thought. It enables important items               is shown under the bordergrid menu item "lower case alpha-
not to be missed.                                                         bet", the bordergrid could provide a menu item with a descrip-
   FIG. 24 shows a variation over FIG. 23 for date entry. It              tive label for a selection of characters in groups suitable for
enables users who require centuries for historical figures to        45   the user purpose. (E.g. alphabet and relevant editing function
select the century, decade, then normal year, month and day               for specific tasks, numbers and their operators, function keys,
grids.                                                                    and various different character groups useful to the user/
   FIGS. 25 and 26 show a cascading numerical grid, which                 developers purpose. Thus by several bordergrid menu items
works in an identical fashion                                             labelling different groups of characters the entire keyboard
                                                                     50   could have all the key actions duplicated by the bordergrid.
The Purpose and Function of the Bordergrid                                   To emulate the pressing of a character key with the border-
   This enables the developer the opportunity of adding a                 grid the user moves the pointer to the relevant bordergrid
bordergrid to every control area. The bordergrid may provide              menu item and highlights it, e.g."Lower Case Alphabet" 25.
a complete keyboard replacement, a "click" replacement,                   In the same way as a HCG, this causes the appearance of a list
further more efficient and powerful data entry and display           55   of the alphabet (subdata grid) specifically called the character
methods later described in the HCG section, and any other                 grid 27 in FIG. 15 with a Zeroclick for each row. If the user
functions. Thus by movement alone all these functions may                 wishes to enter a letter (e.g. the letter e 28) the user moves to
be accessed for the control area. Thus this function may be               the relevant row with the letter and performs the appropriate
accessed for any control area by the interaction of the pointer           Zeroclick (e.g. moves the pointer from the left circle 10 to the
movement with the control area.                                      60   right 11 then back again.-the left reverse zeroclick on the O
   Thus all the mouse clicking function and additional func-              O ZCC). This causes the letter to be added to the bordergrid
tions that the developer considered should be linked to that              edit textbox. By repeating this appropriate Zeroclick the
control area can be displayed directly in a associated border-            pointer movement would continue to add duplicate letters to
grid. This educates/reminds the user of the functions provided            the edit text box. By performing a different Zeroclick the
by every control area. It also provides a way of allowing the        65   letter may be removed (e.g. move the pointer from the right
user to trigger these functions by the directional movement of            circle 11, to the left circle 10, to the right circle to delete the
the mouse alone.                                                          selected letter in the O O Zeroclick shown). By moving over
         Case 6:19-cv-00569-ADA Document 1-1 Filed 10/04/19 Page 64 of 91


                                                       US 7,818,691 B2
                               37                                                                        38
the row with the space at the bottom of the character grid 27             The Appropriate Zeroclick to Activate the Bordergrid
and performing the appropriate. Zeroclick this would add a                  This depends on the user requirements. See definition and
space to the bordergrid edit box so that the user could add               description of the bordergrid.
another word. In reality the example Zeroclick for the menu               The Border Grid in the HCG
items is the same as described in FIG. 5. It may be a different      5
design like FIG. 4 or any other ZCC. The FIG. 15 also shows               Definition
that the pointer over the character grid 27 generates the action             This is a vertical border 64 in FIG. 17 with horizontal
grid 32. The appearance of the action grid 32 may have a                  divisions with the rows separating the grid and their derivative
central empty menu item 38 on the same row as the selected                grids in the HCG. Its function is tow as a menu system specific
                                                                     10   for the individual highlighted cell/row.
character. Thus if the user by accident moved to the boundary
                                                                             This is a menu system, at the vertical boundary (in the
of the cell and triggered the action grid 32 then the user would
                                                                          preferred left to right style of the grid) of the grids in the HCG.
need to change to another direction to move the pointer to a
                                                                          It also can be applied to any grid or any control area.
menu item with a Zeroclick. The menu items in the action grid
                                                                             It provides menu items for individual selected rows and/or
32 enable the user to select the full range ofrelevant functions
                                                                     15   menu item which can affect the recording and display of the
for the previous highlighted item. The action grid 32 shows
                                                                          grid and its elements either side of the border grid. It can allow
some of the range of editing and word processor functions.
                                                                          recording of an element.
However, a skilled use of designing appropriate hierarchical
grids may achieve comprehensive functionality for all func-               Border Grid's Appearance Before Activation
tions that the original control needed. Each function of the                 Its preferred appearance would be a discrete border divided
                                                                     20
action grid may be activated by a Zeroclick, appropriate to the           with rows. In the preferred system, it would show no text until
programmers need. Thus if the user wished to record the letter            activated. However, this could vary with user/developer pref-
e, the user may use the illustrated Zeroclick (10,11,10) or may           erence as the grid could be visible, of normal width for the
move to the right border of thee cell, then enter the blank cell          menu items.
38 then move the pointer down to perform a zeroclick in the
                                                                     25   The Inactivated Appearance
record letter cell 39. Likewise if the user wished to select and
                                                                             A user using the HCG would not be aware that the border
change the e to a capital letter 40 then, the pointer may move
                                                                          grid was anything else that a border that indicated the row
to perform a zeroclick in the capital letter cell. If the user was
                                                                          position of the next grid.
searching for a word beginning with e or some further letter,
the user may move to the search cell and perform the Zero-                How the Border Grid is Activated
                                                                     30
click for that cell. Thus all useful features may be accessed by             It is activated when the pointer passes from highlighted row
the hierarchical structure of the bordergrid. FIG. 16 shows a             of the grid in focus to over the border grid to the sub data grid
more simplified action grid if the user wished faster speeds.             which causes the pointer to pass over the rectangular border
The character grid 27 would work as described in FIG. 15.                 grid cell (66). In the preferred activation of the grid, the grid
The action grid in FIG. 16, however, is simpler and faster. To            would only change from its inactivated appearance to its
                                                                     35
activate the delete-previous character function 56, e.g. if the           activated appearance if the pointer moved up or down verti-
character grid had recorded e, the user may move the pointer              cally a user defined distance (e.g. one row). See FIG. 17 and
horizontally to the empty menu item 55 and then move the                  previous description in the bordergrid's section.
pointer into the cell to delete previous character 56. That
                                                                          Border Grid's Appearance after Activation
movement may delete the e. Alternatively if the user may
                                                                     40      The effect of this activation is to change the border into a
wish to save thee, the user may move to the empty menu item
                                                                          border grid with multiple useful function to rapidly, accu-
55, and then move the pointer to the save menu item 57. This
                                                                          rately, and relevantly document all details regarding the high-
description has tried to show that there are numerous way the
                                                                          lighted element. The items choices of the border grid enables
Zeroclick Control may be defined to activate the individual
                                                                          the user to access all necessary data so that the user can
menu items. It depends on the various factors previously
                                                                     45   effectively record all useful information in a classified man-
discussed in the Zeroclick section, and the developer or user's
                                                                          ner related to the highlighted cell of the grid in focus. This
needs.
                                                                          then can allow multiple branching menus specific to the high-
    The action grid can tailor the data entry to be the faster for        lighted element to appear from the border of a HCG. The
the specific purpose of the bordergrid. The action grid is                border grid would operate like any HCG grid except the
specific for the highlighted row it is in effect a bordergrid for    50   Zeroclick mechanism for each row could be simpler as the
each row of the character grid.                                           user already has to move the pointer in a right angled move-
    The developer or user could add or remove any menu items              ment to activate the border grid. Thus the user by deliberately
so that the action grid reflected the ideal action grid for the           accessing the border grid is already aware that he wishes to
exact purpose of the bordergrid.                                          perform one of the functions of the border grid.
    By this means the user can replace both keyboard and any         55
                                                                          The Qualifier Grid
mouse button presses by using the interaction of the control
area with the movement of the pointer alone. The bordergrid               Description of the Qualifier Grid
may provide qualifier grids for that control area, flowchart                 Qualifier grid elements allow systematic description of the
educational recording pathways. FIG. 69, data entry methods               selected item or control. They work identically to the border-
as described above.                                                  60   grid. The bordergrid may have all the functionality of the
                                                                          qualifier grid and may be used interchangeably with regard to
Variation of the Bordergrid                                               function. It was originally used for the illustration of the
   This could vary by having a different style of Zeroclick               qualifier characteristics in the HCG.
Controls for different grids to trigger different functions of               The qualifier grid is a dynamic grid that provides a grid
the bordergrid. The bordergrid could also have different types       65   structure specific for the purpose of systematically describing
of Zeroclick to trigger the grid menu item function. The                  the selected element of hierarchical data and also to increase
appearance of the bordergrid could vary like that of a HCG.               the functionality of the grid.
          Case 6:19-cv-00569-ADA Document 1-1 Filed 10/04/19 Page 65 of 91


                                                        US 7,818,691 B2
                               39                                                                        40
   The components needed to maximise the usefulness of the                 Activation of the Qualifier Grid
qualifier grid are: It could provide general functions, which                  When the qualifier grid is made visible either by a click
are applicable for the whole grid, which could improve the                 (Right Mouse Click*) or the Zeroclick method, the qualifier
function of the grid and possible access to any appropriate                grid appears centred over the element selected (the position of
function of the rest of the program.                                       the top of the qualifier grid in relationship to the selected
   It could provide recording tools. These could be either                 element could be varied). The header of the qualifier grid
                                                                           indicates which element of the underlying hierarchical grid
general or specific adjective descriptions or general or spe-
                                                                           has been just selected. The qualifier grid consists of elements/
cific structured data related to the selected element.
                                                                           cells, which allows further qualifiers of data specific to the
   It could provide common and specific appropriate adjec-            10   highlighted element clicked over to be recorded. If the menu
tive descriptions to make the classification system more accu-             is left without an element being selected no data is recorded in
rate. E.g. the specific location, further sub classification of the        the preferred system. However, if an element in the qualifier
highlighted item, the highlighted element e.g. no 72, no                   grid is located and recorded as described in the hierarchical
change 73, worse 75, better 74, verbal adjective descriptions              grid section, the qualifiers are then recorded as subheadings
appropriate to the highlighted element and/or an associated           15   or sub data under the highlighted element data in the editable
code that the modification could be easily searched.                       text box.
    Specific appropriate adjective descriptions. This is where                 E.g. if the highlighted cell for the qualifier grid was
more objective accurate description could supplement or                    impaired exercise tolerance, then by moving the pointer in the
replace the vaguer more general term. E.g. for claudication                conventional hcg, bordergrid, or qualifier manner over onset
                                                                      20   195 across to the next grid, then movement across onset date
pain instead of the vague descriptive term no change, worse,
                                                                           196 to the next grid, then highlight 1999 116, and subsequent
better, it could be replaced with a more objective description:
                                                                           movement 117,118,119 then across to then nest grid to move
claudication at rest, claudication occurring before walking 25
                                                                           to the save cell and zeroclick 121, this would record the onset
meters, claudication occurring before walking 50 meters.
                                                                           date 14/3/1999 202 under the impaired exercise tolerance grid
   Thus for every symptom, sign, investigation, Rx and any            25   was recorded as a main heading and subsequently the onset
other medical term, specific appropriate adjective descrip-                was recorded as a qualifier of the impaired exercise tolerance
tions could be provided. If these are used in conjunction with             as Onset 14/3/1999 as shown in 202 in FIG. 48. If the user
free text and numerical data, exact specific clinical details              wished to add further qualifier, duration 203, as shown in FIG.
could rapidly be recorded for every patient, despite the gaps              49, the user moves the pointer back through the date recording
of descriptive terminology with current classification sys-           30   grids to the grid containing 203, and in a similar fashion via
terns. If there was a code associated with every qualifier grid            pointer movement through 204,205,206 and finally zero-
systematic descriptive term, adjective description and free                clicking on 207 data is recorded. Duration 14 minutes 208 in
text, and numerical data this would provide a complete accu-               the exact hierarchical context of impaired exercise tolerance.
rate description of the diseases recorded for a given popula-              Thus both these qualifier grids show sequential HCG where
tion, which would be completely statistically analysable.             35   related groups of data (e.g. component of the date under the
   Thus by using this data and by doctors creating and using               impaired exercise tolerance heading) is added by one zero-
specific appropriate adjective descriptions and sharing these              click.
in the medical world, this would soon lead to an exponential               Variation to the Qualifier Grid.
growth of sub classification for each medical term and its                    The qualifier grid can vary in action to the normal mode of
                                                                      40
medical management. Thus classification for medical condi-                 action of the hierarchical grid. Its purpose is to add specific
tions would become as accurate as the entire population,                   subdata to already selected data. It therefore also can be
when the doctors were using this hierarchical grid.                        triggered by moving to the right hand boundary of a grid. The
   It could provide tools to add free text and add numerical               grid can have the normal edit features. Moving over the dif-
data to any of the selected term and/or the general and/or            45   ferent column elements can trigger different editing features.
specific systematic description and/or the general and/or the              Free text has a free text entry control. Moving over the review
specific adjective description.                                            date can trigger the date data entry control or a calendar
   The advantage of this associated code in addition to the                control. Moving over a number data entry column can trigger
verbal description would be the precise definition in coded                a number data entry control. The qualifier menu for the spe-
form of any classified data. Thus in a medical example the            50   cific highlighted row of the grid with the different data entry
read code or any other medical classification system may not               methods for each of its columns is placed to the right border
be precise enough to classify exactly the nature of a certain              of the grid with focus. Only by passing through the right
type of pain in relation to duration, timing, etc. The qualifier           border at the level of the highlighted row can the user access
grid would be able to provide all the descriptive terms that the           the relevant submenu.
classification of the symptom could be statistically analys-          55      Some of the submenus of the qualifier menu may require
able. Thus this program stores data and records record sets of             free text entries for text, calendar, formula and numeric val-
data under the medical classification heading.                             ues. Thus when the pointer moves over an element which
   Application of the Qualifier grid. It provides the user                 requires a free text entry the left border of the appropriate
instant further detailed information regarding the subject                 control most suited for entering that free text will appear on
selected. It also provides the tools to record that information.      60   the right hand border of the grid with the mouse over the
It also enables access to any function of the existing program             selected element, the different controls for entering further
so that the user can remain in the same position yet have                  data are discussed below.
access to any function other than function that the application               The elements of the qualifier menu could also be adapted
provides. When these general functions are selected then it                for activating other functions, e.g. in a medical recording
remembers the exact position within the grid and enables the          65   program if an inquiry was made during another patient's
user to return back to the position after that function was                consultation, the ability to access all the other aspects of the
performed.                                                                 clinical program yet be able to return to the precise location of
         Case 6:19-cv-00569-ADA Document 1-1 Filed 10/04/19 Page 66 of 91


                                                       US 7,818,691 B2
                               41                                                                       42
data recording for the current person when the request regard-            Depending on the circumstances this could be a word or a
ing another patient was sorted.                                           multiple word search if appropriate. The result of this search
                                                                          would then be displayed as data elements in the next grid to
Systematic Qualifiers-EduRecordDataElement.
                                                                          the right of the active one, and thus the user could then enter
   These are other structured data regarding the highlighted              the dictionary word or any other word or words that the
element which are used for informed educational data record-
                                                                          filtered recordset has found.
ing. The unique aspect ofthis information is that all the useful
                                                                              This process of using this grid as a free text search could
information for recording data in the correct context is
                                                                          even be made automatic (i.e. without even needing a click
divided into hierarchical information in units of data useful
                                                                          (Right Mouse Click*) or Zeroclick equivalent). This works
for providing education FIG. 70, hierarchical flowcharts FIG.        10   by the grid automatically searching a database as the letters
69 and recording data.
                                                                          are selected entered into the text box. That process continues
   Thus this structured information can be used directly in the
                                                                          in background until the computer has recognised that the
recording process. These units of data also provide informa-
                                                                          returned recordset number of the filtered recordset is small
tion which can all be used to educate and guide the thought
                                                                          enough for the next grid at the right border of the current
processes of a user reducing the likelihood of making mis-           15   active grid to display the results of the filtered recordset as
takes. Thus the very structure of the ideal protocol for a
                                                                          elements of that grid. The exact number or less of the filtered
specific element may be used in a recording process. Thus text
                                                                          recordset number that activates the display in the grid to the
box information if divided and organised provides a simulta-
                                                                          right of the last letter selected for the search can vary due to
neous dual function of education and a perfect recording
                                                                          user choice, preference, and speed consideration (whether the
template.
                                                                     20   automatic process would slow down the use of the grid due to
   Thus systematic data that can be isolated from textbooks               lag time waiting for the filtering process to finish; if this was
describing the usual range of descriptive terminology and                 the case then it would be better to make the process manual)
effective management steps, as well as useful information for
the background of the condition, can be useful in simulta-                The Visual Qwerty Keyboard
neously documenting information
                                                                     25   Adding Date Data.
Tools to Add Free Text and Adding Numerical Data                             FIG. 48 shows a Zeroclick date entry. The date is present in
   Many variations of these tools have already been described             the most logical format for recording. The year 116, the
in the bordergrid section. They allow any keyboard keys to be             month 117, and the date in unit of lO's 118, and the date in
entered using a mouse/pointer device so the user does not                 units of 1's 119. The example shows how the qualifier grid
need to switch to the keyboard. A variety of styles have             30   may add an onset date 202 under the impaired exercise toler-
already been demonstrated. The default method of entering                 ance heading. The user may generate the qualifier grid by a
any characters would be via the character grid 27.                        Zeroclick in the cell Impaired exercise tolerance, or may use
                                                                          a bordergrid to show the qualifier grid for the cell. Since the
Character Grid Style 1 (Cascading Character Grid See FIG.
                                                                          Impaired exercise is a symptom the qualifier grid automati-
21 or 22 and Previous Description)
                                                                     35   cally shows qualifier relevant to symptoms. By using the
   This is a specific modification of the cascading grid for free         pointer to move from the onset 195, it accesses the onset
text. A blank space, the alphabet, numbers and other charac-              menu, and by moving the pointer over the onset date 196 it
ters (the most useful for the user) are listed as a grid column.          shows the date entry (columns 116, 117, 118, 119, 121). By
As the pointer moves across the right border of the grid the              moving the pointer over the correct date, correct month and
current element of the grid selected is recorded in the text box.    40   correct day of the months (the correct !O's and the correct
E.g. in the record of Hello (see FIG. 21) The first grid high-            1's ), the correct date may be entered. If the user moves to the
lighted element is h, and is converted to a capital H by a right          save button on the last menu 121, then this is the Zeroclick
mouse click* (the effect of a right mouse click or the Zero-              that saves the date information. This date data input mecha-
click equivalent is to change the alphabet from lower case to             nism shows how by one last Zeroclick, four pieces of data is
upper case by selecting Caps 98 as previously described), the        45   entered in the correct hierarchical manner. This date mecha-
second grid's highlighted element was e and so on for the                 nism illustrates the sequential HCG. Related data that is nec-
entire word Hello. This data is then recorded from the Char-
                                                                          essary to ask to complete a task e.g. to record a date accurately
acter Grid Style 1 textbox to the hierarchical cascading grid             the year 116, the month 117 and the day 118, 119 needs to be
recording area by pressing the left mouse click* or the Zero-             recorded. Likewise for any other task where sequential
click equivalent.                                                    50   related information is needed a sequential HCG is a very
   If the user makes a mistake with the last grid, he can remove          useful format that several different aspects of related infor-
the last character entry by moving to the preceding grid and              mation may be recorded with a single Zeroclick.
selecting another alphabet letter, number or character. It also
resets the alphabet style to lower case.                                  Tools that Only Need to Add Numerical Data
   If the user wishes to use this grid to enter a capital alphabet   55
                                                                          The PattemClick
letter. The effect of a right mouse click or the Zeroclick
equivalent is to change the alphabet from lower case to upper             Definition
case and vice versa. Please note the effect of the right mouse                This is when a user by a single click or Zeroclick over a
clicking or Zeroclick is to change the letters of the active grid         highlighted cell is able to record a pattern of several row/cells
into capital letters (e.g. the capital Hin the first column of the   60   within a HCG. These normally would be from the specific sub
Hello example-where the alphabet letters all are in upper-                data grid and subsequent related hierarchical grids for that
case) in the preferred system to give the user feedback. To               highlighted element as this will localise the patternclick items
store the selected letter the user clicks (Right Mouse Click*)            to a derivative path from the patternclick, but the rows or cell
or Zeroclick equivalent. This free text will be stored as sub             may be from any part of the HCG. To illustrate this principle
data of the element selected from the qualifier grid. It also        65   if the pointer movement zeroclicks over the patternclick 1 85
could be used in another context as a text string to search a             menu item in the bordergrid 88 in FIG. 19. This would have
database where a database used the string as a value as a filter.         the effect of recording a pattern of several rows/cells within
         Case 6:19-cv-00569-ADA Document 1-1 Filed 10/04/19 Page 67 of 91


                                                      US 7,818,691 B2
                              43                                                                       44
the HCG (e.g. the c/o-cough 65, blood in sputum 211 and                    b) The grid action is triggered by moving the pointer over
breath symptom 212 in FIG. 50-or whatever the selected                         the following area. See figure "Terminology" to under-
pattern of several grouped cells) by a single zeroclick over the               stand the description below.
patternclick 1 85 (normally it would be a more specific name                   1) Over the row (cell or element of data if single column,
to the nature of the collected, group of clinical features or      5              row if multiple columns) (e.g. 143 of FIG. 27) of the
management-or appropriate description for any other sub-                          grid is to highlight the element and display sub data of
ject/specialty). This is shown recorded in 213. The user can                      hierarchical data related to the element highlighted in
then record further row/cells or remove those row/cells as                        the grid (this now will be known as the grid in focus)
appropriate from the recorded data by further Zeroclicks or                       to the right of the current grid (this now will be known
Clicks on the relevant row/cell according to the HCG record-       10             also as the subdata grid).
ing mechanism. E.g. FIG. 51 The user may move to the c/o                    This can be achieved by the search being triggered by the
cough 65 cell, deselect it by zeroclicking, move to the no              pointer movement, highlighting the underlying cell, and also
cough 157 cell and record it by zeroclicking, and it would              performing a search on a data source (see the section on
 show that the patternclick 1 data now has been changed to              Creating and a user modifying a hierarchical grid) to find the
215.                                                               15   data recordset for the subdata grid. This search is performed
Activation of the PatternClick                                          only once when the pointer moves inside a cell and highlight
   As for the conventional bordergrid, the qualifier grid may           it. It will not be triggered again unless the pointer moves
have menu items activating qualifier grids for the given HCG            outside the highlighted cell and then enters it again. The
cell. The PatternClick may be activated by a click/Zeroclick            developer will use all design methods to improve the speed of
                                                                   20   display of the subdata grid. The HCG control will be loaded
equivalent within the highlighted cell that generates the sub
data grid with its default PatternClick (variable depending on          in memory even when not visible, the data of the grids will be
developer or user preference), e.g. right double pointer                loaded into memory. If the database is very large for the HCG
device/the Zeroclick equivalent of the Right double mouse               then it might be subdivided into smaller recordsets and/or
click within the highlighted cell.                                      stored in memory so they can be searched and loaded faster.
                                                                   25   This is so the subdata grid appears as instantly as possible
Effect of the PatternClick                                              when the pointer moves over the highlighted item in the grid
  This records elements that are preset with the submenu                in focus.
template and also makes it easy to add the qualifying data to               The only exception to this might be if the search time of the
any selected elements. Thus by a single click multiple sub              subdata grid was long or developer preference, then the devel-
data entries are recorded.                                         30   aper could have a switch that allows a simple Zeroclick (e.g.
                                                                        a direction Zeroclick) or "Click" to trigger the search for
Multiple Default PatternClick
                                                                        subdata grid for those rows or all rows of that grid, instead of
  In the modify mode one of the options is to allow multiple            moving over the row triggering the search (e.g. the simple
defaults to be set for various click patterns. These can be             Zeroclick could be-if the user moved the pointer horizon-
accessed using the qualifier grid or the bordergrid.               35   tally a certain distance within the cell/row to lookup the data
Automatic PatternClick                                                  for the subdata grid).
   The grid could have a separate database which records the                2) Movement Up over the header in central area 144 causes
commonest recording patterns for each grid. After watching                     the menu to page up for every time the pointer moves
the user for a while it could automatically generate default                   over this area (but to cause a second page up the pointer
                                                                   40
PatternClick based on the user usage pattern.                                  needs to move outside this page up header area then
                                                                               return to it), in lateral header area (the up arrow 145)
The Hierarchical Cascading Grid (HCG)                                          scrolls up one record at a time. This only works ifthere
   This invention can be a method or device, which enables an                  are hidden elements that can be viewed in this up direc-
element of hierarchical data to be located in a hierarchical                   tion. This style can be varied for user preference by the
manner and supply further sub data information of that ele-        45
                                                                               header area needing clicks or Zeroclick equivalent to
ment (if available) and/or provides the option of displaying                   create the page up and/or scroll up function. (See FIG.
further qualifying information (the qualifier grid and/or the                  27)
border grid) of the selected element of hierarchical data and/
or recording the element's data and/or its related qualifying           2b Movement to the Top Left corner of the first (and or
information and/or using a quick default macro (see Pattern-       50   subsequent grids if preferred) grid over the "find icon" 89 in
Click and/or The border grid, which by one click and/or                 FIG. 27 causes an edit box 90 in FIG. 20 with a visual
Zeroclick it chooses to record a default combination of ele-            keyboard to appear. By moving the pointer within the edit box
ments of the sub data menu) by a pointer device by design               90 and then within the character grid 27 the letters of coug
methods of interaction of the grid with the directional move-           may be recorded by a series of zeroclicks in the appropriate
ment of a pointer alone to facilitate a reduction in clicks or     55   menu item (e.g. a left reverse zeroclick with the O Ozeroclick
keyboard presses. The bordergrid and qualifier grids are HCG            control in the cell/menu item, a right reverse zeroclick may
structures and may have all the above functionality. They               remove the character or last character) in the relevant grid cell
have been named differently to emphasise the particular uses            (e.g. c 91, etc). After zeroclicking the last letter of the text to
of the functions. However, if the developer wished all the              be searched (e.g. g 92) the pointer moves horizontally to 93,
features below may be applied to these structures. The fol-        60   then downwards to perform the search 94 by performing a
lowing components are a more detailed description of the                zeroclick with zeroclick control 95. This manually searches
hierarchical cascading grid:-                                           the data source entries in the HCG and produces a list in the
                                                                        right hand grid. (This search may be done automatically
I) To achieve the location of an element of hierarchical data in        where by entering the text to be searched in the character grid
a hierarchical method via the pointer device.                      65   27, the data source of the HCG is automatically searched and
   a) The method of data entry requires a grid containing               then displays a list when the letters entered are sufficient to
      hierarchical data and a pointer device                            makes a specific enough part of a word (or part of a phrase
         Case 6:19-cv-00569-ADA Document 1-1 Filed 10/04/19 Page 68 of 91


                                                      US 7,818,691 B2
                              45                                                                    46
with some data sources) to enable a list equal to or less than a     when the user only typed he! the number generated from the
certain number of items. This number, that the list of searched      data source would be greater than 3 and therefore the list box
item found in the data source needs to be equal to or less, may      would not show.
vary to any number, but in the example of FIG. 20 we will               The advantage of the automated search would be that the
assume it is four. Thus the list 331, when only "cou" is entered 5 word options would automatically appear with a manageable
by the character grid 27, would not show because there would         amount of options to select. The disadvantage may be that the
be too many entries in the list greater than four. Only when         grid reacted slower due to the grid being processed. The
coup is entered and the searched list 331 was four or less the       manual search also gives the user more control. The auto-
list 331 would appear. The position of the list 331 may vary.        mated or manual search could be selected depending on user
                                                                  10 preference. Whether using the automated or manual process,
It may be next to the character grid or as shown in FIG. 20.
The list 331 grid may have a more typical bordergrid appear-         the user then selects the appropriate word from the search.
                                                                     Once selected the term (e.g. 65) is shown in its correct posi-
ance with a blank space like 70, the menu items above the
                                                                     tion in a grid 166 within the HCG next to the list 331 grid.
blank space would be the list, and below the functions like
                                                                     Moving to this HCG grid 166 restores the HCG appearance
removing characters etc. Thus this automatic search occur- 15
                                                                     prior to the find icon been activated, and the HCG has the
ring in background as the characters are entered, then show-
                                                                     same functionality as if the term had been found hierarchi-
ing a list when the search entries were specific to less than a
                                                                     cally.
certain number, may be an option to eliminate the user even
needing to activate the search manually by a zeroclick 95.)             3) Moving Down over footer (e.g. 148 in FIG. 27) in central
After either a manual or automatic search, the pointer is 20               area causes the menu to page down one page for every
moved horizontally to the list 331 grid, then upwards to select            time the pointer moves over this area (but to cause a
a menu item (e.g. c/o cough 96). This then repositions the                 second page down the pointer needs to move outside this
underlying HCG with the correct hierarchical grids so that the             page down footer area then return to it). in lateral footer
next right hand grid of the underlying HCG selected (e.g. do               area scrolls down one record at a time (e.g. 149 in FIG.
cough entry 65) shows the selected entry in its correct hier- 25           27). These areas only work ifthere are hidden elements
archical context within the HCG. Depending on the speed of                 that can be viewed in this down direction. This style as
searching of the data source, this may be activated by pointer             the header can be varied for user preference.
movement over the menu items, the normal default, but may                  4) Moving the pointer through the right border of the
also be activated by a zeroclick in over the menu item, (e.g.                 highlighted element of the grid accesses the hierar-
even though not illustrated in c/o cough 96 there may be a 30                 chical sub data related to that element in the grid on
zeroclick control of any type for the menu item and a zero-                   the right border of the highlighted element. e.g. 150
click). The default hierarchical display of the term searched in              FIG. 28, the example shows the preferred arrange-
the HCG (e.g. c/o cough 96) would be the normal hierarchical                  ment where by moving the pointer within and through
menu context that the term would be normally found, and as                    the right borderof the row containing the cell "Exami-
shown in FIG. 20 it would be the next grid to the grid with the 35            nation of patient" accesses the sub data related to
selected menu item (96). The purpose is to provide a manual                   "Examination of patient" in the grid (with header
or automatic search engine, which can find an item in the                     "Examination of patient"). When the pointer moves
cascading hierarchical grid within its context of grids within                from the grid in focus to the subdata grid, the pointer
the hierarchical grid. Once the user moved from the list 331                  passes over a border. While the pointer is over the
grid to the underlying HCG, the appearance of the HCG 40                      border it can access a menu system called the border-
would return to that before the find icon was zeroclicked.                    grid (See FIG. 16, FIG. 17). See section on the bor-
Thus the user would be positioned in HCG in the correct                       dergrid for further description. With this style both
menu with the selected item c/o cough with the same func-                     left and right sides of each grid will have a border 64
tionality as if the user had found it hierarchically. The default             (it also is shown schematically in the drawings as 69).
display to the right of the list 331 grid would normally be grid 45           This border menu could trigger any function but usu-
166 with do cough 65 in this grid, however, this may be varied                ally it provides data and additional functions for the
and the search may have the option of having this default                     adjacent grids.
varied if different levels of hierarchical context were needed
                                                                     Variation in Style of Access to the Subdata Grid
on the search term (e.g. the subdata grid e.g. (167) or the
preceding grid 165 may be grid displayed and repositioned to 50         The normal style (FIG. 40) where the left border of the
the right of the list grid 166). Also the default location of the    subdata   grid lies on the right border of the grid in focus may
find icon or appearance of the icon may vary on the HCG. This        also be varied due to user/ developer preference to the Overlap
text search to locate the hierarchical status may be used in any     Grid Style.
appropriate context.                                                 The Overlap Grid Style (FIG. 41)
   Thus in summary, a manual list is created by the user 55             The pointer moves within and past a certain proportion of
selecting the first few letters of the word to be searched for       the horizontal length of the grid row (if multiple column grid)
then selecting search.                                               or cell (if single column grid) e.g. Moving the pointer further
   The automatic search is monitoring constantly the first few       horizontally past the point 172 in the respiratory symptoms
letters you are entering and as soon as the number of possible       grid 166, it triggers the left border of the grid containing the
word options for those letters in a particular hierarchical 60 sub data of the highlighted element in focus, to move the sub
cascading grid (or any data source the user wishes to search)        data grid's left border horizontally to overlap the grid in focus
becomes equal or less than a certain number, a list is dis-          to the horizontal position of the tip of the lead line 172. This
played. In another example, FIG. 21, if the user/developer           enables the user to transverse wide grids quicker by only
selected the certain number of list size to be 3 and the data        having to move the mouse a proportion of the horizontal
source only had 3 words beginning with hell as shown in the 65 length of the grid row. It also enables the grid in focus and its
list box in FIG. 21, the list box (i.e. the box containing Hello     subdata grid to be of normal size enabling more grids to fit on
103) with the 3 words would appear automatically. Whereas            the screen.
       Case 6:19-cv-00569-ADA Document 1-1 Filed 10/04/19 Page 69 of 91


                                                     US 7,818,691 B2
                            47                                                                        48
5) Moving the pointer to an element of the grid to the left of               8) Alternatively when the grid reached the boundary of
   the current grid then causes the display of the current                      the area allocated for the cascading grids, the grid
   grid to show the sub data of the selected cell (150) in the                  could reverse direction and go backwards over the
   previous grid. e.g. FIG. 27 shows that the subdata grid                      existing cascading grids. (See FIG. 33) Thus to trace
   reflects the grid in focus selected element (143). The          5            back to the beginning of the hierarchical grid you
   pointer over the history/symptoms 143 causes the                             would have to first move to the right most boundary
   appearance of the History/symptoms subdata grid. Mov-                        and then back to the left where the grid originated. The
   ing horizontally from the element 143 to the subdata grid                    reverse grid (e.g. grid 167 containing 157) may be at
   with header History/Symptoms then causes this grid to                        a lower level so that all the preceding grids (e.g. the
   become the grid in focus and further triggering other
                                                                   10           rest of the grids on FIG. 33) could be accessible to the
   subdata grids if they existed for the cell that the pointer                  pointer so that the user could move directly to any of
                                                                                the existing preceding grids. If the Zeroclick was used
   was over in the grid with the header history/symptoms.
                                                                                the direction of the Zeroclick path may also trans-
   Moving the pointer from the History/Symptoms grid left
                                                                                posed for the reverse grid's new direction depending
   back to the Clinical description grid then causes the           15           on user preference. Also ifbordergrids were used they
   element highlighted in that grid to generate a subdata
                                                                                may be in the normal position for the grid but they
   grid for that element. Thus if pointer is moved back over
                                                                                may also be transposed for the reverse direction
   the grid cell Examination of Patient (150 in FIG. 28)
                                                                                depending on user preference. This style ofreversing
   causes the subdata related to that element to be shown in
                                                                                the grid could be continued if the cascading grids
   the right subdata grid thus to be changed from history/         20           return back to the left hand boundary. In this case it
   symptoms subdata to the examination of patient 151
                                                                                would be the original direction of the grid but at a
   subdata. Any other subsequent hierarchical grids
                                                                                lower level. This process could continue with further
   derived from a previous different clinical description
                                                                                boundaries. 9) In the circumstance when the user
   cell prior to moving the pointer back from the subdata
                                                                                wished to show more rows than could be visible due to
   grid to the clinical description grid over 150 are made         25           the vertical screen distance being unable to support
   invisible and the subsequent right grids will only reflect
                                                                                the distance required for the resolution of the text of
   subdata related to that item. If the pointer moves back to
                                                                                the row, the height and width of row in focus would be
   a cell in a previous grid with no subdata related to it,
                                                                                of normal size and the remaining rows would have
   there will be no grid generated for that item or if the
                                                                                their height reduced. As the user moved the mouse
   developer prefers the grid generated will be empty. (e.g.       30           over these remaining rows, the row in focus would
   in FIG. 29 the pointer is over 157. The user moves back
                                                                                expand to be readable (e.g. 157 of FIG. 37) 10) If the
   to the grid to the left and moves the pointer over 155 in
                                                                                headings and subheadings of the grid in focus were of
   FIG. 30. Because respiratory symptoms NOS 155 has no
                                                                                such a long length, the row in focus could have the row
   associated subdata, there is no grid to the right of the grid
                                                                                height made wider to support multiple lines. 11) The
   containing 155.)                                                35           grids have been described for users who have a left to
   6) Consequently any data in a hierarchical structure can                     right preference. For those with a right to left prefer-
      be located rapidly via a hierarchical method for a                        ence or up to down or down to up the grid structure
      particular element found.                                                 and functions could be transposed to adapt to that
   7) The user/developer may prefer the width of preceding                      user's direction preference. E.g. the HCG could start
      grids not in focus to be reduced in width and/or over-       40           on the right hand side of the screen for Arabian text,
      lapped. E.g. in the circumstances when there are mul-                     and the other grids would appear with the grid in focus
      tiple grids displayed in the cascading grid, required                     on the right and the subdata grid on the left the left.
      then to enable the grid to fit in the screen, the grids                   This transposition feature may also be applied to the
      preceding the one with the focus would be concat-                         bordergrid or qualifier grids and may be user or devel-
      enated (FIG. 62), and only the grid in focus will be of      45           oper adjustable. 12) The border, style, text font prop-
      a size that makes the element text of the grid in focus                   erties, colour etc of the grid could be varied to user
      and the next right hand grid with the sub data of the                     preference. The HCG grid shows the width of the
      element in focus appropriately visible (e.g. FIG. 62                      grids being equal and on the same horizontal level.
      the last two left hand grids are larger than the previous                 The scroll bar allows the user to see the complete
      concatenated grids prior to the grid in focus headed         50           word or any other fields. If user/developer preferred
      Significant History). In some circumstances the width                     the text may be adjusted
      of the grid in focus may be dynamically expanded as                  Automatically to fit the length of the largest word or phrase
      well as concatenating the width of the other grids to             in a given element of the grid. If space were at a premium
      improve the visibility of the elements of the grid in             using the following techniques 7-10 the text in the highlighted
      focus and the sub data related to it in the next grid to     55   element of the active grid would be visible. The scroll and
      the right. The ultimate shrinkage of the preceding                other current features of grids may or may not be present.
      grids to the one in focus would be when the grids form
      the width of a line. When moved over the line that grid           II) To record the element of hierarchical data and/of its hier-
      becomes in focus, and expands to a visible size along             archical status. Depending on user need and preference this
      with the right hand grid with the sub data of the            60   can be done by a click (e.g. Left mouse click*) or using the
      element. Alternatively the preceding grids could be               Zeroclick method described below. A further click or Zero-
      overlapped (FIG. 41). Moving the pointer back in a                click would delete that recorded data for that particular ele-
      left direction from the right subdata grid to the pre-            ment. Thus by repeated clicking or using the relevant Zero-
      ceding overlapped grid causes it to become fully vis-             click click, the element of data would be recorded and deleted
      ible and not overlapped with normal width e.g. the           65   repeatedly. It is thus easy to add or remove data for every
      width of the FIG. 40 grid compared to the same grid               element of data in the hierarchical grid When the data is
      overlapped in FIG. 41.                                            recorded the element of the grid selected would be high-
         Case 6:19-cv-00569-ADA Document 1-1 Filed 10/04/19 Page 70 of 91


                                                        US 7,818,691 B2
                               49                                                                       50
lighted in a different colour e.g red and/or style and/or                 VI) Easy modification of grids. Hierarchical data can be
checked style from the highlight colour showing the position              imported from the grid and modified within the grid by nor-
of the mouse. If the user goes back to the selected item to               mal editing (adding, deleting, modifying) of the columns.
remove it. The colour and/or style would return back to an                There is the ability to use drag and drop (or a zeroclick
unselected item, and it would be deleted from the recorded           5    equivalent to select the item and another zeroclick to paste the
data. In the diagrams showing the HCG, there are no Zero-                 item) to bring a element with a code from another cascading
Click controls shown. This is because it is an optional style.            grid or within a cascading grid or grid and drag it into any
As the HCG is used primarily for displaying and recording                 position on the new users grid. The sub data associated with
data in functions (as opposed to the bordergrid and qualifier             the code would then automatically be accessed unless the user
grid structures which may activate up to all functions of the        10   decides to design their own structure by overriding the default
program) the zeroclick control in the cell which is under the             code [e.g. read code] with theirown recordset/cascading hier-
pointer will only usually appear for that cell; the other cells of        archical structure for the new element). User defined record-
the HCG will not show any zeroclick control until the pointer             sets may then include the default read code sub data as one of
moves over that particular cell. The appearance of a cell with            its choices.
a zeroclick control is shown in FIG. 10. This illustrates the T      15
                                                                          VII) Creation and modification of Grids. There would be a
shaped zeroclick. Thus in one method to record the No Cough
                                                                          menu with items related to "Grid Options" (the menu name
via a zeroclick, the pointer needs to perform a left to top right
                                                                          and menu items, and their location, could be altered for user
angled (pointer movement in contact with 12,13,14 within the
                                                                          preference, or the GUI chosen to activate these options).
arrow boundary of the arrow T shaped 21 ZCC which is the
                                                                          There would be a menu item to change the mode of the grid
boundary of the path 3) zeroclick. To remove No Cough the            20
                                                                          from the normal recording mode to the mode which allows
user just repeats the left to top right angled zeroclick.
                                                                          modification of the grid. There would be separate menu items
Recording Data Features.                                                  allowing for importing and exporting of data from the grid,
                                                                          creation of a new grid, opening one or more other grids so data
1. Pointer device Single click or Zeroclick equivalent records
                                                                          can be dragged and dropped from the source grid to the
the highlighted element of data.                                     25
                                                                          destination grid being modified.
2. Repeated Pointer device Single Click or Zeroclick equiva-
                                                                          VIII) The variations in style of the hierarchical grid To show
lent removes the highlighted element of data.
                                                                          the variation of style of the cascading hierarchical grid, in
3. In the preferred system the highlighted data is recorded in            effect, it may become a tree view, which could locate an
an editable text box with its hierarchical status. The hierarchi-    30   element of hierarchical data by pointer movement alone. For
cal status can be stored as a code. Every bit of recorded data            example, as described in 7) above, the ultimate shrinkage of
whether in code form or free text will be classified to a known           the preceding grid would be a mouse sensitive line. If further
code. Thus all data elements stored can be compared. See                  modification of the style of the grids were changed the tree
"The record structure required for the modification of the                view sty !es in FIG. 42a-d may be imitated [e.g. the grid would
HCG" for further details.                                            35   have an icon column (which could have various icons----open,
                                                                          shut, various on icons which describe the classification of the
4. The recorded data in the preferred system is stored in an
                                                                          current text element), a line column (allowing for the hori-
editable recordset.
                                                                          zontal lines and/or vertical lines of the tree view), with a
III) To access a qualifier grid this can be done by a click (e.g.         column for text, and the rest of the grid made invisible
Right mouse click) over the underlying element of hierarchi-         40      (e.g. the cell lines and borders may be made invisible) and
cal data or using the Zeroclick control described below. This             the position of the top of the right hand grid with sub data was
allows the user to add structured sub data, which can system-             positioned underneath, indented and below the highlighted
atically describe the selected element of hierarchical data. To           element of the preceding grid. It is possible to see how the tree
access the qualifier grid using the example of FIG. 10, a left to         view structure (FIG. 32) can be formed by rearranging the
bottom right angled zeroclick is used (pointer movement in           45   cascading grid in the tree view pattern. It also could be rear-
contact with 12,13,15 within the arrow boundary of the arrow              ranged for any form of hierarchical grid, which needed to be
T shaped 21 ZCC which is the boundary of the path 3).                     adapted to be sensitive to mouse movements alone to traverse
                                                                          the hierarchical grid. FIG. 42a-d shows two types of modifi-
IV) Easy importing and exporting of data into the grid. Any
                                                                          cation of the tree view enabling them to be operated by
hierarchical data may be imported into the grid. This may be
                                                                     50   pointer movement alone in addition to the standard activation.
indented text, outlines, or databases with codes. The data
                                                                          They show a couple of different appearances of the treeview
would be analysed to see if there was an associated code (e.g.
                                                                          but the appearance may be modified for developer/user pref-
the Read Code) with the heading. The data would then be
                                                                          erence. The treeview shown in FIG. 42a-d operates in the
displayed in the HCG format. i.e. the highest level of heading
                                                                          following fashion.
would be shown in the first grid, and subsequent grid based on
                                                                     55      To locate the hierarchical subdata the pointer needs to
the subdata grid for the highlighted element/cell/row of the
                                                                          come into contact and may require a further zeroclick over the
preceding grid.
                                                                          tabbed folder 176 (please note that the folder icon may be
V) How the cascading grid works. Moving the pointer over an               varied to any icon 176), It would have a closed and an open
element of the grid highlights the cell or row underneath the             appearance (and/or+/- signs-not shown for simplicity) to
pointer. It also triggers a search for sub data related to the       60   represent whether subdata is showing. The hierarchical tree
highlighted element. Each element of the first menu would                 view would show the main headings to locate data. In the
then have an associated code, which searches/filters for an               preferred method of using the tree view to locate data without
appropriate recordset or file ( storing a recordset) or sub array         needing mouse clicks, the tree view would be activated by
of data containing the recordset of the next level of elements            mouse movements over its structure. Moving the pointer over
related to that sub data level. (FIG. 48). That sub data record-     65   the text would highlight text 174 under the pointer, and a
set would be the datasource for the next grid on the right hand           zeroclick control associated with the text would appear to
border of the highlighted element.                                        enable the user to record data like the HCG as described
         Case 6:19-cv-00569-ADA Document 1-1 Filed 10/04/19 Page 71 of 91


                                                       US 7,818,691 B2
                               51                                                                        52
previously in section of the HCG and activation of a qualifier            lighted text (e.g. 17 4, 179) would have a zeroclick control as
grid in section III of the HCG section. Moving the pointer                described in the sections illustrated by FIG. 10. The icon 17 6
over the icon 176 would access the subdata (176 in FIG. 42a               may activate the subdata related to that heading to appear by
before the pointer comes in contact with the icon 176 shows               the pointer coming into contact with the icon if the user
no subdata. However, after contact with the icon, or contact              prefers speed ofaccess to subdata. However, the icon 176 may
with the icon and a zeroclick, this makes the subdata 179 in              require a further zeroclick by the appearance of a zeroclick
FIG. 42b appear). To make the subdata 179 disappear and the               control related to that icon to activate the appearance of the
tree view shrink to the appearance prior to the expansion                 subdata tree. The tree view may also respond to standard click
required for the subdata, the pointer needs to be moved back              methods. The importing of data into the grid and the modifi-
to the vertical line 175 in FIG. 42b. The appearance of the grid     10   cation of data as described in points IV and V of the hierar-
then reverts to FIG. 42a prior to the subdata being open. If the          chical cascading grid also apply.
user moves the mouse to the vertical line 177 then the subdata               The above describes the default way that the tree view
for history (e.g. CVS symptoms, Respiratory symptoms and                  could be used to locate and record data with one click and/or
any further subdata symptoms on the screen related to the                 ZeroClick. Other variations achieving the same functionality
history) would become closed and only history would show             15   could also be used.
as the highest level of the tree view. To reopen the subdata                 The second variation is that any the grids can have multiple
related to history the pointer would need to come in contact              columns. The grid works in the same manner that the high-
with the icon 173 and in addition may require a further zero-             lighted row controls the sub data shown in the right hand grid
click on it depending on the progranimer/user preference.                 yet when the mouse moves over each column of the row it
Accessing the sublevels is achieved by coming into contact           20   could have difference responses to the mouse clicks and the
and in addition may require a further zeroclick depending on              Zeroclick for each column. Thus each column may have
the developer/user preference with the folder icon relevant for           independent actions of different columns but all would show
the sublevel. Thus moving the pointer back to appropriate                 the same sub data in the right hand grid related to the row
vertical level collapses and closes the treeview subdata to the           highlighted.
right of that vertical line. Moving the pointer to the appropri-     25
ate central header area 180 to page up, header area 181 to                IX) Any style of hierarchical grid may be modified using the
scroll up, footer area 183 to page down, and footer area 182 to           above principles and thus require less clicks and/or become
scroll down may be achieved in an identical manner as                     more efficient. The modification of the Tree View demon-
already described for a HCG grid previously. When the                     strates how any hierarchical grid may locate an element of
pointer moves over the appropriate area                              30   hierarchical data and if appropriate, to record the data by
   e.g. 180 to page up, ifthere are further items above out of            pointer movement alone. (See FIG. 42 a-d for diagram and
view then the treeview pages up. The user would need to move              description above of two examples of this modification.) In
off area 180 and then return to page up a second time. This               essence the Tree View is a hierarchical grid which can be
mechanism applies to the scroll up, page down and scroll                  expanded or reduced by clicks. The modified tree view is a
down areas as well.                                                  35   hierarchical grid, which is expanded or reduced by mouse
   The position of the folder icon 176 in the preferred tree              movements. Using Zeroclick principles and adapting the
view would be after the text as opposed to the standard tree              above methods, any style of hierarchical grid could be modi-
view. This reduces the accidental triggering of the subdata               fied to be used for design of hierarchical grid and may usually
expanding as the pointer movement over 176 is more unlikely               be improved to need less clicks to implement the location and
during the pointer movement either to highlight the text 17 4        40   selection of an item of hierarchical data. Thus methods of the
to record it or moving back to preceding vertical line 177 to             cascading hierarchical grid being operated by pointer action
get to a higher data level. The position of the icon that acti-           alone may be applied to any hierarchical grid.
vates the subdata would be done so that the movements would               X) Variation of the hierarchical grid in displaying recorded
flow better and minimises the risk of activating the high-                data. The hierarchical cascading grid is also very useful in
lighted element. This position of the icon e.g. 173 and 176          45
                                                                          displaying recorded data which has already been recorded by
may be varied to have the traditional appearance of the tree              using the cascading grid. The medical recording system
view. Additional care would be needed to avoid accidental                 shows a variation using a combination of the above features.
triggering of the icon, and the best way to achieve this would            Recorded medical data enable the doctor to get an overview of
by requiring a zeroclick with a ZCC (any one of FIG. 11). If              the patients medical conditions. See medical section FIG. 52
the developer/user did not wish a zeroclick associated with          50
the icon, then to reduce the likelihood of accidental triggering          Medical Conditions
   when the user moves the pointer back to the preceding                  Screening Details
vertical lines to close the subdata folders to that level or while
trying to highlight the text of that subdata may be achieved by           Financial Details
making the icon smaller and increasing the gaps 184 between          55      The best display for the medical conditions is a multiple
Folders.                                                                  columned grid. Highlighting a specific condition row would
   The default action of moving to preceding vertical levels              trigger a specific qualifier grid. This qualifier grid would be at
would always close the data to show the hierarchical path as              the right hand side of the medical condition grid. It would
a heading to the grid. (This could be changed to the normal or            have a default, as seen in overview. The qualifier grid for
other user preference.) The effect of using this grid would be       60   displaying data has additional functionality of displaying all
similar to using the cascading hierarchical grid except the               useful data, which is recorded under the condition. Thus the
preceding grid to the active one would be decreased in width              menu items after a condition is selected show the most com-
to a vertical line. Using the Tree View would enable the same             mon views. The most, important principle in displaying pre-
functionality of the hierarchical cascading grid in a much                viously recorded data is that the user should never need to
smaller space. The method of using the tree view to record           65   duplicate data previously entered. The different views should
text, remove text, or activate the qualifier grid would be the            enable the user to be reminded of the previously recorded
same as described in section II or III of the HCG. The high-              data, be able to modify the changes since the last record and
         Case 6:19-cv-00569-ADA Document 1-1 Filed 10/04/19 Page 72 of 91


                                                       US 7,818,691 B2
                              53                                                                        54
the effectiveness of the last management step, and to be                 eases with numbers or percentages reflecting the practice
prompted within the recording process of the additional                  population. The doctor would then select infections (which
worthwhile clinical data to record.                                      would have the total number listed) then select the urti sub-
                                                                         data from that. This would enable the doctor to get a complete
The Design of the Grid for the User to Use Keyboard Inde-
                                                                    5    overview of the practice data. The search would then be able
pendently from the Mouse.
                                                                         to find all the patients under one condition, and then all the
    The usual arrangements of tabs for different controls on a
                                                                         clinical features and managements used for that condition.
form apply. Care would be taken that the users may be able to
                                                                         Since all the data is hierarchical and all the data is related to a
transverse the HCG without having to use a mouse. This may
                                                                         read code, all information regarding a patient would be sta-
be done by arrows. In addition the HCG may have the option
                                                                    10   tistically analysable using conventional search operators.
of the user having an alphabet (187 of FIG. 43) to represent
                                                                         Then the doctor could use the border or qualifier grids in
the rows of the grid in focus. By pressing an alphabet key it
                                                                         search mode to specific the exact features from the read codes
would move, highlight and focus the element of the row
                                                                         that the user would need to specify the exact clinical features
represented by the alphabet letter chosen. The letters a-z
                                                                         or therapies that the user would need, to include or exclude
represent a row of the elements within the grid. Each grid
                                                                    15   from that given population. Two very important search struc-
would have a number 1-9. (See 185, and 186 of FIG. 43). If
                                                                         tures would be listing the management for a given condition.
there were more than 9 cascading grids the grids would be
                                                                         The subdata grid for the condition would show the variation in
numbered O1-09. If further grids then 001-009. Thus by press-
                                                                         the patient population of the different managements of the
ing the alphabet letters the user could locate any element in a
                                                                         patient for a similar condition. The subdata groups for each
hierarchical manner without needing to use the mouse. Fune-
                                                                    20   management would look for how that management changed
tion keys or other character keys or standard keys (e.g. delete)
                                                                         clinical features. Thus if the cost for each management is
could be used for record, delete, qualifier grid, border grid
                                                                         known for a given change in clinical features a given cost
patternclick and for any other needed function. The normal
                                                                         effectiveness may be attributed. This would be done for all the
pointer movement keys could traverse the grids in the most
                                                                         different management steps for the conditions. Automati-
appropriate style e.g. up, down, left (preceding grid), right
                                                                    25   cally, this is producing a wonderful research database about
 (subdata grid). To increase speed the spacebar could access
                                                                         the cost effectiveness of each management for each clinical
the right subdata grid, and the backspace could access the
                                                                         change. These could then compared as further research into
preceding grid. The pressing of the alphabet could be altered
                                                                         the most cost effective managements for each condition.
to avoid the spacebar or right arrow being needed to move to
                                                                         Since all data is linked to read codes, even free text, all the
the subdata grid. By pressing the letters of the alphabet it
                                                                    30   data recorded may be analysed. This may be done by the
would have the effect of pressing the alphabet letter and the
                                                                         border grid or qualifier grid giving the user search criteria for
 spacebar. This allows rapid location of any element in the
                                                                         each read code as follows:
hierarchical grid as it saves the additional pressing of buttons.
Pressing a shift with the alphabet letter would allow move-              Search Criteria. This lists some of the criteria that the may be
ment within the current grid without the effect of moving to             used These operator apply to Numerical Data fields or Date
                                                                    35
the subdata grid by the pressing of the space bar or right arrow.        fields Greater than, Less than, Equal to, Not Equal to Range
The use of Ctr! and the alphabet letter would have the effect of         between two values or dates using a bordergrid character style
just moving to the current alphabet letter in the grid and               to enter figures
recording it. Enter could have the effect of recording the                  These operators apply to Text Fields Equal to, Not Equal to
currently highlighted grid. Repeating this process would                 Type the characters using a bordergrid character style to enter
                                                                    40
remove the recorded item. The design of each form could                  figures x_means multiple wild characters,? means wild single
have a HCGwith alphabet rows that by pressing a letter would             character Order of Records displayed Display Criteria Every
enable location of any control area on the form (which would             Record, Group Heading 1, Heading, Total
have normally have been done by the tab key). Having located
                                                                         XI) Tips for designing User defined templates using the HCG
the control area, this would activate a bordergrid with an
                                                                    45      The structure of hierarchical data in the HCG should be
alphabet using rows for each control area, enabling any func-
                                                                         organised for most rapid data entry, e.g. in a medical system
tion for that control area to be done by keyboard entry alone.
                                                                         with common conditions, their clinical features and therapies
 Subsequent alphabet hierarchical cascading grids could then
                                                                         easier to access than the rarer ones. In medicine there are
give the user access to the entire functionality of the form
                                                                         default details which are recorded the most. This will also
without needing to use a mouse.
                                                                    50   occur in other speciality fields.
XII) Uses of the HCG                                                        The organisation of the data grid must reflect ideal record-
   This could be used for any display or data input for any              ing patterns for each given clinical setting E.g the patternclick
hierarchical data. The HCG is also a good format to perform              would be used for the group of clinical features and therapy
a search engine. The user selects a search mode for the HCG.             Try and have only one keypress for each common recording
This would then allow the user to select features for the           55   pattern (e.g. clinical features or treatments that usually go
population of records that the user would search. E.g. for               together) using the patternclick. Have the common variation
medical records the population statistics of patients and the            nearby, preferably the same grid as the common pattern-
different features would be included as a field that would               clicks, which can be accessed by the bordergrid. Thus the user
generate the appropriate HCG, listing all the possible features          can deselect certain individual items from the PatternClick
regarding that patient population that the doctor wished to         60   and also record other features by selecting other items in the
search. It then may be presented in an HCG format. Thus the              grid. Have the flexibility for adding user preference. Make the
HCG could show all the data from the most broad classifica-              recording process educational eg teaching the correct man-
tion to the most detailed. E.g. if a search was for colds, the           agement. Make the recording process eliminate mistakes. The
user would change to search mode and the diseases of the                 branching multiple cascading hierarchical grid. This is a
practice would be counted and listed in the hierarchical for-       65   design of a cascading hierarchical grid that allows for every
mat. The doctor would move from the respiratory system                   selected element (or elements) of a grid the opportunity for
disease. It would list the breakdown of the respiratory dis-             multiple menu choices to be selected and activated for that
         Case 6:19-cv-00569-ADA Document 1-1 Filed 10/04/19 Page 73 of 91


                                                        US 7,818,691 B2
                               55                                                                        56
single element by pointer movement alone, yet to maintain                 useful and/or authoritative and can be related to all other
the function of the cascading hierarchical grid. The multiple             codes. It will be this code, which is the principal code that
menu choices could be views of related data to the element                governs the structure of the hierarchical grid. Based on this
chosen, control of the function of the grid or objects display-           code the highlighted cell in focus will use this code to search
ing that data, a menu choice accessing a qualifier grid, menu        5    for the derivative data to fill the subdata grid unless a descrip-
choices with default record patterns. A way to achieve this is            tive term has a UDC instead or no HIC code. User defined
to have a border which is pointer sensitive between the grid              Code (UDC) to locate sub data Field This allows the user to
with the highlighted element of data and the grid with the sub            define a code, which will trigger a recordset based on this
data of the element. If the user moves horizontally across the            code instead of the HIC field code, to fill the derivative sub-
border between the grids, the hierarchical cascading grid            10   data grid. This is a code that enables the user to get the
(HCG) works as described above. If the pointer changes                    derivative record set of data for the highlighted element. This
direction and moves vertically up or down within the border               could be done by using the code as a pointer to a recordset
area horizontally aligned to the element then it could activate           (e.g. a recordset within a database or a recordset within a file
the additional menu choices for that specific highlighted ele-            structure or any data source).
ment. These menu choices could have any function but the             15      Location Identifier Code (LIC) Field of the current ele-
following example can show the recording function.                        ment/cell within the hierarchical grid
                                                                             This is a hierarchical code relating to the current hierarchi-
XII) The Function of the Click or Zeroclicking Action of the
                                                                          cal grid. This is unique and generated for each data element
HCG May be Varied for the User or Developer Preference.
                                                                          within the HCG. This represents the relative position of any
   The left mouse click causing the recording and removing of
                                                                     20   cell or element of data within the complete hierarchical data
cells or rows of data usually in a hierarchical manner, the right
                                                                          structure. It allows the computer to classify every term in the
mouse click activating a qualifier grid, the left mouse double
                                                                          HCG in relationship to a known HIC value.
click activating a patternclick, the right mouse double click
being user defined are the preferred actions of the mouse                 An Automatic Classification System.
clicks for the hierarchical grid. However, these all could vary      25      The computer can classify any term in relationship to a
depending on user preference and different mouse devices                  known HIC. If a term has been user defined within the clas-
with extra buttons or controls. In effect the user/developer has          sification system, when that term is recorded it will be nor-
the choice of at least four mouse clicks (left and right single or        mally be recorded with its HIC code (the read code in our
double clicks) and four Zeroclick emulated clicks. In an                  example e.g. the term "Impaired Exercise Tolerance, with the
advanced option of changing the grids, the user may be given         30   code 185.). Ifthere is no HIC then the computer automatically
the option of changing the default grid reaction to attach the            creates a code related to most specific HIC code Selected
recording and qualifier grid to their preferred mouse click or            within the hierarchical manner to get to the current descrip-
Zeroclick style. The user also may have the option of activat-            tion.
ing other application or HCG functions with a click or Zero-
click action of their choice.                                             How the Computer Classifies a Term with No HIC to the
                                                                     35
                                                                          Nearest HIC
Modifying the HCG                                                            This could be done in numerous ways.
   The user will have the ability to change and reorganise the               E.g. if a user wished to select a read code term "Impaired
HCG to any structure they would prefer. E.g. the default                  Exercise Tolerance" (stored in the DF). Its associated HIC
organisation for the HCG for a medical recording system                   would be 185. (the read code). If the user wished to further
would be to organise the data in specialities. Under each            40
                                                                          define the Impaired Exercise tolerance with its onset (14/3/
speciality would be listed the history, examination, investiga-           1999)-See FIG. 48.
tion, treatment and all the common conditions with structured
                                                                             TheHICfortheonsetwouldber185           ... ltonsetld14/3/1999
data and defaults for each. However, if the user wished to
                                                                          R tells the computer this is a read code. In reality the r would
regroup or design their own HCG structure e.g. adding a list
                                                                          refer to a specific version of a read code at a given time. Thus
for chronic disease management to the main menu, the fol-            45
                                                                          the computer would always be able to compare any data
lowing or similar record structure would be required to give
                                                                          recorded by a doctor with another doctor even if the medical
the user this flexibility of the grid.
                                                                          code system and/or the read code system changed. 185 ... is
The Record Structure Required for the Modification of the                 the read code for "Impaired exercise tolerance"
HCG                                                                  50      The I would be a delimited character informing the com-
   To achieve this you will need a comparable ( see section on            puter of another piece of qualifying data. The letter t would
variation of data implementation described below) recordset/              represent free text. i.e. it would inform the computer what
array structure or a record with fields that fulfil the following         type of qualifying data was coming and how it should be
functions. The developer could design a HCG with the fields               interpreted and processed. The onset would be free text. It
that were necessary for the degree of modification or func-          55   could, however, be a read code, e.g. time since symptom
tionality he wished to allow the user. i.e. lesser functionality          started; 1 D3 ....
may require less necessary fields. The structure will be                     In this case the HIC for the onset is r185 ... lr1D3 ...
described as a record with the following fields. This will allow          ld14/3/1999. In this way any data whether coded or any type
a data driven HCG (names may be different, but function will              of free text data can be classified with its exact hierarchical
be the same).                                                        60   status The I would be a further delimited character informing
                                                                          the computer a further piece of qualifying data was occurring.
Definition Field (DF)
                                                                          The d would represent that the qualifying data was a date.
   This requires a description of the term, which is visible to
                                                                          14/3/1999 would be the qualifying date data.
the user.
                                                                             The single character after the delimited character could
Hierarchical Identifier Code (HIC) Field                             65   classify all the different types of data that were likely for the
   This is a code classification system, where the descriptive            HCG. E.g. r could stand for a further read code, n for numeri-
term is classified. It is preferable that this code is the most           cal data, p for patient
         Case 6:19-cv-00569-ADA Document 1-1 Filed 10/04/19 Page 74 of 91


                                                       US 7,818,691 B2
                               57                                                                       58
   Also if a qualifier grid was chosen for a term in the HCG              depending on the use of the HCG. E.g. if a textbox/photo/
which did not have a defined HIC, the nearest defined HIC                 sound/video/multimedia is needed to be shown in conjunc-
will be used, even if it was a few grids previous to the qualifier        tion with a highlighted cell. To prevent slowing of the grid
grid. E.g. supposing "impaired exercise tolerance" did not                these other fields would normally point to the data elsewhere
have a read code defined in the HIC, the computer would then         5    than the record in memory, so not to slow the HCG grid down.
look for the next nearest defined HIC, which would be "Car-               The data may only be displayed by a click, Zeroclick, bor-
diovascular Symptoms" with 18 ... as its read code. The                   dergridmenu option or qualifier menu option to prevent slow-
computer would then automatically assign the HIC for 14/3/                ing of the HCG, unless the computer system was of sufficient
1999 being the onset of impaired exercise tolerance as 18 ...             speed and memory capacity to store all this type of data in
ltimpaired exercise toleranceltonsetld14/3/1999. Thus every          10   memory and display it with minimum delay. This type of data
data recorded (e.g. in patient's notes) would be linked to the            may be used for additional information for correct selection,
nearest read code (or any other authoritative medical code),              implication of selection, and other user feedback. Thus this
thus all recorded data including free text will be analysable.            record structure if fast enough may show any form of multi-
Thus any data shared with other doctors would be recognis-                media data related to every cell of the HCG, in addition to the
able. E.g. if a doctor wished to send another doctor informa-        15   normal subdata of the HCG. This may provide any Zeroclick
tion regarding a patient e.g. the onset of impaired exercise              with suitable multimedia data so that all additional informa-
tolerance it could be sent.                                               tion required precise knowledge about a function to be acti-
   pPatient NHS number (or any other unique identifier)                   vated, and/or its implication may be made known prior to the
laDrlrvinelr185 ... ltonsetld14/3/1999 Pis the code inform-               completion and even after the completion of the function
ing the computer this is a Patient's NHS number), I delimiter        20   (telling the user the full consequences of having trigger the
for new qualifying data, a is the qualifying code to inform the           function) so that the user is fully informed.
computer of the author of the information.                                   Variation of the design of the data structure to achieve the
   From the above example the pattern of delimiter (I), a                 above functionality of the HCG. The fields could vary per
single character for a qualifying code and the remainder of the           record to run this data. The user could add more fields to
data until the next delimiter is one way an automatic accurate       25   subdivide the sections e.g. the OLD field or could use one
classification system can be created based on any existing                field for a pointerorpointers for several of the fields described
hierarchical code structure and shared between different                  above. Thus a variety of data implementations could be done
practitioners. This pattern could allow for numerous different            to achieve the above functionality depending on developer
types of data to be transmitted by having different qualifying            preference to drive the data and functionality of the HCG grid
codes for each. Standards could them be applied to the quali-        30   specific for the developer's need.
fying code. This could also apply, to any other hierarchical                 How the structure works to allow the creation and modifi-
code outside the medical field. These new automatic classi-               cation of the HCG. How to achieve the design of the HCG
fications once they become standardised could then become                 where user can freely modify and change the hierarchical
the classification e.g. the "New" read code.                              order of the data within a HCG structure based on a known
   Thus every piece of information recorded would be clas-           35   classification system. One way to achieve the HCG is shown
sified according to it exact hierarchical status and easily               below by an example with the read code.
accessible for statistical analysis.                                         E.g. the read code is a known medical classification sys-
   For the existing terms with read codes, they would be                  tem, which currently has five characters to indicate the hier-
recorded in an appropriate manner according to their code.                archical classification of most medical terms in relationship
The structure of recording would always to link all clinical         40   to the Read Code structure. A medical term (term, term_30
features to a condition. Hone was not supplied the computer               characters long, term_60 characters long) would be visible in
would allow a provisional free text description. Other linked             the OF. The read code would be in the HIC field. Normally
data sources (OLD) field is the code that links the data                  when a term is highlighted, the HCG would use this code in
required for the Bordergrid, other branching HCG's, Quali-                the HIC field to search for sub data related to it and show it in
fier grids, and Pattern Clicks for the relevant highlighted item.    45   the grid to the right of the grid in focus. Thus provided the
The structure of the data source pointer for the other data grids         UDC field was empty and there was a read code in the HIC
associated with the selected element may be any method that               field then this would be the default action of the grid. If the
could store data for those functions. One way to do this would            UDC in a record had a defined user defined code as well as a
be to have a recordset for the bordergrid. The bordergrid in              defined code in the HIC field then the HCG when searching
modify mode would be a recordset with records that may have          50   for the relevant derivative sub data for the subdata grid of an
the following structure                                                   element in focus would use the code in the UDC field to look
   The pointer for OLD would point to another recordset in a              for the user defined recordset. The HCG uses this UDC to
datasource. This recordset may have records that may have                 search for the relevant subdata for that highlighted record.
the following structure.                                                  This UDC may point to any datasource that the user chooses
                                                                     55   e.g. in files, databases, delimited text etc
DF for the Menu Item.                                                        (i.e. and structured data source that could generate a
   SGDC for sub grid data code. This is the code that points to           recordset/array with the appropriate recordset structure). One
any data source for the data for the recordset for the grid. Each         example, of the UDC would be a delimited text file. This has
recordset would be appropriate for the function of the grid.              the advantage that it may be sent as an attachment by email
E.g. FC for the function code. This instructs the computer           60   and dropped into a relevant directory so that the program may
what type of menu item the FC is, and how it is to operate. The           read the filename as a UDC in this directory. Thus by email
user would select from a drop down list of various alterna-               the HCG may be continuously kept up to date in background
tives. These also may be any other function that the developer            mode.
wished to include for any useful function within the general                 If the given record had both the HIC and UDC field empty
program.                                                             65   then it would rely on the LIC code. Recording of data. The
   Other Fields. Rich Text/ordinary text fields, Multimedia               data recorded could be just the DF. However, the data
data, or any other files may also be linked to the record                 recorded would normally be associated with a HIC code.
           Case 6:19-cv-00569-ADA Document 1-1 Filed 10/04/19 Page 75 of 91


                                                             US 7,818,691 B2
                                 59                                                                          60
   Thus when a user recorded data from the HCG the DF and                    descriptive system, data could be downloaded automatically
the HIC of the record would normally be recorded.                            from any other user over the web or emailed as an attached file
   If the HI C was empty, and the record had no definition code              from a source to the appropriate directory, which would not
in the HIC, the computer would create a HIC based on the                     require any user delay, and integrated instantly into the HCG.
nearest defined HIC. This automatic classification code gen-                 There are some examples of possible qualifier codes. This in
erated by the computer (explained in a previous section)                     reality may be much more carefully structured using the
would normally be recorded along with the term within the                    entire ASCII range of characters, or if needed later two char-
DF. Thus the exact hierarchical status of every item recorded                acter or more characters could become this standard.
in the HCG will be known and comparable to any other using
the same HIC codes in their HCG.                                        10
   How users could share UDC data for a HCG.-The HCG
                                                                                                        Qualifier Code
would have a mechanism for sharing UDC data from other
sources automatically. It could be shared on a temporary basis                   A       Author's Name
to try out and/or it could be shared on a permanent basis. It                    B       Bordergrid Menu Item Description
could either overwrite existing UDC data or be added on as a            15
                                                                                 c       Cost
                                                                                 D       Date
new UDC data. This can be done in many ways. One way                             E       Effectiveness
would be by using the above delimiter, qualifying code, quali-                   F
fying data structure for the recordset file. The HCG would be                    G
                                                                                 H
able to automatically search for this file (in two different                             Improvement
directories, one designated for temporary the other for per-            20
manent data) and be able to tell by the filename classified                      K
according to the above structure exactly which data element                      L
                                                                                 M       Management Change
and in what manner (qualifier grid/bordergrid/pattem/click)                      N       Nwnerical Data
the user wished this recordset (HCG) to be added. E.g. if a                              Qualifier Menu Item Description P   Prognosis Q
doctor wished to share a HCG qualifying grid linked to a                25       R       Read Code
particular cell in the HCG, the HCG would be able to auto-                       s       Sarne
                                                                                 T       Text Data
matically add this as a temporary addition to the bordergrid/                    u       Units
pattemclick/qualifier grid or add it as a permanent addition                     v
due to the bordergrids allowing multiple HCGs originating                        w       Worsen
from a single term with an associated HIC (eg a read code).             30
Then allowing the user to add a grid relevant to any HIC
                                                                                Thus this ability of the HCG to have an option for filenames
would be very easy. The grid data could be in a recordset
                                                                             within a directory to add multiple qualifier grids for one
which was a *.dat file. The name of the *.dat file would be
                                                                             disease or read code, and that these files may be sent via
listed with the a name in the following pattern. It would begin
                                                                        35   downloaded or attached email files to temporary or perma-
with the HIC (e.g. read code) that it should be linked to as a
                                                                             nent directories means that the web or gpnet may constantly
menu item of a bordergrid. There would be a delimiter after
                                                                             be updating the local computer in background while the doc-
that code. Then there would be further qualifier ifrelevant.
                                                                             tor is working (or files for any other subject or profession may
                                                                             be continuously updating). The filenames downloaded to the
                                                                        40   directory providing they do not have the exact same filename
Derived field Delimiter   Qualifier code Qualifier   Delimiter               means that multiple subdata qualifier grids may be added to a
This is the               This may be                                        bordergrid for a particular read code. If filenames are sent by
HIC that the              Single character                                   the same organisation or person, and have the same title, then
Recordset would
Be part of the            It represents the                                  the HCG when searching the directory may just show the
Bordergrid or             Type of data                                  45   most up to date qualifier grid for that particular condition. An
Qualifier grid            The qualifier is                                   example of the power of this HCG structure may be seen in
e.g. Read Code            A                          Authors N arne I
                                                                             the clinical section under adding new data.
                                                                                Clinical Use of the existing, data as a structure for record-
  e.g. Read Code IAAuthors Name lr1851aDrlrvinelbDrirv-                      ing of new data.
       ine's special grid for impaired exercise toleranceldl-1-         50      If a user wishes to build a hierarchical cascading grid
       2000 r stands for read code 185 is the read code for                  rapidly, then the following options for doing this are:
       impaired exercise tolerance. Note-Its full stops have
       been removed due to not being compatible with the file                1. Importing any known method of representing hierarchical
       structure. HIC will automatically be adjusted to be com-              data. e.g. databases with codes representing their hierarchical
       patible with the file structure. I is the delimiter a is         55
                                                                             structure, any outline method used with word processing, any
       author's name Dr Irvine is the author of the additional               patterned text method which could be converted into a HCG
       menu to be shared I is another delimiter b means that this            structure. The grid would then have an import routine which
       should be added as a bordergrid item to the element with              allowed the converting of this hierarchical data into the HCG
       the read code 185. Dr Irvine's special grid for impaired              structure.
       exercise tolerance is the menu item of the bordergrid-           60   2. In the modify mode there could be the opportunity of two
       in reality it would be a shorter name!                                or more grids to be visible. One would be the grid the user
   I is another delimiter dis the date dl-1-2000 was when this               wished to create and the other the grid that the user wished to
was authored. If this is absent it could be the date of the file.            add hierarchical data from. The user may then drag cells or
The computer will automatically make sure the filename uses                  use zeroclicks in the source cell and receive cell or any other
delimiters and characters that are compatible with the file-            65   method to add data to the new grid. The drag and drop or
name structure for that operating system. The above are just                 zeroclicks may enable the user to have the control of adding
examples as is the qualifier code listed below. Using this                   entire sub data cascading hierarchical grids by just moving
         Case 6:19-cv-00569-ADA Document 1-1 Filed 10/04/19 Page 76 of 91


                                                       US 7,818,691 B2
                               61                                                                       62
one element. Or the user may have the ability to choose                   software design (PSD) is using the Zeroclick methods in an
exactly the depth of cascading grids (i.e. the number of sub              application to achieve the minimal amount of pointer move-
data grids) that the user wished to add.                                  ment to achieve the maximum amount of functionality for the
                                                                          given control area for its given functions. The PSD tries to
3. The user would be able to drag and drop or use zeroclicks
                                                                     5    provide the functionality to any control area in a HCG bor-
from the source and receive cell for any highlighted text. In
                                                                          dergrid (this is a bordergrid menu which has menu items
the absence of the text having the appropriate clipboard
                                                                          which cause relevant subdata grids to appear for that specific
delimited format (that the new grid would recognise and
                                                                          grid menu item by moving the pointer over that item).
subdivide into the record format of that HCG)
                                                                          Through this structure the commonest and/or the most logical
then the user may be able to construct a grid using just pasted      10   used functions can be ordered closest to the control area in the
text which would be placed in the DF. The HIC and UDC                     hierarchical grid (i.e. on the first bordergrid menu) and radiate
fields would be empty. But the program would automatically                out to the more uncommon functions. The bordergrid just as
assign that row/cell ofDF data a LIC. The user can also paste             the HCG can have a click and/or a Zeroclick to activate a
data into a subdata grid for a highlighted element of a grid.             function on a highlighted bordergrid menu item while also
This may be done using the bordergrid (or qualifier grid) for        15   displaying a subdata grid to that bordergrid menu item.
that highlighted element having a menu item allowing the                     This medical program shows the following Zeroclick
option of adding a sub data grid. Zeroclicking or "clicking"              methods.
this menu item will add the subdata grid for that highlighted                It shows the following techniques in a medical application.
element. Elements may be dragged to this grid. The program                The medical application is chosen because it is essential that
will generate all necessary LIC to maintain the new hierar-          20   information is rapidly (large workload and delay in treatment
chical structure.                                                         may cause death) and accurately recorded (inaccurate data
                                                                          may cause death). Thus if the Zeroclick methods may be
4. The user can move any row of data to any other position on
                                                                          effective in this program then they will have credibility in all
the grid. If all the HIC fields and UDC fields were empty then
                                                                          other commercial programs. In Britain doctors may have to
the LIC would control the grid. If there were HIC fields
                                                                     25   record accurately three or four medical complaints within a
defined and controlling the sub data grids then the computer
                                                                          five minute period, as well as examine the patient. The doctor
would automatically create a UDC for the row of data that
                                                                          therefore requires access to the existing patient medical infor-
would generate the appearance of the grid to which the row of
                                                                          mation to be presented in the most efficient manner possible
data was moved.
                                                                          and be able to rapidly move from different complaints and to
5. The hierarchical grid would have the ability in modify            30   find the precise medical information possible for each com-
mode to add, delete, modify all of the data fields associated             plaint and then use that information to record further changes
with that record using the normal pointer and arrow move-                 in clinical data and further management of the patient.
ment. Additional keyboard functions may also allow move-                     FIG. 52 shows a patient's record. The following explana-
ment of the cells. Drag and drop or zeroclicks in the source              tion of the different components of the patient's record
cell and receive cell may be used for moving the cells around        35   explain how to achieve this display and recording of this
the HCG. Editing functions for each cell may be added by a                information.
border grid menu items.                                                      The demographic data is located in area 305 in FIG. 52.
                                                                          Moving the pointer to this area 3 05 (or zeroclicking the area
6. Adding a Border grid, other branching HCGs (Qualifier
                                                                          if preferred) enables a bordergrid to the right of this area to
grid), and PattemClick for each highlighted item is done in
                                                                     40   edit and change the demographic field order and arrangement
modify mode by activating a border grid for that relevant
                                                                          in this area. The user may also arrange a small line of demo-
highlighted item. Moving over an unlabelled menu item of a
                                                                          graphic data, which expands to show the entire demographic
border grid gives the user further bordergrid options of adding
                                                                          data if the user moves the pointer over the demographic area
or importing a new bordergrid item, a new qualifier grid, or a
                                                                          or zeroclicks the demographic data.
new patternclick. Then the user enters the descriptive name
                                                                     45      The disease grid or conditions grid 216. The doctor may
for the grid which appears as a menu item for the bordergrid.
                                                                          then by moving the pointer over the different conditions high-
If the user has selected adding a new grid then the user can use
                                                                          light all the information relevant to the selected condition by
drag and drop, or direct grid editing to create the rows of the
                                                                          the pointer being over that row, so the doctor may get a
grid and further subdata grids for that grid. If the user imports
                                                                          comprehensive summary of that condition and its manage-
a previous created grid stored as a file on the hard drive, all is
                                                                     50   ment (e.g. the pointer moving over the condition URTI high-
needed is to select the descriptive name. If the user moves
                                                                          lights the comprehensive summary or overview of the
over a bordergrid menu item already entered, by using a
                                                                          patient's clinical details and management of that condition-
bordergrid mechanism for that menu item the user has the
                                                                          this is illustrated by FIG. 52). Thus by moving over URTI the
option to modify that grid. For a patternclick the user adds a
                                                                          qualifier 217 of FIG. 52 or the bordergrid 217 of FIG. 53
descriptive term, then clicks/Zeroclicks the relevant selection
                                                                     55   appears set on the general overview appearance, the manage-
from the subdata grid. The first patternclick created using this
                                                                          ment grid 218, the clinical details 219, the clinical protocol
bordergrid mechanism will be the default pattemclick. In the
                                                                          grid 220, the drug grid 224, and the clinical history notes 222
same way the first qualifier grid created will also be the
                                                                          related to the condition highlighted in the condition grid 216
default qualifier grid.
                                                                          (URTI in this example). The preferred position of the clinical
Additional Techniques to Increase Data Input Speeds Illus-           60   history notes 222 would be underneath the condition grid 216.
trated by a Specific Application in Medical Recording (but                This will allow the maximum use of space for the clinical
these Features May be Appropriately Transposed to be Used                 history 222. The condition's bordergrid 217 located on the
in Other Data Recording Applications)                                     right border of the conditions grid 216 is shown in FIG. 53. A
   To provide an electronic record of any data requires a data            further list describing some of the important features of this
entry method (recording of data) and a data display method.          65   bordergrid is listed in table form in FIG. 60 a & FIG. 60 b.
The methods that the medical system highlights is defined by              Thus at a glance the doctor may know the following informa-
another term called proximity software design. Proximity                  tion regarding any condition of a particular patient by a single
          Case 6:19-cv-00569-ADA Document 1-1 Filed 10/04/19 Page 77 of 91


                                                        US 7,818,691 B2
                               63                                                                         64
movement of the pointer over the row containing the condi-                 feature was getting better or worse. Thus the user would just
tion in the condition grid 216. With the default setting, the              need to move over the change in severity for a given clinical
conditions will be listed according to when last seen, with the            feature and move to the change grid in a diagonal fashion with
last seen at the top, the required review date, the onset of the           the pointer movement passing directly from the highlighted
condition and the classification of the condition. The default             cell to the change grid. Then the user would just need to
setting of the bordergrid would be the overview 223, which                 zeroclick the appropriate change (e.g. getting better). This
would show the following the grids listed, above as the com-               would then automatically record the change of clinical fea-
prehensive summary.                                                        ture, the change of severity of it, and the current date with a
   The management grid 218 list the management steps that                  single zeroclick or click. If it were a value then a numerical
have been performed, the date they were done and the clinical         10   grid would appear in a similar relationship to the value cell of
features that supported this action. The default setting would             the clinical feature, and the user would use the numerical grid
be listing the last management step for the condition first but            54 to enter the value of the clinical feature by zeroclicking the
this may be reversed to a chronological manner by the bor-                 appropriate entries. Likewise if there was a descriptive
dergrid for the management grid to the right of this grid.                 change regarding the clinical feature, then a qualifier grid like
   The clinical details grid 219 lists the entire range of clinical   15   193 in FIG. 47 would appear except the heading would be the
details that has been recorded for this condition, noting the              relevant clinical feature. In addition to the various relevant
date of the last entry and a more detailed description or history          descriptive menu items shown in history grid 193 there would
of the presenting complaint. (HPC) of the given clinical fea-              boa lower case alphabet 25 menu item, which, if the pointer
ture. These clinical features may be positive and relevant                 moves over generates a character grid 27 to the right of the
negative history, examination and investigation results. The          20   highlighted cell so free text may be entered. Thus the doctor
clinical details grid would normally just show the last                    may be given all the range of descriptive terms relevant for a
recorded detail of the symptom. By moving over the last entry              clinical feature, in addition if the appropriate term was not
date with the pointer for any given symptom, the complete                  present, then the doctor may enter free text for the entry. This
listing of that symptom with its full HPC in chronological or              free text would automatically be classified to the nearest read
reverse date order would appear in a grid format, with the top        25   code or other appropriate medical classification and thus be
of the grid one row below the row of clinical feature. This                fully statistically analysable.
would remain as long as the pointer was in the last entry                     The clinical protocol grid 220 functions identically to the
column, and the user may make this grid disappear by moving                clinical features grid. However, the clinical protocol clinical
the pointer to the Last Entry Description. If there is a detailed          features are generated by the program so that if the doctor
last entry description of the feature then this may be expanded       30   checks all these features (history, examination, investiga-
so that the full HPC of the clinical feature may be seen. The              tions) then, as best as clinical evidence based medicine can
program will automatically summarise whether this clinical                 provide, the clinical protocol grid will be suggesting all the
feature has got better or worse. It will also indicate whether             correct management steps to confirm the diagnosis and have
that clinical change occurred during a new management step.                all the relevant clinical features to base management on the
Thus the last entry description allows the clinical program to        35   best evidence based medicine. Moving over the clinical fea-
assess how that particular clinical feature has changed in                 ture column for the particular clinical feature, will enable a
relationship to time and in relationship to the medication or              grid to appear with a similar location relative to the high-
any management steps (advice or referral). The program if                  lighted cell that will enable the doctor to zeroclick the relevant
needed could also measure the degree of improvement or                     test required and medical treatment. The bordergrid will also
worsening compared to the medical resources used (doctor's            40   give the doctor the option to print out these tests and prescrip-
time, cost of medication or other management steps) as an                  tions after the correct ones have been selected. The action of
additional summary at the bottom of the clinical summary.                  this grid would include additional information provided to the
Thus the medical effectiveness and cost effectiveness of the               user when the user enters data and/or and or is about to enter
management may be known for every symptom. The pointer                     data. As clinical features and their details are added there
moving over the clinical feature may allow rapid recording of         45   would be an option for the grid to show the differential diag-
how this has changed. The movement of the pointer over the                 nosis and the management according to the specific clinical
relevant change in severity, change in value, descriptive                  features grouped for the given condition (but the program will
change column for the given clinical feature row will enable               also be watching the total clinical features of the patient to
the doctor to rapidly ask the patient and record the changes to            check that another diagnosis is not being missed, and other
the clinical features that was associated with the condition.         50   management steps are not being considered). The differential
   This is done by the top of a relevant change grid automati-             diagnosis will be based on probability. For every clinical
cally appearing one row lower, and the left hand comer of the              feature the program would have a probability of any given
change grid approximately 1 cm to the left of the right border             differential diagnosis according to incidence of that clinical
of the column for the row that the pointer is in. This allows the          feature for the given demographic features of that the patient
user a diagonal south east movement of the pointer to gain            55   data. This would then be weighted by the syndrome data, i.e.
focus of the change grid (the change grid may be positioned in             the combination of features that equal a different diagnosis.
relation to the highlighted column of the row in a similar                 This would then influence the original differential diagnosis
manner requiring diagonal pointer movement north east,                     for the individual clinical features. Then there would be clini-
south west, north west of the cell in focus if developer pre-              cal, features that automatically mean a specific diagnosis.
fers). The appearance of the change grid will vary depending          60   This will further weight the diagnostic information. The
on the cell that the pointer is over and consequently high-                medical management will then be based on the most likely
lighted.                                                                   diagnosis, and the appropriate best evidence based medicine
   The change in severity column will generate a change grid               for that series of symptoms for that given condition. This will
with the appearance of bordergrid 88 with entries similar to               be gathered from medical guidelines based on evidence based
75,74,73. The descriptive terms of getting better or worse or         65   medicine. Unfortunately this evidence based medicine is
no change would be tailored exactly to the clinical feature and            often based on meta analysis which is based on assumptions
would be an accurate graduation of whether that clinical                   which may be inaccurate. Thus the most important feature is
          Case 6:19-cv-00569-ADA Document 1-1 Filed 10/04/19 Page 78 of 91


                                                       US 7,818,691 B2
                               65                                                                        66
that the recording mechanism keeps accurate records. This is              addition to the original data structure ofHCG. Thus they may
achieved by the clinical feature or the protocol grid suggest-            be constantly updated by the web. The conditions in this
ing all important clinical features and their changes that need           management protocol are then organised into a sequential
to be documented, and providing a mechanism for this, and                 HCG. This is in addition to the option of the doctor adding
for all information to be recorded hierarchically so that even            new data by having information organised in the conventional
free text may be analysed to the nearest read code. The pro-              hierarchical structure of the read codes. In other words the
tocol grids will suggest the best treatment. However, the                 data is not hierarchical but rather a sequential sequence of
program if used on a large enough population will be using all            grids on a related subject, and consequentially by moving
the data of all the patients using the system to come to its own          from left to right (orwhateverthe preferred direction) the user
conclusion regarding the effectiveness of given medication. It       10   may have the reassurance that no step or information is
will be checking whether this information is actually accurate            missed, and all relevant information is recorded in the correct
according to the population who have been treated with that               sequence. This is a very powerful use of the HCG structure
given management. Thus if this information was collated for               because it is educational, comprehensive, very efficient as it
a whole population of a country, this medical recording would             only requires movement from left to right to record multiple
rapidly produce its own conclusion regarding the effective-          15   entries (if additional entries are required for each grid these
ness of any given treatment, and would be a much more                     may be zeroclicked in the appropriate grid in addition to the
accurate source of information than clinical trials. This pro-            one automatically recorded by moving to the next grid (right
gram will minimize the doctor's essential recording task to               in left to right sequence) and also may guarantee the doctor
just document the changes in clinical features of all given               acts to an agreed protocol without error if used properly as a
patients, and the management each patient was on. The pro-           20   correct recording method E.g. to ensure the correct manage-
gram from this information may calculate whether any drugs                ment for any given condition, or clinical feature in a special-
or any combination of drugs are effective for any given con-              ity, the doctor would have to ensure that the appropriate
dition. This then leads to a revised protocol, revised differen-          history 242, the significant history questions 243, the exami-
tial diagnosis, and revised management according to the new               nation 244, and significant 0/E findings 245, investigations
data.                                                                25   246, specific investigations 247, management 248 and spe-
    Thus the ability for the program to easily transmit better            cific management 249 are recorded. Thus using a sequential
protocols for given conditions is very important, and for these           grid the doctor need not miss any important feature and ifhe
protocols to be integrated and upgrade the old protocols for              uses it properly from left to right, no important features need
given conditions is very important, as medical management is              to be missed according to the highest medical standard
constantly changing in the light of new clinical evidence. The       30   known. As the doctor selects a certain clinical feature e.g.
medical program has a very rapid way that a non programmer                chest pain (highlighted in 241), the program automatically
may devise a protocol. Thus non technical doctors may use a               presents a differential diagnosis 252 and management 253 for
word processor in outline mode to describe the clinical his-              the condition. The differential diagnosis and management
tory 242, significant history features 243, examination fea-              may alter as clinical features are recorded or the pointer
tures 244, specific o/c findings 245, investigations 246, and        35   moves over new features (if the computer is fast enough). This
 specific investigation 247, management 248 and specific                  enables the doctor to see the diagnosis and management
management protocols 249. The outline mode also will                      implications of recording any clinical features before even
enable the doctors to emphasize different differential diagno-            recording them. As clinical features are added the differential
 sis for given clinical features or combination of clinical fea-          diagnosis is changing, and the diagnosis with the highest
tures and the appropriate management for these clinical fea-         40   probability wilt be listed first. The management gives general
tures or changes of clinical features on given treatment. These           advice, and may give advice or treatment taking into account
protocols when devised by an authoritative source may then                all the relevant and other clinical features of the patient. These
be shared and become the new standard for treating that                   management pathways may be generated by non computer
condition. As described already the HCG enables email or                  technical doctors, and as these management pathways are
downloading of files to a certain directory which the filename       45   developed more and more accurately for all given conditions
enables these downloaded data files to be listed in the appro-            the protocols on the medical program will reflect the highest
priate bordergrid of the HCG for specific read code terms. The            known standard of care. FIG. 61 shows chest pain 251 being
filename of the data files for the specific term allow the grid to        recorded in the history textbox 255 AND shows further
be given a title for the downloaded file to show in the relevant          details being added. It is as this data is added the diagnosis
bordergrid for the specific read code, and it also will inform       50   252 and management 253 grids are altered to suit the exact
the user who has sent the downloaded file. The bordergrid                 clinical picture of the patient. If the doctor moves over the
default mechanism will automatically show the latest date/                differential diagnosis 252 grid, then a bordergrid or qualifier
time stamp file from each author, and the user may select only            grid for each diagnosis may appear. This would provide a
to display downloaded files from certain authors. This date/              complete comprehensive text book description of each of
time stamp ensures that every file for every downloaded file is      55   these conditions providing the comprehensive medical back-
unique and thus may be backed up. Encryption and data                     ground, clinical features and management of each of these
 security codes will enable the program to verify that the                conditions, with any appropriate multimedia files. This is
downloaded filename is from an authentic source before it                 illustrated by FIG. 70. Assuming the pointer moves over the
uses (or removes) the file.                                               differential diagnosis grid 252 menu item 1. MI (heart attack
    FIG. 61 shows an alternative management protocol which           60   to the lay person), FIG. 70 gives an example of the additional
the doctor may include as another HCG in the overview                     information generated. It shows a grid listing incidence,
picture or which may be accessed by the condition bordergrid              symptoms etc from the pointer movement over the entry. By
217 menu item "Management Protocol." This will then lead                  further moving over the incidence a further right grid in FIG.
to a HCG similar to FIG. 61 appearing from the bordergrid. It             71 appears. In the same way moving over the symptoms cell
will list disease conditions 241 from specialities 240. These        65   makes grid in FIG. 72 appear. Moving the pointer over the
conditions for given specialities may be generated by down-               signs cell similarly causes grid in FIG. 73 TOappear. Moving
loaded or emailed files from the web in a certain directory in            the pointer over the investigation menu item similarly causes
         Case 6:19-cv-00569-ADA Document 1-1 Filed 10/04/19 Page 79 of 91


                                                       US 7,818,691 B2
                               67                                                                        68
the grid in FIG. 74 to appear. Moving the pointer over the                zeroclick in FIG. 52). This is in essence a combination of
management menu item similarly causes the grid in FIG. 75                 three directional zeroclick over an invisible control area 1
to appear. Each item of information will be broken down to a              which would be the word or phrase in addition to the space
single item of information e.g. a single clinical so the infor-           either side of the word. Any zeroclick may be used instead of
mation may be a useful symptom or pattern of symptoms to                  this triple directional zeroclick to activate the bordergrid.
record. So as the doctor is being educated, he may use any of             Thus the normal editing functions of the text box may be
the information received to record further data, investigations           retained but by using the zeroclick method the doctor would
or management for the particular patient from the information             be able to use all the recorded information, via a bordergrid to
he is reading. Because the HCG may be constantly updated                  record new information regarding that highlighted clinical
with information specific to any read code, he has full confi-       10   feature or management step. (e.g. moving over runny nose, a
dence that the information regarding this condition is up to              bordergrid would appear enabling all related information
date. Indeed the downloaded filenames updating information                regarding the change of the runny nose, to recording any of
regarding the specific read code may be accessed in the text              the associated symptoms, investigations and treatment for the
book information under a heading or similar heading of medi-              URTI (in the bordergrid 88 in FIG. 52, the word cough should
cal management updates for this condition from the web.              15   be replaced by runny nose) Thus by the doctor reading the
Similarly, if the user moves over the management section 253,             notes in the conventional manner, he may also use all the
then if there is a specific management recommended, if the                details to record any further changes of the condition, and
user moves over that item, all the relevant information regard-           prescribe drugs by just highlighting the relevant drug and
ing the management step would be presented. Thus if an                    accessing the normal bordergrid that would have been asso-
antibiotic was mentioned in the management grid 253, mov-            20   ciated with drug grid 224. As is the common pattern, there
ing the pointer over that antibiotic would further list all-text          would be a bordergrid for the clinical history grid on the right
book information regarding it, mode of action, side effects,              hand side of the clinical history grid 222. The bordergrid
cautions. It would then supply all the reference to its effec-            would allow the doctor to print all known variations of the
tiveness of a treatment in a concise form, then hierarchically            data stored in the clinical database (different referral letters,
allow the user to view relevant trial papers if necessary. There     25   standard hospital clerking, insurance medicals and reports
would also be another bordergrid option which would assess                etc) and would be able to design their own layout ofletters and
the suitability of the drug for the patient's condition, and other        information. If there was a referral necessary, there would be
options for the doctor to prescribe the treatment for the                 a HCG grid listing hospitals, specialities, then the consult-
patient, e.g. if a drug needed to be prescribed the further               ants' names under the hospital, and then type or referral letter
qualifying information may be added by the sequential grid           30   to sent to the consultant. The doctor may then zeroclick or
shown in FIGS. 54 and 55. The bordergrid of this would allow              type in a few words of information why the referral was
for the doctor to print the treatment. In addition the manage-            necessary, and then the program would order the entire data of
ment section of the program would analyse the clinical-en-                the patient's notes around that referral. Thus a comprehensive
tries, demographic details of the patient and effects of previ-           referral letter would only take a few seconds to write, and it
ous management to see if that management was suitable for            35   may be printed, or sent by the web/GP net. If sent electroni-
the given patient. (e.g. interaction, contraindication, etc from          cally the doctor at the hospital may combine his electronic
the patient's file). In short for any patient with any clinical           record with GP's record, without losing data or duplicating
features, the standard of information presented to the doctor             data as each piece of clinical feature, their changes, and every
would be the highest known standard, as recently updated by               management step for a patient is transmitted as a hierarchical
the web (thus information need not be more than a few min-           40   classified piece of data, which is time stamped, related to a
utes old) The doctor would very rarely need to write free text            doctor/surgery.
because the relevant information for him to ask and collect                  The drug grid 224 provides the doctor with the drug and its
(examine and investigate) from the patient will be prompted               details, type of prescription e.g. acute or repeat, NHS or
before he has thought comprehensively of it. If he needs any              private, last prescription date, the effectiveness of the drug
further detailed information the hierarchical structure will         45   (the program automatically assesses the change of clinical
allow him to access any new data.                                         features since the start of treatment, and highlights the clinical
   The clinical history grid 222 allows the doctor to write               changes due to this drug which may be related to efficacy or
notes in the conventional paragraph manner. The information               lack of it. Consequently as long as the doctor records the
in this grid would be presented in a traditional medical history          clinical features and their changes accurately the program is
pattern (e.g. Hutchinson's clinical methods), of history,            50   constantly assessing effectiveness of management), Rx No is
examination, investigation, differential diagnosis, provi-                the number of prescriptions (moving over this column gives
sional diagnosis, and progress of the condition, with refer-              the details of the prescriptions in a grid with a location and
ence to the specific features related to the condition. This              access similar to that described in the change grid in the
clinical history grid may be in chronological order, or reverse           clinical details grid 219), onset, side effects (moving over this
chronological order listing the latest entry (for most doctors       55   column for a specific drug allows the doctor to see all the new
this would be the preferred method.) The page locator 221                 clinical features or change of features since starting the drug
would allow the doctor to rapidly move to any page. It would              and select a clinical feature which then may be described as a
work in the standard HCG method (i.e. pointer movement                    side effect). The bordergrid for the drug grid is shown in 225.
over 1-9 shows the page numbers 1-9 in the next grid and                  This is the menu items for the selected drug that the pointer
moving over the appropriate page number e.g. 1 shows the             60   passed through the right border of the grid. The bordergrid
first page. Moving the pointer hack to the upper left margin of           enables the printing, printing a copy, modifying the drug,
the page enables the page locator grid 221 to reappear and the            seeing the details of previous prescribing recording an aller-
doctor to select another page. Although the notes would be                gic reaction of the drug, recording side effects, recording
recorded in traditional format, every individual word or                  effectiveness by selecting the clinical changes related to the
groups of words (condition, grouped management) would be             65   drug, and providing comprehensive information regarding
enabled to be highlighted when the pointer moved over them                the drug e.g, indications, contraindication, interactions, pre-
and performed a ZeroClick (306 in FIG. 68, and the same                   scribing in pregnancy, cost of the drug, mode of action,
         Case 6:19-cv-00569-ADA Document 1-1 Filed 10/04/19 Page 80 of 91


                                                       US 7,818,691 B2
                              69                                                                       70
generic name etc. It also allows the adding of new drugs, and              3. The doctor may move over additional data to get further
may show the total number of current drugs, and previous                      information or use that data as a means of recording
drugs, (these menu items are not shown) that the patient has                  further information for the patient.
been prescribed. If the user moves the pointer over the menu               4. The presentation of data may be tailored to the user's
item providing information, it may either open a further quali-               feedback needs. The data display for recorded data may
fier grid in the form of a HCG or it may present the informa-                 reflect the user's preference. The list of data categorised
tion in text form in a text window which then would have the                  by column in the multi columned grid may be adjusted.
relevant word or phrases useful to record accessible as                       The data shown by the bordergrid items may be adjusted.
described in the clinical history grid, via a bordergrid for each             The date may be adjusted to be chronological. The grid's
word or phrase. These two methods of data presentation may          10        and bordergrid's behaviour of expanding and contract-
be used as the right hand grid for any bordergrid menu item                   ing in size may be adjusted to maximise the effective-
that provides additional information regarding its given sub-                 ness of multiple zeroclicks being activated. The user
ject. Multimedia files (animation, video, sound, pictures) may                may switch on or off the zeroclick, and the controls may
also be shown in the right hand grid space or elsewhere on the                behave with normal point and click functionality. This
 screen to illustrate the information in the most effective man-    15        allows the user to train with the zeroclick, and get used to
ner.                                                                          the functionality in their own time.
    To add a new drug the pointer would be moved horizontally              5. All other functions that may be implied by selection of
across from "add a new drug"226, across "drugs used in                        data may prompt the user for that function or automati-
infections" and out of a list (not shown) "Erythromycin 500                   cally perform the function.
mg tablets" would be selected. Then a sequential HCG grid is        20     6. Multiple functions may be triggered by one movement to
used where related qualities of a particular description of a                 provide the necessary information for the correct Zero-
certain process is arranged in a left to right sequence, e.g.                 click to be performed.
number 229, frequency 230, route 231, quantity 232, review                 7. The flexible update structure of the HCG allows continu-
233, type of prescription 234. Thus by completing a horizon-                  ous updates of information from the web by email in
tal movement across, the six descriptive features necessary         25        background. Thus the information on the local computer
for a GP to qualify the drug is recorded by a single zeroclick                is continuously kept up to date and accurate with no time
at the end. 236 allows free text to be added per feature via a                lag in the Zeroclick method.
character grid appearing underneath. If the user preferred                 8. Necessary user defined/progranimer controls to increase
there would also be the ability to search for a particular drug               the efficiency of Zeroclick programming These grids
using the HCG search facility described with the find icon,         30        show an important principle with zeroclick program-
thus by a text search the exact hierarchical data of the drug                 ming with multiple zeroclick controls. Care is need in
would be found.                                                               planning Once the pointer moves from the condition
    The adding of new details 273 may be done using the                       grid, to the condition bordergrid to e.g. the in grid, the
traditional HCG or the management protocol method FIG. 61                     principle that applies is the highlighted grid should
as already described. The user may also use the find icon           35        expand to the maximum useful size so that the doctor
method of the HCG to find the particular term searched for by                 may see the full functionality of that grid. However, the
text search in its hierarchical location.                                     other grids should decrease in size to the extent that they
    Full implementation of the user feedback principle of pro-                do not obstruct the pointer accessing any other zeroclick
viding the user with full information regarding the signifi-                  grid or control, but not shrink to such an extent that the
cance of activating a particular function, and the ability to       40        maximal information should be achieved by the appro-
reverse that function                                                         priate showing of information from each grid, to have
    Thus as previously described, as information is being                     quick access and a knowledge of the important informa-
recorded or even about to be recorded the program is con-                     tion from each of the grids. Thus as the pointer moves
 stantly providing user feedback of the significance ofrecord-                from management grid to clinical grid to clinical proto-
ing that data. It will use all the stored data, and correct man-    45        col grid, the sizes of the relative grids may be constantly
agement protocols to feed back appropriate diagnostic and                     changing to give the optimum performance of each of
management steps to the doctor. The user may quickly undo                     the grids but also maximizing the information from the
that function in the location that the zeroclick was done (e.g.               other grid. All this shrink and expand grid functionality
a second zeroclick to remove data in the HCG).                                may be programmed by the appropriate bordergrid so
                                                                    50        that the optimum balance is achieved for the given user.
Zeroclick Features Illustrated by the Medical Program                         Thus the bordergrids may have controls for grids and
  1 When recording changes in clinical data, the Zeroclick                    bordergrid rules for expanding and contracting, border-
    methods may provide the full implications of the change                   grids shrinking to move out of the way, constant resizing
     in clinical data with reference to diagnosis and manage-                 of grids when moving over them. The bordergrids allow
    ment. The range of differential diagnosis may be                55        the user to adjust the columns for each grid, how the
     changed, the order of the differential diagnosis may be                  columns respond, and the order that the information is
     changed (if ordered on probability), the range of medical                displayed in the grids and the functions accessed by each
    management (information, advice, investigations, pro-                     bordergrid for each grid.
     cedures, medicines, operations etc) may be changed, the
     order of the management may be changed (i.e. evidence          60                         BACKGROUND
    based medicine may suggest a different management
     order precisely tailored to the patient's condition), the              The default structure for the HCG recording new data
    prognosis may be changed. The analysis may be based                  would group medical problems by speciality. FIG. 56 shows
     on analysing the details tinder a single condition or all           the speciality listing the normal clinical recording process for
     conditions.                                                    65   each speciality for example the cardiovascular system, as this
  2 The Zeroclick Method Would allow the doctor to the                   is the most familiar way that doctors group conditions. The
     change in data in the vicinity of the selection of the data.        user can modify this standard approach by adding their own
         Case 6:19-cv-00569-ADA Document 1-1 Filed 10/04/19 Page 81 of 91


                                                       US 7,818,691 B2
                               71                                                                       72
classification e.g. This may be by aetiology, body systems, or            the recorded data by the HCG may be any other command
common clinical groups. FIGS. 46, 47, and 48 for example                  button. The developer may even continue to use the border-
show that the HCG would enhance the standard Read Code by                 grid method on the left hand border of the recorded data grid
having additional branching HCGs as a bordergrid or quali-                from the HCG. This could provide menu options to save or
fier grid from each clinical feature. The clinical features               clear the data. They could be triggered by clicking or Zero-
( symptoms, signs, and investigations) would have branching               clicking. Once the data is saved the computer will look for a
hierarchical grids in three main areas: Listing the possible              condition among the saved data. It would then save all the
variation of that clinical feature, giving a differential diagno-         other clinical features and management data under that con-
sis for that clinical feature, and a management route for that            dition. It would check to see if that condition was already
symptom. The variations list the variations in description of        10   previously recorded in the patient's notes. If the condition
the clinical feature. A row will represent a single variant of            was recorded it would give the user the option of filing the
description and this can be hierarchically arranged by several            newly added data under and in conjunction with the existing
grids. The differential diagnosis lists the possible conditions           condition's data. Ifno condition was specified the computer
that cause the clinical feature. The order of the differential            would then prompt the user to select a condition. If the user
diagnosis will be the incidence that condition occurs with that      15   was unsure of the condition he may use any or the nearest read
feature. It will be calculated initially by the differential diag-        code to define that condition. It may be any clinical feature.
nosis listing all conditions that may have that clinical feature          The user also has the option of writing a free text description
and then arranging the order of that list of condition to be              (this could done using a character grid or by keyboard). Later
dependent on the incident of the condition and the probability            the user could change the condition description and/or the
that that condition would have that particular manifestation of      20   read code term to more accurately reflect the condition.
the clinical feature. The manifestation of the clinical feature
could vary if it were a symptom, sign or investigation. The               How the Medical Program Stores the Medical Data.
variation of symptom could vary in all the conventional ways                 The patient has their demographic fields e.g. some illus-
that a symptom could be described. Each different descriptive             trated in FIG. 59 (this may be all known patient data fields or
pattern could have a different likelihood of being a cause of a      25   useful fields to the patient). The patient has an internal record
certain condition. The signs could be listed by how they could            number (e.g. recordnum) that can relate this demographic
vary with regard to their descriptive pattern. Likewise the               data to other databases. The patient also would have a NHS
investigations could vary with the ranges of values or differ-            number (or another government classification number that
ent patterns of values. Each variation could have a probability.          the patient could be identified by). This demographic data
Thus the computer could list the differential diagnosis with         30   also includes a drcode field which would relate the demo-
most likely probability (i.e. incidence of The clinical feature           graphic data to the registered doctor's details (and practice
would have a management pathway reminding a doctor of the                 details).
correct pathway to manage any one clinical feature.                          This recordnum then relates the patient demographic data
    The doctor would then select the most likely diagnosis or             to the patient's conditions. This has the ability to store any
condition based upon the features. Having selected a condi-          35   further clinical feature data within the condition. Each clini-
tion then the doctor would wish to record as many clinical                cal feature can be described with more detail. E.g. symptoms
features that confirm that condition. This can be done because            may be described either with conventional read code qualifi-
the condition will have a bordergrid and/or qualifier grid that           ers. Signs may be described with conventional read code
would allow the doctor to add any unique clinical feature that            qualifiers. Investigations may be described with their values
could describe the condition. The doctor could then order any        40   and/or a descriptive implication of their values. All these
appropriate tests to confirm diagnosis and aid management of              features may be described by any qualifier or bordergrid
the condition. The doctor then could manage the condition.                description relevant to that clinical feature, even free text
This is because the system allows exact text book data to be              qualifiers.
divided into hierarchical data in unique description per row of              The recordnum then relates the patient's demographic data
each of the hierarchical grids. This data would be classified to     45   to management of that condition. The management database
the nearest read code HIC as described in the HCG section.                has the following fields recordnum, Description of the man-
Thus the system offers the user a recording system which can              agement, code for the type of management (this could be
use the latest medical information directly within the record-            ordering any investigation, drug treatment, patient advice,
ing system. Thus the very recording process is educational,               procedures, operations or referrals to other specialities), con-
safe for the patient and time saving as the user has all the         50   dition code-ie. for which of the patient's conditions was this
information to hand.                                                      prescribed for, management number for the condition, date
                                                                          that management was actioned, memo field storing the results
How the Medical System would Store the Data of the Record-                of management (Further diagnostic clues, and further man-
ing System.                                                               agement steps and when they were implemented). This data-
   The normal way that the system would add data to a par-           55   base allows the user to know every management step for a
ticular patient record is that the doctor would record the                particular condition. These may be compared to standard
clinical features of a patient using a HCG. This may be any               government protocols and/or ideal management plans for
read code clinical feature. It may be a clinical feature from a           given conditions, thus the management of the individual
bordergrid or qualified grid related to a clinical feature. The           patient may be compared to the highest standards of medical
doctor could order appropriate investigations (to provide fur-       60   care. This information would be integrated into the recording
ther clinical feature data) and also start an appropriate man-            process, and a computer feedback monitoring the doctor's
agement for that patient using the HCG. All these would                   management may alert the doctor if it deviated significantly
normally be stored under a condition. The program would                   from the standard management. Thus at the moment of
know all the codes for conditions and when the hierarchical               recording the doctor may be reminded of management which
data was to be saved to the patient's notes. The method of           65   may clarify the exact diagnosis of the condition, and/or the
saving the newly added data may be any command button in                  degree of severity of the condition and/or the best manage-
the patient's medical record. Likewise the method of clearing             ment based on the exact recorded data. The relational data-
         Case 6:19-cv-00569-ADA Document 1-1 Filed 10/04/19 Page 82 of 91


                                                       US 7,818,691 B2
                              73                                                                        74
base structure of the underlying medical recording needs to              groups all the drugs together. The figure drug menu shows
be sufficient to allow for all the functions of the HCG and the          how using a bordergrid can control the drug grid with a
recording and display of this medical information. This is one           minimum of mouse movement and user activity. The border-
relational structure to do this: however, this may be done in            grid on the right side of the drug menu could also be applied
different ways.                                                     5    to the management grid and the clinical features and protocol
   The display of the medical data. One of the most important            grids allow the relevant bordergrid menu items to control the
observation for analysing doctors using the computer is that             grids. Clicking over the headers of the grid may allow the user
the doctor needs to be informed of the following information             the choice of how many columns should appear in the indi-
regarding a condition so that the doctor can be reminded of a            vidual grids and the contents of the bordergrid items.
complete overview of the current management of a patient's          10      The last grid shows a traditional way of displaying medical
specific condition. The most important information the doctor            notes. It has a page locator for which the program calculates
needs to know is the management that the patient has, the date           the number of pages. It then displays the appropriate number
the management occurred and the clinical feature and/or                  of columns. By navigating in a traditional bordergrid or HCG
changes that prompted it. This management grid in the pre-               style (i.e. moving the pointer over the 1-9 pages and then over
ferred design will organise the management with the last            15   the 1 page of the page locator) enables the first page to be
management at the top. However clicking on the date column               displayed. If the mouse is moved over the data entry then data,
heading could reverse this to the management arranged in                 which was entered as one row of data via the HCG, can be
chronological date order. Each management (e.g. investiga-               modified as a single entry. Each line of data could be high-
tion, advice, drugs, procedures, operations) will be classified          lighted and be used as a text bordergrid as described in the
and recognised according to type by the read code. They will        20   previous word processor section (222 of FIG. 52). In this case
also be listed numerically from the first management step                it would be a line of data rather than a word that would be
tried for the condition to the last. Thus each group of man-             highlighted and then the Zeroclick which triggers the border-
agements may be analysed. The government can analyse                     grid would be a horizontal movement over the line and then a
which drugs doctors use first (or investigations, or advice, or          vertical movement up or down immediately in the white space
procedures etc). These could be compared against standard           25   after the line. This would allow for editing of the line of data.
protocols. But more important the effectiveness of these man-            Any edited data would be stored so all changes to the medical
agements may be automatically checked by the computer.                   records could be traced. The right hand border of the text box
Although this multiple column grid style is the preferred                could be used as safeguard for editing of the notepad. There
displayed style, this management grid (or all or some of the             could be a bordergrid which gives the user the option of
other multiple column grids shown in FIG. 52) may be                30   saving all the modified data (moving horizontally across into
arranged in the normal HCG style rather than a multiple                  the bordergrid and moving vertically downwards highlight-
column style if the developer prefers.                                   ing the save option of the bordergrid-see the action grid 32
   This is done by the computer showing the next grid. This              in FIG.16 as an example) or removing the modified changes
next grid lists all the clinical features that have been previ-          to the text box data (moving horizontally into the bordergrid
ously entered for that given condition. The doctor therefore        35   and then vertically upwards and highlighting the undo modi-
has an instant reminder of the clinical features that the patient        fied data-instead of "Delete Previous Chararacter"). By
has previously described to justify the diagnosis and current            clicking or Zeroclicking on the upper horizontal border
management. He could quickly see how the patient's symp-                 (header area of the grid and all the other grids) the user would
toms have changed since the last consultation as this grid give          be given the option to modify the grid by a HCG bordergrid
a comprehensive view. The doctor has the option of describ-         40   related to that click. The modifications could be numerous.
ing how the symptoms have changed. The grid lists enables                However, the data could be displayed in reverse order with the
the doctor to rapidly record the changes in severity, value, or          most recent details first. Also the data may be displayed in a
descriptive change for each clinical symptom. This is done by            letter form. This creates a letter style from the existing patient
moving the pointer over the relevant column cell for the                 note data. It is an intelligent letter creation method. It would
particular clinical feature that changes. Pop up qualifier grids    45   automatically know what the highlighted condition was and
may occur by clicking or Zeroclicking. This will allow HCG               based on the data entered in the recent consultation it would
qualifiers so that for each symptom accurate and relevant                suggest the appropriate person for the referral. It would use
descriptive choices are available in a hierarchical cascading            the existing data of the computer to write a letter. E.g. thank
grid format. The doctor can compare the clinical feature                 you for seeing this two year old girl toddler with the present
changes with the last one recorded.                                 50   complaint; the computer would have deduced the description
   The clinical protocol grid. This reminds the doctor of all the        of the girl toddler from the age and sex, and the presenting
necessary clinical features that need to be asked or asked for           complaint would be the problem just recorded-i.e the man-
to enable the more certain diagnosis and better management               agement steps in the previous consultation and the current
of this particular condition of the patient. It reminds the              degree of severity and/or degree of change of clinical features
doctor of further symptoms, signs and investigations that           55   and any other management steps started in the current con-
need to investigated. Further qualifier grid or bordergrids              sultation. E.g. still poor hearing for 6 months despite a course
could enable these clinical features to provide HCG which                of erythromycin 125 mg qds for 2 weeks in a child with glue
could lead the doctor down a clinical management pathway                 ear. She has been commenced on sudofed and referred to you
(as shown in FIGS. 52, 53 and 69). The multiple columned                 for assessment whether grommets are appropriate. The auto-
grid then allows the severity of these clinical features in the     60   matic letter then will list all the clinical features that support
protocols to be recorded (e.g. no symptom is a useful feature).          the diagnosis of glue car. The automatic letter then will list all
The protocol grid would also list the appropriate investiga-             the management that has been done for the glue car in chro-
tions and drugs to be prescribed and via qualifier grids, click          nological order.
or Zeroclicks enable the doctor to initiate these with a single             Other data from the other areas would be provided. Thus
or minimum user pointer movement.                                   65   the automatic letter would list a comprehensive history and
   The drug grid shows how drugs are related according to a              management of the current problem as the HPC. It then would
condition. This is different from the management grid. It                write in paragraph form under the relevant heading of the
         Case 6:19-cv-00569-ADA Document 1-1 Filed 10/04/19 Page 83 of 91


                                                       US 7,818,691 B2
                               75                                                                        76
traditional clerking the other data medical data of the patient.          List of Unique Features
This could be as comprehensive as all the data entered regard-              Adding New data. This is the done with a HCG. Using the
ing the patient or the user would have the option of making               HCG provides all the functionality of the HCG to adding
this data less comprehensive by checking options on the bor-              medical data. E.g. to list a few: The read code is the preferred
dergrid related to the header, under the section user prefer-             HIC code for the British medical classification system. This
ence for referral letter. Eventually all notes would be going             medical classification may vary for user or developer prefer-
electronically so that the consultant would receive the entire            ence. Any term and/or its HIC may be found in a hierarchical
patient notes and able to display it in the same manner as the            manner without a click and/or by a find icon without a click.
GP. The letter then would need to be very brief as in E.g. still          Any term and/or its HIC may be recorded with a single click
poor hearing . . . above, as he could rapidly find all the           10   and/or a Zeroclick and/or a bordergrid. Any term and/or its
information regarding the patient.                                        HIC may have any qualifying data linked to it
   Display of the consultant's finding. The consultant (or any            Displaying Existing Data.
other medical referral person) would just add any additional                 All clinical features and therapies are linked to a condition.
clinical features noted that could further confirm diagnosis or           Prompting the user with data which was previously recorded
aid management of the conditions. The system would auto-             15
                                                                          for a given condition to see if the recorded data has changed.
matically record the doctor or health professional who made               Automatically linking this data to any change in management
the relevant entries.                                                     of the condition. Generating the change in management effec-
   Thus every doctor's performance for every condition of                 tiveness from last consultations due to the recording of clini-
every patient they ever treated could be monitored accurately             cal features of the condition. Every management for every
                                                                     20
by the changes record in clinical features that they generated            patient will have a cost.
with their management. The system would be able to cost                      Consultations will have a time element associated for every
each management to the penny, know the cost of the thera-                 condition and the status of the person spending the time. The
peutic management and also a cost based on that health pro-               program then can assign a cost for every consultation. Every
fessional' s time. This would be calculated by the computer               management step will also have the ability for an additional
                                                                     25
monitoring the time the doctor was on in each condition for a             costing in addition to the health professional' s time so that the
given patient's notes, and multiplying it by the minute rate of           costs of every management step can be calculated.
that health professional. The computer would know the                        Thus the calculation of cost effectiveness for every condi-
beginning of the consultation time, the end of the consultation           tion treated in the NHS could be known.
time and how long the patient was waiting. If the doctor                     The drugs will all be linked to a condition. Therefore the
                                                                     30
preferred he/she may modify the ratio of time spent on the                compliance to protocols could be monitored accurately.
various conditions or even divide then evenly over the total                 The doctor will be given all the medical knowledge to
consultation time if the doctor left the computer in one of the           accurately record the clinical symptoms and start the appro-
patient's conditions longer than the real time.                           priate therapy in the minimum amount of steps.
   The HCG would be the ideal way of displaying an over-                     The degree of certainty of diagnosis could be recorded or
                                                                     35
view of the all the statistical data of any population group              estimated by computer by the correlation to the typical text-
(practice, PCG, regional, country)                                        book description.
   The default overview of the practice medical conditions                   The degree of effectiveness can be measured by improve-
would not require any effort. Every condition for every                   ment of clinical features.
patient would be counted. The total number of patients would                 The degree of conformity of the treatment by doctors could
                                                                     40
be the total relevant population. By moving through the hier-             be compared to protocols. Thus if a consultant elicits more
archical grid, the numbers of patients with the relevant con-             clinical features suggestive of a condition, then the consultant
dition or management would be listed with the relevant read               will have further confirmed diagnosis. The effectiveness of
code displayed. If the user then used the bordergrid all the              the management suggested by any doctor can be monitored.
qualifier data recorded under the relevant heading could be                  Patient subjective assessment of doctors can be recorded.
                                                                     45
grouped. Because of the dual classification of data with a HIC            The quality of the explanation, lifestyle advice, compliance
being created for every detail and it being related to a relevant         of patient to all guidelines.
read code, immense detail can be analysed. E.g. user may                     Protocol compliance-checks the given management steps
look at the cough and see all the detail written in the practice          with those done by the doctor for every condition.
describing different types of cough. If a number is Zero-                    Diagnosis match-This checks all the recorded clinical
                                                                     50
clicked in association with a term via a bordergrid then the full         features of the patient and tries to match the closest match. It
breakdown of the patients and their conditions can be listed.             will check according to conditions, but also can check all
For larger populations, percentage would be a better way with             conditions.
the number of patients in brackets. This data for larger popu-            Overview search.
lation statistics could have the personal data omitted so that       55
the individual patient could only be traced by the doctor the             Rapidly updatable
patient was registered with.                                              Locator Menu FIG. 76
   For the specific search, the doctor would use the HCG. An                 The locator menu 274 may be accessed by the FIG. 52
additional HCG allows the doctor to select the population                 menu item. This can be used in conjunction with a qualifier
group (i.e. the ability to select all the patient data that should   60   grid for data entry for describing location of any object. (e.g.
be included----demographic data and condition related data).              within the medical context this would be a picture of a body,
Then the user could select which aspects of given conditions              with parts of the body)
for that given population were need to be searched for and                   This is in essence the applying of a hierarchical grid which
counted and displayed in a given manner. All this could be                are activated by hotspots. The only difference is the recorded
done using a HCG and various bordergrid and qualifier grids.         65   data is recorded on a separate grid.
The data searched for then could be displayed in a traditional               The visual recording of new medical details (the Locator
report.                                                                   Menu) This shows a same sex diagram/picture front and back
         Case 6:19-cv-00569-ADA Document 1-1 Filed 10/04/19 Page 84 of 91


                                                     US 7,818,691 B2
                             77                                                                      78
of a body which has hotspots. Associated with each hotspot             Low Cost/Low Efficiency
(which is activated by the mouse moving over the body) is a                Redirect fund
cascading hierarchical grid. The grid related to each hotspot              Electronic filing tray. This has sections for investigation.
has the following structure: the anatomical areas and names            These are ordered according to abnormality. The patient's
related to the hotspot area, the common conditions related to          name, the abnormal values would be described and the reason
the area and the ability to customise the hierarchical grid            why the investigation sent. In a similar manner to the condi-
according to the needs of the user. This user defined customi-         tions grid, moving the mouse over the relevant patient row
sation is done by having two modes for operating the grid; the         would activate a left top corner of the qualifier grid position-
recording mode and the modifying mode. The modifying                   ing the full patient details, and the full results in a window to
mode allows the grid to be customised. This could occur by        10   the right of the patient's details. Moving towards the window
any method, but in the preferred system drag and drop or               would show a hierarchical grid offering the doctor the option
importing. Elements can be added, moved, edited or deleted             of various actions for the results. Clicking or Zeroclick could
to each grid related to the hotspot.                                   access the full patient notes. The results are automatically
   The locator menu has a third mode, where existing details           filed in the relevant section of the notes. Thus the exact con-
can be displayed. The locator menu may also be used to            15   text of the investigation would be known. Investigations sent
display the patient's existing conditions with the medical             electronically from the laboratory will have two telephone
terms positioned in the most appropriate body location (al-            ranges. The serious range which requires immediate urgent
lowing for best access and visibility of the conditions). The          action and the abnormal range. The results would be filtered
default would display the important conditions and the last            according to their severity and listed accordingly. The most
consultation's conditions. They could be highlighted in a         20   immediate and severe first (for very abnormal results-the
different colour. Thus it would be easy to recognise the last          patient could be automatically contacted by phone if the
consultation. The default style would place minor/trivial con-         results came when the primary care centre was closed, or
ditions under a heading of miscellaneous if they were not seen         activated a message which would notify the current GP
in the last consultation. However, the user could add different        immediately that action was required. Thus no serious inves-
colours/font styles for the different types of clinical condi-    25   tigation would ever be unnoticed in a pile of returned results.
tions or recording e.g chronic condition, recurrent conditions,        It has a section for referral letters. These would be listed
acute conditions, and trivial conditions. They would have the          according to whether action was required or the letters sent
option of changing the default to use the body to show all             just to provide further information. The letter would be listed
conditions, the miscellaneous conditions alone, or any of the          with letters requiring immediate urgent action first, followed
combination of conditions according to which category was         30   by those requiring action. For the letters providing informa-
selected.                                                              tion. For those letter which provide additional information to
                                                                       that provided by the GP these would be listed next ordered by
Adding New Details 273 of FIG. 52                                      change of management required, referral letters which have
   This allows either the traditional data entry via the HCG or        confirmed diagnosis, or made important management deci-
the previously described data entry by the management pro-        35    sions, and then routine follow ups with little change.
tocol.
                                                                       The Slider Control.
Screening 275 and Financial Details 276                                   By moving the pointer horizontally, for example over a
   Any data which should be collected but has not been                 horizontal slider with measurements and/or a changing value
recorded under these two headings would cause these screen-            by the movement in the horizontal direction enables by hori-
                                                                  40
ing or financial items to flash. By moving the pointer over            zontal movement by synchronous movement of the slider
them the relevant screening data, e.g. a missed cervical smear,        pointer with the horizontal pointer movement to select a
will be highlighted, or a missed claim under the financial             certain value on the slider measurement by the slider pointer.
section would be highlighted. The other features of the bor-           A rectangular area, around the slider measurement area with
dergrids triggered by these screening or financial items,              slider pointer pointing to a certain figure, either visible or
                                                                  45
would be a structured classification of the relevant screening         invisible would be the area within which the pointer move-
and                                                                    ment was done to move the slider pointer to a certain value.
                                                                       Once the certain value was selected by moving the pointer
Analysis from the Medical Program.                                     vertically outside this rectangular area sets the slider control
Effectiveness of Medical Treatment may be assessed by the              at that certain value. There would be another control area
                                                                  50
following Speed of Diagnosis, Speed of Treatment, Health               within the control area containing the slider, which let the user
Professional Manner, Effectiveness of Treatment                        zeroclick the value to be saved, as with all zeroclick controls
                                                                       if the user moved outside the larger control area containing
Cost of Medical Treatment may be calculated by Heath Pro-              the slider control and save button, if the save button control
fessional Staff Cost, and the cost for the management (e.g.            area had not been zeroclick, would then reset the slider con-
drugs, procedures etc)                                            55
                                                                       trol to the setting prior to the slider control been in contact
Isolation of Problem areas in medicine,                                with the pointer. Thus using this form of zeroclick all values
                                                                       which may be represented by a slider range may be zero-
High Cost/High Effectiveness                                           clicked.
  Must tell patients what is the best treatment
  Decide what the NHS can afford.                                 60   A Zeroclick Device.
                                                                          This could be a pointer device that works entirely by mouse
High Cost/Low Effectiveness                                            movement. Thus a touchpad, or a touch sensitive screen may
  Inefficiency                                                         have Zeroclicks to activate the mouse clicks by specific
  Inappropriate treatment                                              movements alone over the touch sensitive pad. Thus the touch
                                                                  65   screen or touch pad would not need any pressure sensitive
Low Cost/High Effectiveness                                            component and therefore much cheaper to produce. Using the
  Learn what is being done right                                       zeroclick methodology a control area 1 may activate a region
         Case 6:19-cv-00569-ADA Document 1-1 Filed 10/04/19 Page 85 of 91


                                                      US 7,818,691 B2
                              79                                                                    80
2 with an additional area 3 as shown in FIG. 67. Thus by             ments or pointer movements, and may be used for retrieving
locating a finger in the control area 1, the region 2, additional    or recording any information in any multimedia format.
area 3 and the two subareas 321 and 322 will be activated and        Graphical Interface.
made visible if they were not already visible. Then since the           How may specific pixel location be located using a zero-
touch screen or touch pad does not require consecutive move-         click method? FIG. 77 shows one method. A control area 1
ment of the pointer, the programming of the subsequent               containing a zeroclick control 21 would move synchronously
movement of the pointer in the predetermined path area 3 may         with the pointer. In all directions except a south-cast direction
be jumping to area 321, then area 322. Movement of the               (135 degrees) the movement of the control area 1 would be
pointer to any other area may deactivate the zeroclick and in        synchronous with the pointer, but at this specific degree the
                                                                  10
addition may deactivate the control area 1. Thus unless exact        pointer would be able to move over the ZCC. Once over the
finger movement is placed sequentially on the control area 1         control I area, the pointer would be able to move freely within
then subarea 321 then subarea 322 (or any further or more            the control area and any other regions or additional areas
complicated sequences if required) then the control area 1           activated by this control area 1. Thus when the user wished
deactivates until the exact sequence of pointer movements 15 e.g. to change a certain pixel colour from white to red over the
occurs with no touching of any other areas. The more com-            right little finger of the body drawing to indicate that location.
plicated this sequence the more impossible for the sequence          The pointer would move to that location in horizontal and
to occur by random. Optimum sequences to switch on                   vertical movements avoiding the diagonal south east move-
devices, press buttons, and deactivate devices using this pro-       ment. Once the pointer was over the desired pixel the user
gramming may be devised and thus this may be an ideal 20 would move the pointer in a south-east direction, the original
                                                                     location of the pixel would be remembered, and may high-
apparatus to control any electrical components with out the
                                                                     lighted in a different colour e.g. blue. The user then would
need for any buttons requiring pressure. E.g. the latest mobile
                                                                     move over to the zeroclick control 21 (or any other ZCC or
phones may be just controlled by a touch screen, with pro-
                                                                     bordergrid, qualifier grid) and activate a zeroclick, which
gramming that did not use any pressure components. A start
                                                                     would then change that pixel from white to red. Thus any
sequence like that showed in FIG. 67 may activate the phone 25
                                                                     pixel position may be located by a zeroclick. The further
display from a very low power mode, the touch screen e.g.
                                                                     problem of how to draw may be questioned? How without the
LCD or TFT or any other may then show telephone buttons.
                                                                     tedious process of repeated zeroclicking individual pixels
There may be a series of sequences from a control area 1
                                                                     may a line be drawn quickly? One way may be using a
button to activate pressing the sequence of phone numbers,
                                                                     synchronous control area 1 as described above. The pointer
then another sequence of buttons to confirm this was the 30
                                                                     may be located at the start pixel location as described above.
intention to telephone the number. All during this time the
                                                                     The user then activates another zeroclick or a different menu
buttons may be informing the user what to do next e.g. to
                                                                     item, which is the draw function. This allows the user to move
activate ringing the phone number the control area 1 in FIG.
                                                                     the pointer anywhere, which draws in free text. In this cir-
67 as an example may say press me to ring the phone number,
                                                                     cumstances there would be no restriction of movement as in
the control when the finger was located within that area and 35
                                                                     this draw mode the control area 1 will move in all directions
no where else would generate a message on 321 to say touch
                                                                     while the pointer is drawing. When the user has finished
me to confirm ringing the phone number, and then 322 would
                                                                     drawing, the user will move back over the line that he has just
say touch me to finally confirm ringing the phone. Thus the
                                                                     drawn. This in effect would be a reverse zeroclick on the line
whole process, which relies on movement alone of the finger,
                                                                     that was drawn. In this way free text drawing may be done.
being located within each button, requires no pressure, 40
                                                                     The reverse zeroclick may be altered to any appropriate more
requires no mechanical parts, and by careful research into the
                                                                     complicated zeroclick, the initial pointer movement of the
probability of different sequences being accidentally trig-
                                                                     zeroclick, however, would be a reverse movement over the
gered by average user, may make a phone at least as reliable
                                                                     line just drawn previously. The program would remember the
as the mechanical devices, requiring no mechanical pressure,
                                                                     exact point that the reverse movement occurred over the line,
and able to surf the net on the phone, and control all functions 45
                                                                     and provided the zeroclick was completed as specified, that
using the zeroclick technology. It may be used as pressure less
                                                                     point would represent the end of the line drawn. Thus full
switches on all electrical appliances, locks on cars, doors or
                                                                     graphics programs, and other zeroclick applications may be
any other suitable function. Although having the feedback of
                                                                     devised using the synchronous control area 1 zeroclick con-
a LCD or TFT screen would be the preferred design, location
                                                                     trol.
sensitive devices made of any suitable material which had 50
                                                                        The application has claimed priority, which provide further
buttons engraved on the material may be able to use this
                                                                     examples and prograniming source code, and early descrip-
switch pressure less switch ifthere was a way that a sequence
                                                                     tions to support the claims of this application.
of button presses known to the user may activate a certain
function. The marked buttons on the material with appropri-             The invention claimed is:
ate labelling would provide reminders to the obvious 55                 1. A method of operating a graphical user interface (GUI)
sequence of finger locations on the buttons to trigger the           that operates by an input of a movement of a pointer (0)
function (this use may be for electrical appliances like switch-     according to a specified movement generates a 'click' event;
ing on a kettle having three buttons engraved on its side            that is the generation of said 'click' event by the completion of
describing the sequence to switch it on or switch it off-the         the movement of the pointer (0) being first positioned or
more complicated the more impossible for children to acti- 60 moving within an area on a computer screen (300) called a
vate unintentionally), or not obvious to anyone bar the owner        control area (1) and then a subsequent movement of the
who set the sequence---eg a door lock code. Thus this zero-          pointer (0) within a second area on the screen (300) called a
click technology may be applied to any control panel or              predetermined path area (3) according to said specified move-
switch on any device mechanical or electrical that had a             ment by the following 2 steps:
requirement for an electrical control panel or switch. The 65           a) when the pointer (0) is immediately adjacent or passes
more obvious application would be a computer with a touch                  within said control area (1) said 'click' event is not
screen, like a notepad, which worked on the finger move-                   generated,
         Case 6:19-cv-00569-ADA Document 1-1 Filed 10/04/19 Page 86 of 91


                                                       US 7,818,691 B2
                               81                                                                        82
   b) whereby the subsequent movement of the pointer within                 12. A GUI as defined in claim 3, wherein the appearance of
      said predetermined path area (3) according to a specified           said control area (1) is adjustable to provide visual feedback
      movement generates said 'click' event, which simulates              to the user.
      direct clicking of a control, thereby triggering a function            13. A GUI as defined in claim 3, wherein visual feedback
      related with said control area (1).                                 comprises information on how to complete the specified
   2. A graphical user interface (GUI), which may comprise                movement to generate said 'click' event and/or comprises
an update of an existing program, that may fully operate a                visible subareas within said predetermined path area (3).
GUI by a two step method of movement of a pointer (0) to                     14. A GUI as defined in claim 3, wherein within one or
operate one or more functions within the GUI,                             more of the movement stages, from initial contact with said
   wherein, said existing program is any existing program that       10   control area (1) to final movement that leads to said 'click'
      can operate the movement of the pointer (0) over a                  event provides visual feedback and/or other feedback to the
      screen (300) and has one or more functions operated by              user.
      one or more other methods apart from said two step                     15. A GUI as defined in claim 3, wherein said predeter-
      method,                                                             mined path area (3) is adjustable so that it fits on said screen
   and/or one or more functions operated by said one or more         15   (300) on which the GUI is displayed if the original position of
      other methods in said existing program can be updated to            said control area (1) would have meant that said predeter-
      operate by said two step method,                                    mined path area (3) would have gone off said screen (300) and
   wherein said GUI executes one or more functions within                 not be accessible to said pointer (0).
      the GUI by the completion of the following said two step               16. A GUI as defined in claim 3, wherein said predeter-
      method:                                                        20   mined path area (3) is adjustable to suit a certain screen size.
      first said pointer (0) is immediately adjacent or passes               17. A GUI as defined in claim 3, wherein the position
         within a control area (1), which is an area of the screen        and/or the appearance and/or size and/or shape of said prede-
         (300) that may be any size including from a pixel on             termined path area (3) and/or the specified movement are
         the screen (300) to occupying the whole screen (300),            adjustable for the purposes of user preference, that is prede-
      and second by the completion of a subsequent move-             25   termining any of the preceding features to increase the user's
         ment of said pointer (0) according to a specified                choice to generate at least one said' click' event related to said
         movement generates a 'click' event, thereby trigger-             control area (1) instead of operating that event by one or more
         ing one or more functions within the GUI.                        said other methods.
   3. A GUI according to claim 2 wherein, the second step of                 18. A GUI as defined in claim 3, wherein the position
said two step method is:                                             30   and/or the appearance and/or size and/or shape of said prede-
   second by the completion of said subsequent movement of                termined path area (3) and/or the specified movement are
      said pointer (0) within a predetermined path area (3)               adjustable for the purposes of speed of completing said
      according to a specified movement generates said 'click'            'click' event, that is predetermining any of the preceding
      event, which simulates the direct clicking of a control,            features so that said 'click' event is faster to complete com-
      thereby triggering a function related with said control        35   pared to the slowest specified movement of said pointer (0) to
      area (1),                                                           complete within said predetermined path area (3).
                                                                             19. A GUI as defined in claim 3, wherein whole control of
   and/or said subsequent movement and/or said predeter-
                                                                          a computer is a series of pointer (0) movements.
      mined path area (3) of said pointer (0) is adjustable for
                                                                             20. A GUI as defined in claim 3, wherein two or more said
      the purpose of error prevention, so that said one or more
                                                                     40   'click' events for controlling the control are listed.
      functions accessible within the GUI generated by said
                                                                             21. A GUI as defined in claim 20, wherein the list of said
      'click' event is less likely to be accidentally triggered
                                                                          'click' events for controlling the control includes a descrip-
      than if said one or more functions accessible within the
                                                                          tion of the functions to be selected.
      GUI was triggered by said pointer (0) being immediately
                                                                             22. A GUI as defined in claim 3, wherein said other meth-
      adjacent or moving over said control area (1).
                                                                     45   ods can be one or more said other methods of operating the
   4. A GUI as defined in claim 3, wherein said control area
                                                                          GUI other than the said two step method including:
(1) is displayed on said screen (300) and/or said control area
                                                                             said pointer (0) is positioned or moves over a control,
(1) covers only a part of said screen (300).
                                                                                where said control includes an icon, menu item, or win-
   5. A GUI as defined in claim 3, wherein said predetermined
                                                                                dow,
path area (3) is displayed on said screen (300) and/or said
                                                                     50      said pointer (0) is positioned over a pixel or within a certain
predetermined path area (3) is an identical area or less within
                                                                                area of said screen (300),
said control area (1).
                                                                             a mouse or pointer device button press and/or button
   6. A GUI as defined in claim 3, wherein said control area
                                                                                release,
(1) is visible.                                                              a mouse or pointer device wheel movement, a jog wheel
   7. A GUI as defined in claim 3, wherein said control area         55         movement, a slider device movement, a lever move-
(1) is invisible.                                                               ment,
   8. A GUI as defined in claim 3, wherein said control area                 a joystick button press and/ or button release,
(1) is associated with plural predetermined path areas (3) that              a pen-down, that is where the pen makes contact at a
can generate different respective said 'click' events.                          specific location on the touch screen (300),
   9. A GUI as defined in claim 3, wherein plural specified          60      a pen-up, that is where the pen leaves contact at a specific
pointer movements within said predetermined path area (3)                       location on the touch screen (300),
can generate different respective said 'click' events.                       a digit-down, that is where the digit makes contact at a
   10. A GUI as defined in claim 3, wherein said predeter-                      specific location on the touch screen (300),
mined path area (3) extends outside said control area (1).                   a digit-up, that is where the digit leaves contact at a specific
   11. A GUI as defined in claim 3, wherein the appearance of        65         location on the touch screen (300),
said screen (300) outside said control area (1) is adjustable to             a pen-down, that is where the pen makes contact at a
provide visual feedback to the user.                                            specific location on the touch pad,
         Case 6:19-cv-00569-ADA Document 1-1 Filed 10/04/19 Page 87 of 91


                                                      US 7,818,691 B2
                              83                                                                    84
   a pen-up, that is where the pen leaves contact at a specific           moving said pointer (0) over a touch screen (300) by mov-
      location on the touch pad,                                             ing a digit with a sequence of intermittent contact over a
   a digit-down, that is where the digit makes contact at a                  touch screen (300) so said pointer (0) moves in jumps to
      specific location on the touch pad,                                    different locations of the touch screen (300) to complete
   a digit-up, that is where the digit leaves contact at a specific          a specified pointer movement,
      location on the touch pad,                                          moving said pointer (0) by sliding a digit in contact over a
   one or more key presses and/or key releases on a keyboard,                touch pad,
      voice activation triggering a function, device button               moving said pointer (0) by sliding a pen over a touch pad.
      press and/or release,                                               28. A GUI as defined in claim 3, wherein the specified
   waiting a period of time while said pointer (0) is over the 10 movement of said pointer (0) to be completed within said
      area of the control on the screen (300), a timer, and/or         predetermined path area (3) to generate said 'click' event
      said other methods in combination with each other.               includes one or more of the following specified movements:
   23. A GUI as defined in claim 3, wherein the GUI has at                moving said pointer (0) in a certain direction within said
least one control area (1) in the form of a bordergrid, that is,             predetermined path area (3) including one of the follow-
a menu system associated with said control area in which the 15              ing:
menu and/or menu items are activated by one or more said                     a right pointer movement,
'click' events and/or a bordergrid comprises one or more of                  a left pointer movement,
the following: a qualifier grid, hierarchical cascading grid                 a up pointer movement,
HCG, sequential grid and operating according to a pattem-
                                                                             a down pointer movement,
click.                                                              20
   24. A GUI as defined in claim 3, wherein said 'click' event               any other specified direction of pointer movement;
is used in conjunction with one or more said other methods to             moving    said pointer (0) a certain distance;
generate said one or more functions within the GUI.                       a change in direction of said pointer (0) within said prede-
   25. A GUI as defined in claim 3, comprising completing a                  termined path area (3) including either a reverse pointer
specified movement within said predetermined path area (3) 25                movement or an angled pointer movement;
related to said control area (1) of a pixel on said screen (300)          more than one change in direction of said pointer (0) within
which generates said 'click' event triggering the function                   said predetermined path area (3);
causing a further control area (1) moving synchronously with              and/or moving said pointer (0) sequentially within two or
said pointer (0) and the associated predetermined path area                  more subareas of said predetermined path area (3) in the
(3) to cease to move and be accessible to said pointer (0), and 30           correct sequence thereby to complete a specified pointer
thereby can generate a further said 'click' event that is asso-              movement while said pointer (0) remains within said
ciated with said pixel of the said screen (300).                             predetermined path area (3);
   26. A GUI as defined in claim 3, wherein said subsequent               and/or any sequence of the preceding specified pointer
movement of the pointer (0) is said subsequent movement of                   movements.
said pointer (0) within a predetermined path area (3) accord- 35          29. A GUI as defined in claim 3, wherein the GUI is
ing to a specified movement is a direction of pointer move-            displayed on a touch screen (300).
ment over the screen (300) including one of the following said            30. A GUI as defined in claim 29, wherein the specified
direction of pointer movement: a left to right said direction of       movement required to generate said 'click' event over the
pointer movement, a right to left said direction of pointer            touch screen (300) can be generated by the movement of one
movement, an upwards said direction of pointer movement, a 40 pointer (0).
downwards said direction of pointer movement, a downward                  31. A GUI as defined in claim 29, wherein the specified
left to right diagonal said direction of pointer movement, a           movement required to generate said 'click' event over the
upward left to right diagonal said direction of pointer move-          touch screen (300) can be generated by movement of one digit
ment, a downward right to left diagonal said direction of              over the touch screen (300).
pointer movement, a upward right to left diagonal said direc- 45
                                                                          32. A GUI as defined in claim 29, wherein the specified
tion of pointer movement.
                                                                       movement required to generate said 'click' event over the
   27. A GUI as defined in claim 3, wherein the input of
                                                                       touch screen (300) can be generated by finger movements
movement of said pointer (0) can be generated by any input
                                                                       over the touch screen (300).
device that can move said pointer (0) according to a specified
movement on said screen (300) including:                            50
                                                                          33. A GUI as defined in claim 29, wherein one pointer
   moving a mouse or pointer device over a surface to move             movement     can be generated by movement of each digit slid-
      said pointer (0) on said screen (300),                           ing in contact over the touch screen (300).
   moving said pointer (0) over said screen (300) by moving               34.AGUI as definedinclaim29, wherein said 'click' event
      a joystick,                                                      is generated by movement of said pointer (0) caused by the
   pressing one or more arrow keys and/or one or more other 55 digit or pen jumping to different areas over the touch screen
      device buttons and/or one or more other keys to move             (300).
      said pointer (0) in a similar manner to arrow keys mov-             35.AGUI as definedinclaim29, wherein said 'click' event
      ing said pointer (0) over said screen (300),                     is generated by the digit or pen moving in a specified move-
   moving said pointer (0) by sliding a digit in contact over a        ment over the touch screen (300).
      touch screen (300),                                           60    36. A GUI as defined in claim 29, wherein the touch screen
   moving said pointer (0) by sliding a pen over a touch screen        (300) comprises one of the following: a Liquid Crystal Dis-
      (300),                                                           play (LCD), Thin Film Transistor (TFT) or any other touch
   moving said pointer (0) over a touch screen (300) by mov-           screen that can display the GUI.
      ing a pen with a sequence of intermittent contact over a            37. A GUI according to claim 29, wherein said 'click' event
      touch screen (300) so said pointer (0) moves in jumps to 65 generated by the input of pointer movement is as safe or is less
      different locations of the touch screen (300) to complete        likely to be accidentally activated on a touch screen (300) than
      a specified pointer movement,                                    a mechanical button press.
         Case 6:19-cv-00569-ADA Document 1-1 Filed 10/04/19 Page 88 of 91


                                                     US 7,818,691 B2
                             85                                                                      86
   38.AGUI asdefinedinclaim29, wherein said 'click' event                    first said pointer (0) is immediately adjacent or passes
generates a function to activate an apparatus from low power                    within said a control area (1), which is an area of the
to increased power and/or start an apparatus and/or deactivate                  screen (300) that may be any size including from a
an apparatus.                                                                   pixel on the screen (300) to occupying the whole
   39. A GUI as defined in claim 3, wherein the input of                        screen (300),
pointer movement generating said 'click' event can be oper-                  and second by the completion of a subsequent move-
ated by a touch sensitive surface (300), including: a pen over                  ment of said pointer (0) according to a specified
a graphical tablet, a touch pad, or other touch sensitive sur-                  movement generates a 'click' event, thereby trigger-
faces, with or without markings, whereby these may operate                      ing one or more functions within the GUI.
in the same manner as a touch screen (300) except do not          10      53. A method of operating a GUI according to claim 52
display the GUI.                                                       wherein, the second step of said two step method is:
   40. A GUI as defined in claim 3, wherein any program,                  second by the completion of said subsequent movement of
including an inteme browser, operating by one or more said                   said pointer (0) within a predetermined path area (3)
other methods can increase its functionality operated by the                 according to a specified movement generates said 'click'
input of pointer movement by generating one or more said          15         event, which simulates the direct clicking of a control,
'click' events to operate one or more functions of the pro-                  thereby triggering a function related with said control
gram.                                                                        area (1),
   41. A GUI as defined in claim 3, wherein the specified                 and/or said subsequent movement and/or said predeter-
movement of said pointer (0) required to generate said 'click'               mined path area (3) of said pointer (0) is adjustable for
event, is not deducible to the user and/or used for a child       20         the purpose of error prevention, so that said one or more
safety device and/or a secret code.                                          functions accessible within the GUI generated by said
   42. A GUI as defined in claim 3, wherein moving said                      'click' event is less likely to be accidentally triggered
pointer (0) outside said predetermined path area (3) prior to                than if said one or more functions accessible within the
completion of the specified movement resets said control area                GUI was triggered by said pointer (0) being immediately
(1) to as if the specified movement of said pointer (0) to be     25         adjacent or moving over said control area (1).
completed within said predetermined path area (3) has not                 54. A method of operating a GUI as defined in claim 53,
been initiated.                                                        wherein said control area (1) is displayed on said screen (300)
   43. A GUI as defined in claim 3, wherein the function               and/or said control area (1) covers only a part of said screen
activated by said 'click' event can be reversed by a subsequent        (300).
movement of said pointer (0) within a predetermined path          30      55. A method of operating a GUI as defined in claim 53,
area (3) according to another specified movement.                      wherein said predetermined path area (3) is displayed on said
   44. A GUI as defined in claim 3, wherein said pointer (0) is        screen (300) and/or said predetermined path area (3) is an
visible.                                                               identical area or less within said control area (1).
   45. A GUI as defined in claim 3, wherein said pointer (0) is           56. A method of operating a GUI as defined in claim 53,
invisible.                                                        35   wherein said control area (1) is visible.
   46. A GUI as defined in claim 3, wherein the function                  57. A method of operating a GUI as defined in claim 53,
generated by said' click' event can be any function of the GUI,        wherein said control area (1) is invisible.
including any function which was previously activated in a                58. A method of operating a GUI as defined in claim 53,
GUI by one or more said other methods.                                 wherein said control area (1) is associated with plural prede-
   47. Computer apparatus having a GUI as defined in claim        40   termined path areas (3) that can generate different respective
3.                                                                     said 'click' events.
   48. A GUI according to claim 47 wherein the computer                   59. A method of operating a GUI as defined in claim 53,
apparatus is a mobile phone with a touch screen (300).                 wherein plural specified pointer movements within said pre-
   49. A GUI according to claim 47 wherein the computer                determined path area (3) can generate different respective
apparatus is a pocket-sized personal computer which has a         45   said 'click' events.
touch screen (300).                                                       60. A method of operating a GUI as defined in claim 53,
   50. A GUI according to claim 47, wherein the computer               wherein the predetermined path area (3) extends outside said
apparatus is an electrical switch.                                     control area (1).
   51. A GUI according to claim 47, wherein the computer                  61. A method of operating a GUI as defined in claim 53,
apparatus is a control panel for an electrical and/or mechani-    50   wherein the appearance of said screen (300) outside said
cal apparatus.                                                         control area (1) is adjustable to provide visual feedback to the
   52. A method of operating a graphical user interface (GUI),         user.
which may comprise an update of an existing program, that                 62. A method of operating a GUI as defined in claim 53,
may fully operate a GUI by a two step method of movement               wherein the appearance of said control area (1) is adjustable
of a pointer (0) to operate one or more functions within the      55   to provide visual feedback to the user.
GUI,                                                                      63. A method of operating a GUI as defined in claim 53,
   wherein said existing program is any existing program that          wherein visual feedback comprises information on how to
     can operate the movement of the pointer (0) over a                complete the specified movement to generate said 'click'
     screen (300) and has one or more functions operated by            event and/or comprises visible subareas within said predeter-
     one or more other methods apart from said two step           60   mined path area (3).
     method,                                                              64. A method of operating a GUI as defined in claim 53,
   and/or one or more functions operated by said one or more           wherein within one or more of the movement stages, from
     other methods in said existing program can be updated to          initial contact with said control area (1) to final movement
     operate by said two step method,                                  that leads to said 'click' event provides visual feedback and/or
   wherein said GUI executes one or more functions within         65   other feedback to the user.
     the GUI by the completion of the following said two step             65. A method of operating a GUI as defined in claim 53,
     method:                                                           wherein said predetermined path area (3) is adjustable so that
          Case 6:19-cv-00569-ADA Document 1-1 Filed 10/04/19 Page 89 of 91


                                                         US 7,818,691 B2
                                87                                                                        88
it fits on said screen (300) on which the GUI is displayed if the              waiting a period of time while said pointer (0) is over the
original position of said control area (1) would have meant                       area of the control on the screen (300), a timer, and/or
that said predetermined path area (3) would have gone off said                    said other methods in combination with each other.
screen (300) and not be accessible to said pointer (0).                        73. A method of operating a GUI as defined in claim 53,
    66. A method of operating a GUI as defined in claim 53,                 wherein the GUI has at least one control area (1) in the form
wherein said predetermined path area (3) is adjustable to suit              of a bordergrid, that is, a menu system associated with said
a certain screen size.                                                      control area in which the menu and/or menu items are acti-
    67. A method of operating a GUI as defined in claim 53,                 vated by one or more said 'click' events and/or a bordergrid
wherein the position and/or the appearance and/or size and/or               comprises one or more of the following: a qualifier grid,
shape of said predetermined path area (3) and/or the specified         10   hierarchical cascading grid HCG, sequential grid, and oper-
movement are adjustable for the purposes of user preference,                ating according to a patternclick.
that is predetermining any of the preceding features to                        74. A method of operating a GUI as defined in claim 53,
increase the user's choice to generate at least one said 'click'            wherein said 'click' event is used in conjunction with one or
event related to said control area (1) instead of operating that            more said other methods to generate said one or more func-
event by one or more said other methods.                               15   tions within the GUI.
    68. A method of operating a GUI as defined in claim 53,                    75. A method of operating a GUI as defined in claim 53,
wherein the position and/or the appearance and/or size and/or               comprising completing a specified movement within said
shape of said predetermined path area (3) and/or the specified              predetermined path area (3) related to said control area (1) of
movement are adjustable for the purposes of speed of com-                   a pixel on said screen (300) which generates said' click' event
pleting said 'click' event, that is predetermining any of the          20   triggering the function causing a further control area (1) mov-
preceding features so that said 'click' event is faster to com-             ing synchronously with said pointer (0) and the associated
plete compared to the slowest specified movement of said                    predetermined path area (3) to cease to move and be acces-
pointer (0) to complete within said predetermined path area                 sible to said pointer (0), and thereby can generate a further
(3).                                                                        said 'click' event that is associated with said pixel of the said
    69. A method of operating a GUI as defined in claim 53,            25   screen (300).
wherein whole control of a computer is a series of pointer (0)                 76. A method of operating a GUI as defined in claim 53,
movements.                                                                  said subsequent movement of the pointer (0) is said subse-
    70. A method of operating a GUI as defined in claim 53,                 quent movement of said pointer (0) within a predetermined
wherein two or more said 'click' events for controlling the                 path area (3) according to a specified movement is a direction
control are listed.                                                    30   of pointer movement over the screen (300) including one of
    71. A method of operating a GUI as defined in claim 70,                 the following said direction of pointer movement: a left to
wherein the list of said 'click' events for controlling the con-            right said direction of pointer movement, a right to left said
trol includes a description of the functions to be selected.                direction of pointer movement, an upwards said direction of
    72. A method of operating a GUI as defined in claim 53,                 pointer movement, a downwards said direction of pointer
wherein said other methods can be one or more said other               35   movement, a downward left to right diagonal said direction of
methods of operating the GUI other than the said two step                   pointer movement, an upward left to right diagonal said direc-
method including:                                                           tion of pointer movement, a downward right to left diagonal
    said pointer (0) is positioned or moves over a control,                 said direction of pointer movement, and an upward right to
       where said control includes an icon, menu item, or win-              left diagonal said direction of pointer movement.
       dow,                                                            40      77. A method of operating a GUI as defined in claim 53,
    said pointer (0) is positioned over a pixel or within a certain         wherein the input of movement of said pointer (0) can be
       area of said screen (300),                                           generated by any input device that can move said pointer (0)
    a mouse or pointer device button press and/or button                    according to a specified movement on said screen (300)
       release,                                                             including:
    a mouse or pointer device wheel movement, a jog wheel              45
                                                                               moving a mouse or pointer device over a surface to move
       movement, a slider device movement, a lever move-                          said pointer (0) on said screen (300),
       ment,
                                                                               moving said pointer (0) over said screen (300) by moving
    a joystick button press and/or button release,
                                                                                  a joystick,
    a pen-down, that is where the pen makes contact at a
        specific location on the touch screen (300),                   50
                                                                               pressing one or more arrow keys and/or one or more other
    a pen-up, that is where the pen leaves contact at a specific                  device buttons and/or one or more other keys to move
       location on the touch screen (300),                                        said pointer (0) in a similar manner to arrow keys mov-
    a digit-down, that is where the digit makes contact at a                      ing said pointer (0) over said screen (300),
        specific location on the touch screen (300),                           moving said pointer (0) by sliding a digit in contact over a
    a digit-up, that is where the digit leaves contact at a specific   55         touch screen (300),
       location on the touch screen (300),                                     moving said pointer (0) by sliding a pen over a touch screen
    a pen-down, that is where the pen makes contact at a                          (300),
        specific location on the touch pad,                                    moving said pointer (0) over a touch screen (300) by mov-
    a pen-up, that is where the pen leaves contact at a specific                  ing a pen with a sequence of intermittent contact over a
       location on the touch pad,                                      60         touch screen (300) so said pointer (0) moves in jumps to
    a digit-down, that is where the digit makes contact at a                      different locations of the touch screen (300) to complete
        specific location on the touch pad,                                       a specified pointer movement,
    a digit-up, that is where the digit leaves contact at a specific           moving said pointer (0) over a touch screen (300) by mov-
       location on the touch pad,                                                 ing a digit with a sequence of intermittent contact over a
    one or more key presses and/or key releases on a keyboard,         65         touch screen (300) so said pointer (0) moves in jumps to
       voice activation triggering a function, device button                      different locations of the touch screen (300) to complete
       press and/or release,                                                      a specified pointer movement,
         Case 6:19-cv-00569-ADA Document 1-1 Filed 10/04/19 Page 90 of 91


                                                     US 7,818,691 B2
                             89                                                                      90
   moving said pointer (0) by sliding a digit in contact over a          89. A method of operating a GUI as defined in claim 53,
      touch pad,                                                       wherein the input of pointer movement generating said 'click'
   moving said pointer (0) by sliding a pen over a touch pad.          event can be operated by a touch sensitive surface (300),
   78. A method of operating a GUI as defined in claim 53,             including: a pen over a graphical tablet, a touch pad, or other
wherein the specified movement of said pointer (0) to be               touch sensitive surfaces, with or without markings, whereby
completed within said predetermined path area (3) to gener-            these may operate in the same manner as a touch screen (300)
ate said 'click' event includes one or more of the following           except do not display the GUI.
specified movements:                                                      90. A method of operating a GUI as defined in claim 53,
   moving said pointer (0) in a certain direction within said          wherein any program, including an inteme browser, operat-
      predetermined path area (3) including one of the follow-    10   ing by one or more said other methods can increase its func-
      ing:                                                             tionality operated by the input of pointer movement by gen-
      a right pointer movement,                                        erating one or more said 'click' events to operate one or more
      a left pointer movement,                                         functions of the program.
      a up pointer movement,                                              91. A method of operating a GUI as defined in claim 53,
      a down pointer movement,                                    15   wherein the specified movement of said pointer (0) required
      any other specified direction of pointer movement;               to generate said 'click' event, is not deducible to the user
   moving said pointer (0) a certain distance;                         and/or used for a child safety device and/or a secret code.
   a change in direction of said pointer (0) within said prede-           92. A method of operating a GUI as defined in claim 53,
      termined path area (3) including either a reverse pointer        wherein moving said pointer (0) outside said predetermined
      movement or an angled pointer movement;                     20   path area (3) prior to completion of the specified movement
   more than one change in direction of said pointer (0) within        resets said control area (1) to as if the specified movement of
      said predetermined path area (3);                                said pointer (0) within said predetermined path area (3) has
                                                                       not been initiated.
   and/or moving said pointer (0) sequentially within two or
                                                                          93. A method of operating a GUI as defined in claim 53,
      more subareas of said predetermined path area (3) in the
                                                                  25   wherein the function activated by said 'click' event can be
      correct sequence thereby to complete a specified pointer
                                                                       reversed by a subsequent movement of said pointer (0) within
      movement while said pointer (0) remains within said
                                                                       a predetermined path area (3) according to another specified
      predetermined path area (3);
                                                                       movement.
   and/or any sequence of the preceding specified pointer
                                                                          94. A method of operating a GUI as defined in claim 53,
      movements.
                                                                  30   wherein said pointer (0) is visible.
   79. A method of operating a GUI as defined in claim 53,
                                                                          95. A method of operating a GUI as defined in claim 53,
wherein the GUI is displayed on a touch screen (300).
                                                                       wherein said pointer (0) is invisible.
   80. A method of operating a GUI as defined in claim 79,                96. A method of operating a GUI as defined in claim 53,
wherein the specified movement required to generate said               wherein the function generated by said 'click' event can be
'click' event over the touch screen (300) can be generated by     35   any function of the GUI, including any function which was
the movement of more than one pointer (0).                             previously activated in a GUI by said one or more other
   81. A method of operating a GUI as defined in claim 79,             methods.
wherein the specified movement required to generate said                  97. A method of operating a GUI as defined in claim 53,
'click' event over the touch screen (300) can be generated by          wherein the full control of the GUI is operated only by the
movement of one digit over the touch screen (300).                40   input of pointer movement, that is all of the one or more
   82. A method of operating a GUI as defined in claim 79,             functions of the GUI can be fully generated by only one or
wherein the specified movement required to generate said               more said 'click' events.
'click' event over the touch screen (300) can be generated by             98. A computer program having program instructions
finger movements over the touch screen (300).                          stored in a computer-readable medium for causing a com-
   83. A method of operating a GUI as defined in claim 79,        45   puter to operate a GUI in accordance with all the steps of a
wherein one pointer movement can be generated by move-                 method of operating a GUI as defined in claim 53.
ment of each digit sliding in contact over the touch screen               99. A method of operating a GUI according to claim 98
(300).                                                                 wherein the computer apparatus is a mobile phone with a
   84. A method of operating a GUI as defined in claim 79,             touch screen (300).
wherein said 'click' event is generated by movement of said       50      100. A method of operating a GUI according to claim 98
pointer (0) caused by the digit or pen jumping to different            wherein the computer apparatus is a pocket-sized personal
areas over the touch screen (300).                                     computer which has a touch screen (300).
   85. A method of operating a GUI as defined in claim 79,                101. A method of operating a GUI according to claim 98,
wherein said 'click' event is generated by the digit or pen            wherein the computer apparatus is a control panel for an
moving in a specified movement over the touch screen (300).       55   electrical and/or mechanical apparatus and/or operate one of
   86. A method of operating a GUI as defined in claim 79,             the functions as a switch.
wherein the touch screen (300) comprises one of the follow-               102. A graphical user interface (GUI), which may fully
ing: a Liquid Crystal Display (LCD), Thin Film Transistor              operate a GUI by pointer movement alone, including updat-
(TFT) or any other touch screen that can display the GUI.              ing any existing program, and/or one or more functions
   87. A method of operating a GUI according to claim 79,         60   within the GUI previously operated by a point and click
wherein said 'click' event generated by the input of pointer           method to be operated by pointer (0) movement,
movement is as safe or is less likely to be accidentally acti-            where said point is the location or position of the visible or
vated on a touch screen (300) than a mechanical button press.                invisible pointer (0) within a screen (300) area, and said
   88. A method of operating a GUI as defined in claim 79,                   point and click method is a method in which one or more
wherein said 'click' event generates a function to activate an    65         functions within the GUI are generated by the position
apparatus from low power to increased power and/or start an                  of the pointer (0) within said screen (300) area and/or
apparatus and/or deactivate an apparatus.                                    one or more other methods, where said other method
         Case 6:19-cv-00569-ADA Document 1-1 Filed 10/04/19 Page 91 of 91


                                                       US 7,818,691 B2
                              91                                                                      92
      may be any other method apart from pointer movement,                    point and click method is a method in which one or more
      including a click detection circuit, a pointer device but-              functions within the GUI are generated by the position
      ton press, pointer device button release, a mouse button                of the pointer (0) within said screen (300) area and/or
      press, a mouse button release, moving a wheel, a joystick               one or more other methods, where said other method
      button press, a joystick button release, moving a slider,               may be any other method apart from pointer movement,
      moving a dial, a touch screen (300) click detection cir-                including a click detection circuit, a pointer device but-
      cuit detecting a click by a pen-down, pen-up, pen-drag,                 ton press, pointer device button release, a mouse button
      and pen-still, said touch screen pen-down wherein said                  press, a mouse button release, moving a wheel, a joystick
      pen-down is holding the pen against a touch screen                      button press, a joystick button release, moving a slider,
      (300), said touch screen pen-up where said pen-up is          10        moving a dial, a touch screen (300) click detection cir-
      lifting a pen off a touch screen (300), said pen-drag                   cuit detecting a click by a pen-down, pen-up, pen-drag,
      where said pen drag is said pen-down and pointer move-                  and pen-still, said touch screen pen-down wherein said
      ment across a touch screen (300), and said pen-still is                 pen-down is holding the pen against a touch screen
      said pen-down waiting within a touch screen area for a                  (300), said touch screen pen-up where said pen-up is
      time delay, a voice command, pressing one or more keys        15        lifting a pen off a touch screen (300), said pen-drag
      on a keyboard, releasing one or more keys on a key-                     where said pen drag is said pen-down and pointer move-
      board, a time delay, and any other input method,                        ment across a touch screen (300), and said pen-still is
   wherein said pointer movement alone means the change or                    said pen-down waiting within a touch screen area for a
      changes of position of the pointer (0) within the screen                time delay, a voice command, pressing one or more keys
      (300) is the only single element required to operate one      20        on a keyboard, releasing one or more keys on a key-
      or more functions within the GUI and may fully operate                  board, a time delay, and any other input method,
      the GUI without any said other method of operating the                wherein said pointer movement alone means the change or
      GUI by completing one or a series of pointer move-                      changes of position of the pointer (0) within the screen
      ments, wherein each pointer movement completed                          (300) is the only single element required to operate one
      according to a specified movement generates one or            25        or more functions within the GUI and may fully operate
      more functions within the GUI.                                          the GUI without any said other method of operating the
   103. A GUI according to claim 102, wherein one or more                     GUI by completing one or a series of pointer move-
functions within the GUI are executed by the completion of                    ments, wherein each pointer movement completed
said pointer (0) movement according to a specified movement                   according to a specified movement generates one or
and/or in conjunction with said one or more other methods,          30        more functions within the GUI.
   and/or the one or more purposes of operating one or more                 105. A method of operating a GUI according to claim 104,
      functions of the GUI by pointer movement include to                wherein one or more functions within the GUI are executed
      generate a function:                                               by the completion of said pointer (0) movement according to
      more safely with less accidental error for error preven-           a specified movement and/or in conjunction with said one or
         tion,                                                      35   more other methods,
      faster, by a movement of a pointer only on a screen (300)             and/or the one or more purposes of operating one or more
         than the identical pointer movement and one or more                  functions of the GUI by pointer movement include to
          other methods,                                                      generate a function:
      increasing the functionality accessible on the screen by                more safely with less accidental error for error preven-
          offering functions triggered by pointer movement          40           tion,
          and/or one or more other methods,                                   faster, by a movement of a pointer only on a screen (300)
      simpler to use as only requires a pointer movement,                        than the identical pointer movement and one or more
      and both a touch screen (300) and mouse pointer device                      other methods,
          can operate by pointer movement,                                    increasing the functionality accessible on the screen by
   and/or said pointer (0) movement according to a specified        45            offering functions triggered by pointer movement
      movement may be one or more directions of pointer                           and/or one or more other methods,
      movement over the screen (300) including one of the                     simpler to use as only requires a pointer movement,
      following said direction of pointer movement: a left to                 and both a touch screen (300) and mouse pointer device
      right said direction of pointer movement, a right to left                   can operate by pointer movement
      said direction of pointer movement, an upwards said           50      and/or said pointer (0) movement according to a specified
      direction of pointer movement, a downwards said direc-                  movement may be one or more directions of pointer
      tion of pointer movement, a downward left to right                      movement over the screen (300) including one of the
      diagonal said direction of pointer movement, an upward                  following said direction of pointer movement: a left to
      left to right diagonal said direction of pointer movement,              right said direction of pointer movement, a right to left
      a downward right to left diagonal said direction of           55        said direction of pointer movement, an upwards said
      pointer movement, an upward right to left diagonal said                 direction of pointer movement, a downwards said direc-
      direction of pointer movement, and any other said direc-                tion of pointer movement, a downward left to right
      tion of pointer movement.                                               diagonal said direction of pointer movement, an upward
   104. A method of operating a graphical user interface                      left to right diagonal said direction of pointer movement,
(GUI), which may fully operate a GUI by pointer movement            60        a downward right to left diagonal said direction of
alone, including updating any existing program, and/or one or                 pointer movement, an upward right to left diagonal said
more functions within the GUI previously operated by a point                  direction of pointer movement, and any other said direc-
and click method to be operated by pointer (0) movement,                      tion of pointer movement.
   where said point is the location or position of the visible or
      invisible pointer (0) within a screen (300) area, and said                                * * * * *
